



Exhibit 10.1



--------------------------------------------------------------------------------



Published CUSIP Number: 87265MAA6
Revolver CUSIP Number: 87265MAB4
Term Loan CUSIP Number: 87265QAB5
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MARCH 29, 2019


BETWEEN


TRI POINTE GROUP, INC.,
a Delaware corporation




U.S. BANK NATIONAL ASSOCIATION,
a national banking association, d/b/a Housing Capital Company
as Administrative Agent for Revolving Facility and Term Facility,
and lead arranger and book manager for Revolving Facility,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
for Revolving Facility and Term Facility


WELLS FARGO SECURITIES, LLC,
lead arranger and book manager for Term Facility,


SUNTRUST BANK and FIFTH THIRD BANK,
as Co-Documentation Agents
for Revolving Facility and Term Facility,


U.S. BANK NATIONAL ASSOCIATION,
a national banking association, d/b/a Housing Capital Company
as a Lender and LC Issuer,



AND

The other Lenders from
Time to Time Parties Hereto




--------------------------------------------------------------------------------








Table of Contents
 
 
Page


ARTICLE I DEFINITIONS
2


ARTICLE II THE CREDITS
34


2.1


Commitment
35


2.2


Determination of Dollar Amounts; Required Payments; Termination
36


2.3


Ratable Loans; Types of Advances
36


2.4


Reserved
36


2.5


Unused Fee
36


2.6


Minimum Amount of Each Advance
37


2.7


Reductions in Aggregate Total Commitment; Optional Principal Payments
37


2.8


Method of Selecting Types and Interest Periods for New Revolving Advances
37


2.9


Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods
38


2.10


Interest Rates
39


2.11


Rates Applicable After Event of Default
39


2.12


Method of Payment
39


2.13


Noteless Agreement; Evidence of Indebtedness
40


2.14


Telephonic Notices
40


2.15


Interest Payment Dates; Interest and Fee Basis
41


2.16


Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
41


2.17


Lending Installations
41


2.18


Non-Receipt of Funds by the Administrative Agent
42


2.19


Facility LCs
42


2.20


Replacement of Lender
47


2.21


Limitation of Interest
48


2.22


Defaulting Lenders
49


2.23


Extension of Maturity
52


2.24


Increase Option
54


2.25


Returned Payments
55


ARTICLE III YIELD PROTECTION; TAXES
55


3.1


Yield Protection
55


3.2


Changes in Capital Adequacy Regulations
56


3.3


Availability of Types of Advances; Successor Eurocurrency Rate
56


3.4


Funding Indemnification
57


3.5


Taxes
58


3.6


Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity
61


3.7


Cutoff
62


ARTICLE IV CONDITIONS PRECEDENT
62





-i-

--------------------------------------------------------------------------------





4.1


Closing
62


4.2


Each Credit Extension
64


ARTICLE V REPRESENTATIONS AND WARRANTIES
64


5.1


Existence and Standing
64


5.2


Authorization and Validity
65


5.3


No Conflict; Government Consent
65


5.4


Financial Statements
65


5.5


Material Adverse Change
66


5.6


Taxes
66


5.7


Litigation
66


5.8


Subsidiaries
66


5.9


ERISA
66


5.10


Accuracy of Information
66


5.11


Regulation U
67


5.12


Material Agreements
67


5.13


Compliance With Laws
67


5.14


Ownership of Properties
67


5.15


Plan Assets; Prohibited Transactions
67


5.16


Environmental Matters
67


5.17


Investment Company Act
68


5.18


Insurance
68


5.19


Subordinated Indebtedness
68


5.20


Solvency
68


5.21


No Default
68


5.22


Anti-Corruption Laws; Sanctions
69


ARTICLE VI COVENANTS
69


6.1


Financial Reporting
69


6.2


Use of Proceeds
71


6.3


Notice of Material Events
71


6.4


Conduct of Business
72


6.5


Taxes
72


6.6


Insurance
72


6.7


Compliance with Laws and Material Contractual Obligations
72


6.8


Maintenance of Properties
73


6.9


Books and Records; Inspection
73


6.10


Payment of Obligations
73


6.11


Restrictions on Aggregate Secured Indebtedness
73


6.12


Merger
73


6.13


Sale of Assets
74


6.14


Investments and Acquisitions
75


6.15


Liens
77


6.16


Affiliates
80


6.17


Modification of Certain Indebtedness
80





-ii-

--------------------------------------------------------------------------------





6.18


Restricted Payment; Repurchase of Stock
80


6.19


Financial Covenants and Tests
81


6.20


Guaranty
82


6.21


Negative Pledge
83


6.22


Operating Accounts
83


6.23


Patriot Act Compliance
83


ARTICLE VII DEFAULTS
83


ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
86


8.1


Acceleration; Remedies
86


8.2


Application of Funds
88


8.3


Amendments
88


8.4


Preservation of Rights
89


ARTICLE IX GENERAL PROVISIONS
89


9.1


Survival of Representations
89


9.2


Governmental Regulation
89


9.3


Headings
89


9.4


Entire Agreement
89


9.5


Several Obligations; Benefits of this Agreement
90


9.6


Expenses; Indemnification
90


9.7


Divisions
91


9.8


Accounting
91


9.9


Severability of Provisions
91


9.10


Nonliability of Lenders
91


9.11


Confidentiality
92


9.12


Nonreliance
93


9.13


Disclosure
93


9.14


USA PATRIOT ACT NOTIFICATION
93


9.15


Acknowledgement and Consent to Bail-In of EEA Financial Institutions
93


9.16


Amendment and Restatement; No Novation
93


9.17


Reallocations on Effective Date
94


ARTICLE X THE ADMINISTRATIVE AGENT
94


10.1


Appointment; Nature of Relationship
94


10.2


Powers
95


10.3


General Immunity
95


10.4


No Responsibility for Loans, Recitals, etc.
95


10.5


Action on Instructions of Lenders
96


10.6


Employment of Agents and Counsel
96


10.7


Reliance on Documents; Counsel
96


10.8


Administrative Agent’s Reimbursement and Indemnification
96


10.9


Notice of Event of Default
97


10.10


Rights as a Lender
97


10.11


Lender Credit Decision, Legal Representation
97


10.12


Successor Administrative Agent
98





-iii-

--------------------------------------------------------------------------------





10.13


Administrative Agent and Arranger Fees
99


10.14


Delegation to Affiliates
99


10.15


Arranger and Book Runner
99


10.16


No Advisory or Fiduciary Responsibility
99


10.17


Borrower Information Used to Determine Applicable Interest Rates
100


10.18


Certain ERISA Matters
100


ARTICLE XI SETOFF; RATABLE PAYMENTS
101


11.1


Setoff; Ratable Payments
101


ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
102


12.1


Successors and Assigns
102


12.2


Participations
103


12.3


Assignments
104


ARTICLE XIII NOTICES
106


13.1


Notices; Effectiveness; Electronic Communication
106


ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
108


14.1


Counterparts; Effectiveness
108


14.2


Electronic Execution of Assignments
108


ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
108


15.1


CHOICE OF LAW
108


15.2


CONSENT TO JURISDICTION
108


15.3


WAIVER OF JURY TRIAL
109







-iv-

--------------------------------------------------------------------------------





SCHEDULES
PRICING SCHEDULE
SCHEDULE 1 – Commitments
SCHEDULE 2 – Existing Letters of Credit
SCHEDULE 2.1 – Authorized Signatories
SCHEDULE 2.9 – Conversion/Continuation Notice
SCHEDULE 3 – Guarantors
SCHEDULE 4 – LC Issuer’s LC Limits
SCHEDULE 5.8 – Subsidiaries
SCHEDULE 5.19 – Subordinated Indebtedness
SCHEDULE 6.15 – Liens




EXHIBITS
EXHIBIT A – Intentionally Omitted
EXHIBIT B – Form of Compliance Certificate
EXHIBIT C – Form of Assignment and Assumption Agreement
EXHIBIT D – Form of Borrowing Notice
EXHIBIT E – Form of Guaranty
EXHIBIT F-1 – Form of Revolving Note
EXHIBIT F-2 – Form of Term Note
EXHIBIT G – Form of Increasing Lender Supplement
EXHIBIT H – Form of Augmenting Lender Supplement
EXHIBIT I – Intentionally Omitted
EXHIBIT J – Form of Borrowing Base Certificate


-v-

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amended and Restated Credit Agreement (the “Agreement”), dated as of
March 29, 2019, is among TRI Pointe Group, Inc., a Delaware corporation, the
Lenders (as defined below) and U.S. Bank National Association, a national
banking association, d/b/a Housing Capital Company, as LC Issuer and
Administrative Agent.
RECITALS
A.    Pursuant to that certain Amended and Restated Credit Agreement dated as of
July 7, 2015, by and among TRI Pointe Group, Inc., a Delaware corporation, the
Lenders party thereto, and Administrative Agent, as modified by that certain
Modification Agreement dated as of June 20, 2017 (as modified, the “Existing
Credit Agreement”), Lenders agreed to make a credit facility available to TRI
Pointe Group, Inc. (the “Existing Credit Facility”).
B.    The Existing Credit Facility is evidenced by certain notes dated as of
July 7, 2015, certain notes dated as of April 28, 2016 and a note dated as of
June 20, 2017, each made payable to a Lender in the aggregate original principal
amount of Six Hundred Million and No/100 Dollars ($600,000,000.00)
(collectively, the “Notes”).


C.    In connection with the Loan, TRI POINTE HOMES, INC., a Delaware
corporation (“TRI Pointe Homes”), TRI POINTE HOLDINGS, INC., a Washington
corporation (“TRI Pointe Holdings”), MARACAY 91, L.L.C., an Arizona limited
liability company (“Maracay 91”), MARACAY HOMES, L.L.C., an Arizona limited
liability company (“Maracay Homes”), PARDEE HOMES, a California corporation
(“Pardee Homes”), PARDEE HOMES OF NEVADA, a Nevada corporation (“Pardee
Nevada”), THE QUADRANT CORPORATION, a Washington corporation (“Quadrant”),
TRENDMAKER HOMES, INC., a Texas corporation (“Trendmaker”), TRENDMAKER HOMES
HOLDINGS, L.L.C., a Texas limited liability company (“Trendmaker Holdings”),
TRENDMAKER HOMES DFW, L.L.C., a Texas limited liability company (“Trendmaker
DFW”), and WINCHESTER HOMES INC., a Delaware corporation (“Winchester,” and,
together with TRI Pointe Homes, TRI Pointe Holdings, Maracay 91, Maracay Homes,
Pardee Homes, Pardee Nevada, Quadrant, Trendmaker, Trendmaker Holdings and
Trendmaker DFW, the “Guarantors”), executed that certain Second Amended and
Restated Guaranty Agreement dated as of March 29, 2019 in favor of
Administrative Agent and the Lenders (as amended, restated or otherwise
modified, the “Guaranty”), pursuant to which Guarantors guaranteed to
Administrative Agent and Lenders the payment and performance of Borrower’s
obligations under the Loan Documents.


D.    As of the date hereof, the outstanding principal balance outstanding under
the Existing Credit Facility is $0.00, and Letters of Credit in the aggregate
face amount of $31,160,034.36 have been issued by LC Issuer and remain
outstanding.
E.    Borrower has requested, and Administrative Agent and Lenders have agreed,
to amend and restate the Existing Credit Agreement to extend the maturity of the
Existing Credit Facility, add a term loan facility to the Existing Credit
Facility and make certain other changes to the Existing Credit Facility, all on
the terms and conditions set forth herein.


-1-

--------------------------------------------------------------------------------





Now, therefore, in consideration of the premises, and in further consideration
of the mutual covenants and agreements herein set forth, the parties covenant
and agree as follows:
AGREEMENTS
ARTICLE I

DEFINITIONS
As used in this Agreement:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Guarantors (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Act” is defined in Section 9.14.
“Administrative Agent” means U.S. Bank National Association in its capacity as
contractual representative of the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.
“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and Class and, in the
case of Eurocurrency Loans, for the same Interest Period.
“Affected Lender” is defined in Section 2.20.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries.
“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all Revolving Lenders.
“Aggregate Outstanding Term Loans” means, at any time, the aggregate of the
outstanding Term Loans of all Term Lenders.
“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all the Revolving Lenders, as increased or reduced from time to
time pursuant to the terms hereof. As of the date of this Agreement, the
Aggregate Revolving Commitment is $600,000,000.


-2-

--------------------------------------------------------------------------------





“Aggregate Term Commitment” means the aggregate of the Term Commitments of all
the Term Lenders, as increased or reduced from time to time pursuant to the
terms hereof. As of the date of this Agreement, the Aggregate Term Commitment is
$250,000,000.
“Aggregate Total Commitment” means the aggregate Revolving Commitments and Term
Commitments of all Lenders.
“Aggregate Total Outstanding Credit Exposure” means, at any time, the aggregate
of the Total Outstanding Credit Exposure of all Lenders.
“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
“Agreement Accounting Principles” is defined in Section 9.8.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the one-month LIBOR rate quoted by Administrative Agent from Reuters Screen
LIBOR01 Page or any successor thereto, which shall be that one-month LIBOR rate
in effect and reset each Business Day, adjusted for any reserve requirement and
any subsequent costs arising from a change in government regulation (without
duplication of amounts owing or payable under Article III), such rate rounded up
to the nearest one-sixteenth percent; provided, however, if on any date for
determining the one-month LIBOR rate, Administrative Agent shall determine
(which determination shall be conclusive in the absence of manifest error) that
(a) because of circumstances affecting the Money Markets, adequate and fair
means do not exist for ascertaining the one-month LIBOR rate, or (b) it is
unlawful to maintain any advance of the Loans at a rate based on the one-month
LIBOR rate, Administrative Agent shall promptly give to Borrower telephonic
notice (confirmed as soon as practicable in writing) of the nature and effect of
such circumstances and/or illegality. After receipt of such notice and during
the existence of such circumstances and/or illegality, the interest rate
applicable to the outstanding principal balance shall be determined based upon
an alternate index selected by Administrative Agent, in its sole discretion,
reasonably comparable to that of one-month LIBOR, intended to generate a return
substantially the same as that generated by the one-month LIBOR rate, and all
references in the Loan Documents to the Alternate Base Rate shall be deemed to
be references to such alternate rate while such rate is in effect. For the
avoidance of doubt, if the Alternate Base Rate will be less than zero, the
Alternate Base Rate will be deemed to be zero for purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
Unused Fees are accruing on the Available Aggregate Revolving Commitment at such
time as set forth in the Pricing Schedule.
“Applicable Margin” means, with respect to Advances of any Class and Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Class and Type as set forth in the Pricing Schedule.


-3-

--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means U.S. Bank, in its capacity as Lead Arranger and Book Runner.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignee Lender” is defined in Section 9.17.
“Assignor Lender” is defined in Section 9.17.
“Augmenting Lender” is defined in Section 2.24.
“Authorized Officer” means any of the President, Chief Executive Officer, Chief
Operating Officer, Chief Financial Officer, or Treasurer of the Borrower, acting
singly.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of (a) the date that is ninety (90) days after the
Effective Date, and (b) the Facility Termination Date applicable to the Term
Facility.
“Available Aggregate Revolving Commitment” means, at any time, the Aggregate
Revolving Commitment then in effect minus the Aggregate Outstanding Revolving
Credit Exposure at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate changes.
“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
“Base Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


-4-

--------------------------------------------------------------------------------





“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”
“Book Value” means, with respect to any Property at any time, the book value of
such Property as determined in accordance with GAAP at such time.
“Borrower” means TRI Pointe Group, Inc., a Delaware corporation, and its
successors and assigns.
“Borrowing Base” means, with respect to an Inventory Valuation Date for which it
is to be determined, an amount equal to the sum (without duplication) of the
following assets of the Borrower and each Guarantor (but only to the extent that
such assets are Qualified Real Property Inventory, and are not subject to any
Liens other than Permitted Liens):
(1)
one hundred percent (100%) of Unrestricted Cash in excess of (A) if Borrower is
then in compliance with the Interest Coverage Test, $25,000,000.00, or (B) if
Borrower is not then in compliance with the Interest Coverage Test, the
Liquidity Cure Amount;

(ii)
the Book Value of Presold Units, multiplied by ninety percent (90%); plus

(iii)
the Book Value of Model Units, multiplied by eighty percent (80%); plus

(iv)
the Book Value of Spec Units (other than such Spec Units, if any, as are
excluded from the Borrowing Base pursuant to the provisions of Section 6.19(d)),
multiplied by eighty percent (80%); plus

(v)
the Book Value of Finished Lots, multiplied by sixty-five percent (65%); plus

(vi)
the Book Value of Land Under Development, multiplied by sixty-five percent
(65%); plus

(vii)
the Book Value of Entitled Land, multiplied by fifty percent (50%);

provided, however:
(a)
the Borrowing Base shall not include any amounts under clause (vii) to the
extent the aggregate of such amounts exceeds 35% of the Borrowing Base;

(b)
the advance rate for Spec Units (other than Model Units) shall decrease to 25%
for any Housing Unit that has been a Spec Unit for more than 360 days;



-5-

--------------------------------------------------------------------------------





(c)
the advance rate for Model Units shall decrease to 0% for any Housing Unit that
has been a Model Unit for more than 180 days following the sale of the last
production Housing Unit in the applicable project relating to such Model Unit;
and

(d)
the aggregate amount included in the Borrowing Base under clauses (v), (vi) and
(vii) shall not exceed 55% of the total Borrowing Base.

“Borrowing Base Certificate” means a certificate executed by an Authorized
Officer, substantially in the form of the pro forma certificate attached hereto
as Exhibit J (with such modifications to such form as may be reasonably
requested by the Administrative Agent or the Required Lenders from time to
time), setting forth the Borrowing Base and the component calculations in
respect of the foregoing.
“Borrowing Base Debt” at any date, without duplication (a) all indebtedness for
borrowed money of the Loan Parties and their respective Subsidiaries determined
on a consolidated basis (including, without limitation, all Loans and the Senior
Debt); plus (b) all indebtedness for borrowed money with recourse to any limited
or general partnership in which any Loan Party or any of their respective
Subsidiaries is a general partner; plus (c) the sum of (i) all reimbursement
obligations with respect to drawn Financial Letters of Credit and drawn
Performance Letters of Credit (excluding any portion of the actual or potential
obligations that are secured by cash collateral) and (ii) the maximum amount
available to be drawn under all undrawn Financial Letters of Credit, in each
case issued for the account of, or guaranteed by, any Loan Party or any of their
respective Subsidiaries (excluding any portion of the actual or potential
obligations that are secured by cash collateral); plus (d) all repayment
guarantees of any Loan Party or any of their respective Subsidiaries of
indebtedness for borrowed money of third parties; plus (e) all Obligations
(including all Rate Management Obligations to the extent due and owing) of any
Loan Party and any of their respective Subsidiaries; and plus (f) Contingent
Obligations that are due and payable at the time of determination; provided,
however, “Borrowing Base Debt” excludes (i) Indebtedness of any Non-Guarantor
Subsidiary, (ii) Indebtedness of the Borrower to a Guarantor, a Guarantor to the
Borrower, or a Guarantor to another Guarantor, (iii) any Subordinated
Indebtedness and (iv) Indebtedness secured by collateral (not part of the
Borrowing Base), provided, that the amount of such Indebtedness in excess of the
value of the collateral shall constitute Borrowing Base Debt hereunder.
“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.
“Borrowing Notice” is defined in Section 2.8.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Advances, a day (other than a Saturday or Sunday) on which banks
generally are open in New York City, New York and London, England for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system and dealings in Dollars are
carried on in the London interbank market and (ii) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in New York
City, New York for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.


-6-

--------------------------------------------------------------------------------





“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles. Notwithstanding anything to the
contrary in this Agreement, in the event of a change under GAAP (or the
application thereof) requiring all or certain operating leases to be
capitalized, only those leases that would be Capitalized Leases as of December
31, 2018 (assuming for purposes hereof that they were in existence on such date)
shall be considered Capitalized Leases hereunder, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made in
accordance therewith.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the applicable LC Issuers or Lenders, as collateral
for LC Obligations or obligations of Lenders to fund participations in respect
of LC Obligations, cash or deposit account balances or, if the Administrative
Agent and the applicable LC Issuers shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable LC Issuers. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means Investments that would be set forth in a consolidated
balance sheet of Borrower (in a manner consistent with the financial statements
referenced in Section 5.4) under the heading “cash and cash equivalents.”
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the outstanding shares of voting stock
of the Borrower on a fully diluted basis; or (ii) a “Change in Control” (or
similar occurrence, however defined) occurs under any of Borrower’s outstanding
senior public note indebtedness (including the Senior Debt) or any other notes
issued by Borrower under an indenture or comparable document.
“Change in Law” is defined in Section 3.1.
“Class”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Term Loans.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral Shortfall Amount” is defined in Section 8.1.
“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.


-7-

--------------------------------------------------------------------------------





“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Computation Date” is defined in Section 2.2.
“Consolidated EBITDA” means, for any period, without duplication, the following,
all as determined on a consolidated basis for the Borrower and the Subsidiaries
in conformity with Agreement Accounting Principles,
(1)
the sum of the amounts, without duplication, for such period of (a) Consolidated
Net Income, (b) Consolidated Interest Expense, (c) charges against income for
all federal, state and local taxes, (d) depreciation expense, (e) amortization
expense, (f) other non-cash charges and expenses, and (g) any losses arising
outside of the ordinary course of business which have been included in the
determination of such Consolidated Net Income, (h) transaction costs and
restructuring charges required to be expensed under FASB ASC 805, (i)
non-recurring expenses and charges, provided that the amount of such expenses
and charges shall not exceed 7.5% of Consolidated EBITDA (without giving effect
to this clause (i)) in the aggregate for any four consecutive fiscal quarters,
(j) any transaction expenses or charges (not to exceed $10,000,000 per
transaction, or $20,000,000 in the aggregate during any rolling four (4) fiscal
quarter period under any of (A) through (C) below) related to (A) any
Acquisition permitted under this Agreement, (B) any issuance of securities, or
(C) any recapitalization, incurrence, amendment, modification or repayment of
Indebtedness (in each case of clauses (A) through (C), whether or not
successful), less

(1)
any gains arising outside of the ordinary course of business which have been
included in the determination of such Consolidated Net Income.

“Consolidated Indebtedness” means, at any date, the sum of (i) the Borrowing
Base Debt, plus (ii) the amount of all liabilities (without duplication of any
liabilities included in Borrowing Base Debt) reflected on the most recently
delivered consolidated balance sheet of the Borrower prepared in conformity with
Agreement Accounting Principles, but excluding all liabilities (other than
indebtedness for financing insurance premiums) from such balance sheet
consisting of the amounts listed under the line items for “Accounts Payable,”
“Accrued Liabilities,” and “Other” (not to exceed $10,000,000 for “Other”) or
any other line item for similar liabilities, including without limitation,
liabilities related to inventory not owned, warranty reserves, legal reserves,
accrued tax liabilities and accrued payroll liabilities.
“Consolidated Interest Expense” means, for any period and without duplication,
the aggregate amount of interest which, in conformity with Agreement Accounting
Principles, would be set opposite the caption “interest expense” or any like
caption on a consolidated income statement for the Borrower and its
Subsidiaries, including, without limitation, imputed interest included on
Capitalized Lease Obligations, all commissions, discounts and other fees and
charges owed with respect to Letters of Credit and bankers’ acceptance
financing, the net costs associated with Rate Management Transactions,
amortization of other financing fees and expenses, the interest portion


-8-

--------------------------------------------------------------------------------





of any deferred payment obligation, amortization of discount or premiums, if
any, and all other noncash interest expense, other than interest and other
charges amortized to cost of sales. Consolidated Interest Expense includes, with
respect to the Borrower and its Subsidiaries, without duplication, all interest
included as a component of cost of sales for such period.
“Consolidated Interest Incurred” means, for any period and without duplication,
the aggregate amount of interest which, in conformity with Agreement Accounting
Principles, would be set opposite the caption “interest expense” or any like
caption on a consolidated income statement for the Borrower and its
Subsidiaries, including, without limitation, imputed interest included on
Capitalized Lease Obligations, all commissions, discounts and other fees and
charges owed with respect to Letters of Credit and bankers’ acceptance
financing, the net costs associated with Rate Management Transactions,
amortization of other financing fees and expenses, the interest portion of any
deferred payment obligation, amortization of discount or premiums, if any, and
all other noncash interest expense, other than interest and other charges
amortized to cost of sales. Consolidated Interest Incurred includes, with
respect to the Borrower and its Subsidiaries, without duplication, all
capitalized interest for such period, all interest attributable to discontinued
operations for such period to the extent not set forth on the income statement
under the caption “interest expense” or any like caption, and all interest
actually paid by the Borrower or any of its Subsidiaries under any Contingent
Obligation during such period.
“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Subsidiaries on a consolidated basis for such period, determined in
conformity with Agreement Accounting Principles.
“Consolidated Tangible Net Worth” means, at any date, the stockholders’ equity
of the Borrower determined on a consolidated basis in conformity with Agreement
Accounting Principles less (a) its consolidated intangible assets determined in
accordance with Agreement Accounting Principles, (b) loans and advances to
directors, officers and employees of the Borrower (excluding (i) loans for
purposes of exercising options to purchase capital stock in the Borrower to the
extent not otherwise netted out in the determination of stockholders’ equity,
(ii) any arms-length mortgage loans made by Borrower or any Subsidiary in the
ordinary course of Borrower’s or any such Subsidiary’s business, and (iii) any
advances made to employees in the ordinary course of business for travel and
other items, not to exceed $10,000,000 in the aggregate), and (c) the Net Worth
of any Subsidiaries that primarily provide insurance or mortgage-related
services.
“Consolidated Tangible Net Worth Test” is defined in Section 6.19(a).
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.


-9-

--------------------------------------------------------------------------------





“Conversion/Continuation Notice” is defined in Section 2.9 (a form of which is
attached as Schedule 2.9).
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
“Credit Facility” means the Revolving Facility and the Term Facility.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuers or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Facility LCs) within two (2)
Business Days after the date when due, (b) has notified the Borrower, the
Administrative Agent or the LC Issuers in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets (other than an Undisclosed Administration), including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements


-10-

--------------------------------------------------------------------------------





made with such Lender. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.22(b)) upon
delivery of written notice of such determination to the Borrower, the LC Issuers
and each Lender.
“Dollar” and “$” means the lawful currency of the United States of America.
“Dollar Amount” means, on any date of determination, with respect to any amount
in Dollars, such amount.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.
“Eligible Assignee” means (i) a Lender (ii) an Approved Fund; (iii) a commercial
bank, insurance company or other financial institution which invests in loans,
in each case which is organized under the laws of the United States, or any
state thereof, and having total assets in excess of $3,000,000,000, calculated
in accordance with the accounting principles prescribed by the regulatory
authority applicable to such bank in its jurisdiction of organization; (iv) a
commercial bank organized under the laws of any other country that is a member
of the OECD or a political subdivision of any such country, which is a member of
the Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having a combined capital and
surplus of at least $3,000,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD; provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee; provided
further that in all cases, the senior unsecured debt of an Eligible Assignee (or
its direct or indirect parent) shall have a rating of Baa‑2 or higher from
Moody’s Investors Service, Inc. or a comparable rating agency.


-11-

--------------------------------------------------------------------------------





“Entitled Land” means parcels of land owned by the Borrower or any Guarantor
which are zoned for the construction of single-family dwellings, whether
detached or attached (excluding mobile homes); provided, however, that the term
“Entitled Land” shall not include Land Under Development, Finished Lots or any
real property upon which the construction of Housing Units has commenced (as
described in the definition of “Housing Unit”).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


-12-

--------------------------------------------------------------------------------





“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the applicable interest settlement rate for deposits
in Dollar LIBOR appearing on the applicable Reuters Screen LIBOR01 (or on any
successor or substitute page on such screen) as of 11:00 a.m. (London time) on
the Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period, provided that, if the applicable Reuters Screen LIBOR01 for
Dollar LIBOR (or any successor or substitute page) is not available to the
Administrative Agent for any reason, the applicable Eurocurrency Base Rate for
the relevant Interest Period shall instead be the applicable interest settlement
rate for deposits in Dollar LIBOR as reported by any other generally recognized
financial information service selected by the Administrative Agent as of 11:00
a.m. (London time) on the Quotation Date for such Interest Period, and having a
maturity equal to such Interest Period, provided that, if no such interest
settlement rate is available to the Administrative Agent, the applicable
Eurocurrency Base Rate for the relevant Interest Period shall instead be the
rate determined by the Administrative Agent to be the rate at which the
Administrative Agent or one of its Affiliate banks offers to place deposits in
Dollars with first-class banks in the interbank market at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period, in the approximate amount of the Administrative Agent’s relevant
Eurocurrency Loan and having a maturity equal to such Interest Period. The
“Eurocurrency Base Rate” shall never be less than zero percent (0%).
“Eurocurrency Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.
“Event of Default” is defined in Article VII.
“Existing Letter of Credit” means each letter of credit issued by LC Issuer and
outstanding as of the Effective Date, as more particularly described in Schedule
2 attached hereto.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest becomes illegal.


-13-

--------------------------------------------------------------------------------





“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuers, and the Administrative Agent, (i) Taxes (a)
imposed on assets, capital or liabilities, or imposed on or measured by its
overall net income (however denominated), gross income, gross receipts, profits,
gross profits, franchise Taxes, and branch profits Taxes imposed on it, by the
respective jurisdiction under the laws of which such Lender, the LC Issuers or
the Administrative Agent is incorporated or is organized or in which its
principal executive office is located or, in the case of a Lender, in which such
Lender’s applicable Lending Installation is located or (b) that are Other
Connection Taxes, (ii) in the case of a Lender, any withholding tax that is
imposed on amounts payable to such Lender pursuant to the laws in effect at the
time such Lender becomes a party to this Agreement or designates a new Lending
Installation, except in each case to the extent that, pursuant to Section
3.5(a), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Installation, or is attributable to
the Non-U.S. Lender’s failure to comply with Section 3.5(f), and (iii) any U.S.
federal withholding taxes imposed by FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Extended Commitment” means any Commitment as to which the applicable Facility
Termination Date has been extended pursuant to Section 2.23.
“Extended Loans” means Extended Revolving Loans and Term Loans made pursuant to
the Extended Commitments.
“Extended Revolving Loans” means Revolving Loans made pursuant to the Extended
Commitments.
“Extending Lender” means, with respect to the applicable Facility, a Lender that
agrees to extend the Facility Termination Date applicable to the Note held by
such Lender in response to an Extension Request by Borrower pursuant to Section
2.23.
“Extension” has the meaning set forth in Section 2.23.
“Extension Amendment” means an amendment to this Agreement (which may, at the
option of Administrative Agent and Borrower, be in the form of an amendment and
restatement of this Agreement) among the Loan Parties, the Extending Lenders,
Administrative Agent and, to the extent required by Section 2.23, LC Issuer
implementing an Extension in accordance with Section 2.23.
“Extension Offer” has the meaning set forth in Section 2.23.
“Extension Request” means a written request from any Borrower to extend the
Facility Termination Date applicable to the Revolving Facility and/or the Term
Facility for one year pursuant to Section 2.23.
“Facility” means the Revolving Facility or the Term Facility, as the context may
require.


-14-

--------------------------------------------------------------------------------





“Facility Amount” means the sum of the Aggregate Revolving Commitment, plus the
Aggregate Term Commitment.
“Facility LC” means (a) any Existing Letter of Credit, and (b) any Letter of
Credit issued by an LC Issuer in accordance with Section 2.19.
“Facility LC Application” is defined in Section 2.19(c).
“Facility LC Collateral Account” is defined in Section 2.19(k).
“Facility Termination Date” means (a) with respect to the Revolving Facility,
March 29, 2023, or any earlier date on which the Aggregate Revolving Commitment
is reduced to zero or otherwise terminated pursuant to the terms hereof, as the
same may be extended from time to time pursuant to Section 2.23 with respect to
the Revolving Commitments of Extending Lenders, and (b) with respect to the Term
Facility, March 29, 2023, or any earlier date on which the Aggregate Term
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof, as the same may be extended from time to time pursuant to Section 2.23
with respect to the Term Commitments of Extending Lenders.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the greater of (a) zero percent (0%), and (b) the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published for
such day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 11:00 a.m. (Pacific time) on such day on such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole discretion.
“Fee Letters” is defined in Section 10.13.
“Financial Letter of Credit” means a Letter of Credit that is not a Performance
Letter of Credit.
“Finished Lots” means parcels of land owned by the Borrower or any Guarantor
which are duly recorded and platted for the construction of single-family
dwelling units, whether detached or attached (but excluding mobile homes) and
zoned for such use, with respect to which all requisite governmental consents
and approvals required for a building permit to be issued have been, or could be
(with no further material actions, other than the payment of fees) obtained, and
all major infrastructure and offsite construction required to be completed by
any applicable law as a condition of commencing vertical construction on the
applicable lot or lots have been substantially completed in compliance with
applicable law; provided, however, that the term “Finished Lots” shall not


-15-

--------------------------------------------------------------------------------





include any real property upon which the construction of a Housing Unit has
commenced (as described in the definition of “Housing Unit”).
“Fitch” means Fitch, Inc.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by such LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).
“Guarantor” means the Subsidiaries listed on Schedule 3 hereto, and each
Subsidiary that becomes a party to the Guaranty after the date hereof pursuant
to the terms of Section 6.20(a), and their respective successors and assigns
(excluding any Guarantor released from the Guaranty in accordance with the terms
of this Agreement).
“Guaranty” means that certain Amended and Restated Guaranty dated as of the date
hereof executed by each of the Guarantors in the form attached hereto as Exhibit
E, as amended, restated, supplemented or otherwise modified, renewed or replaced
from time to time pursuant to the terms hereof and thereof.
“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.


-16-

--------------------------------------------------------------------------------





“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law, stated as a
rate per annum.
“Homebuilding Subsidiary” means any wholly-owned Subsidiary that is engaged in
the homebuilding business. For purposes of clarification, a Homebuilding
Subsidiary shall not include any Subsidiaries that primarily provide insurance
or mortgage-related services.
“Housing Unit” means a single-family dwelling (where construction has
commenced), whether detached or attached (including condominiums but excluding
mobile homes), including the parcel of land on which such dwelling is located,
that is or will be available for sale by the Borrower or a Guarantor.  The
construction of a Housing Unit shall be deemed to have commenced upon
commencement of the trenching for the foundation of the Housing Unit.  Each
“Housing Unit” is either a Presold Unit, a Spec Unit or a Model Unit.
“Housing Unit Closing” means a closing of the sale of a Housing Unit by the
Borrower or a Guarantor to a bona fide purchaser for value.
“Increasing Lender” is defined in Section 2.24.
“Indebtedness” of a Person means, without duplication, such Person’s
(1)
obligations for borrowed money,

(1)
obligations representing the deferred purchase price of Property or services
(other than (A) trade accounts payable and accrued expenses arising or occurring
in the ordinary course of such Person’s business, and (B) obligations evidenced
by the Permitted Liens described in clause (vi) of the definition of Permitted
Liens, and (C) any earn-out, profit participation or other contingent purchase
price obligation until such obligation appears or should appear in the
liabilities section of the balance sheet of such Person and is not paid within
30 days of such date),

(1)
obligations, whether or not assumed, secured by Liens on, or payable out of the
proceeds or production from, Property now or hereafter owned or acquired by such
Person (other than the obligations evidenced by the Permitted Liens described in
clause (vi) of the definition of Permitted Liens),

(1)
obligations which are evidenced by notes, bonds, debentures, or other similar
instruments,

(1)
Capitalized Lease Obligations,

(1)
Net Mark-to-Market Exposure under Rate Management Transactions,

(1)
Contingent Obligations, including all liabilities and obligations of others of
the kind described in clauses (i) through (vi) and (viii) that such Person has
guaranteed, or that are secured by Liens on Property now or hereafter owned or
acquired by such Person (other than the obligations evidenced by the Permitted
Liens described in



-17-

--------------------------------------------------------------------------------





clause (vi) of the definition of Permitted Liens) or that are otherwise the
legal liability of such Person, and
(1)
reimbursement obligations for which such Person is obligated with respect to a
Letter of Credit (which shall be included in the face amount of such Letter of
Credit, whether or not such reimbursement obligations are due and payable),
provided, however, that any Performance Letter of Credit shall not be included
in Indebtedness unless and until such Letter of Credit is drawn upon and such
draw is not reimbursed within 10 Business Days following such draw.

(1)
all funded debt with recourse to any limited or general partnership in which any
Loan Party or any of their respective Subsidiaries is a general partner.

Indebtedness includes, without limitation, in the case of the Borrower, the
Obligations (subject to clause (viii) above) and the obligations evidenced by
the Senior Notes and the documents executed in connection therewith.
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.
“Indenture” means (i) each of the Indentures dated June 13, 2014, as modified,
amended or supplemented to the date hereof, among the Borrower, TRI Pointe Homes
(as successor to Weyerhaeuser Real Estate Company), the guarantors party thereto
and U.S. Bank National Association, as Trustee, as further amended, restated,
supplemented or otherwise modified from time to time, (ii) the Indenture, dated
as of May 23, 2016, between the Borrower and U.S. Bank National Association, as
Trustee, as supplemented by the First Supplemental Indenture dated as of May 26,
2016, among the Borrower, the guarantors party thereto and U.S. Bank National
Association, as further amended, restated, supplemented or otherwise modified
from time to time and (iii) the Indenture, dated as of May 23, 2016, between the
Borrower and U.S. Bank National Association, as Trustee, as supplemented by the
Second Supplemental Indenture dated as of June 8, 2017, among the Borrower, the
guarantors party thereto and U.S. Bank National Association, as further amended,
restated, supplemented or otherwise modified from time to time.
“Interest Coverage Ratio” means, as of the last day of any fiscal quarter, (a)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
such date to (b) Consolidated Interest Incurred for the period of four
consecutive fiscal quarters ending on such date.
“Interest Coverage Test” is defined in Section 6.19(c).
“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
(1), two (2) or three (3) months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one (1), two (2) or three (3) months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second or third succeeding month, such Interest
Period shall end on the last Business Day of such next, second or third
succeeding month. If an Interest Period


-18-

--------------------------------------------------------------------------------





would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day, provided, however, that if said
next succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.
“Inventory Valuation Date” means the last day of the most recent calendar
quarter with respect to which the Borrower is required to have delivered a
Borrowing Base Certificate pursuant to Section 6.1(d) hereof.
“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; (b) stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities (including warrants
or options to purchase securities) owned by such Person; (c) any deposit
accounts and certificate of deposit owned by such Person; and (d) structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.
“Land Under Development” means parcels of land owned by the Borrower or any
Guarantor which are zoned for the construction of single-family dwelling units,
whether attached or detached (excluding mobile homes) and upon which the
construction of site improvements has commenced and is proceeding; provided,
however, that the term “Land Under Development” shall not include (i) Finished
Lots, (ii) Entitled Land, (iii) any real property upon which the construction of
a Housing Unit has commenced, or (iv) vacant land held by the Borrower or any
Guarantor for future development or sale and designated as inactive land in the
footnotes to the Borrower’s or such Guarantor’s financial statements.
“LC Fee” is defined in Section 2.19(d).
“LC Issuer” means each of the Lenders (or any subsidiary or affiliate of such
Lender designated by such Lender) that has issued an Existing Letter of Credit,
U.S. Bank (or any subsidiary or affiliate of U.S. Bank designated by U.S. Bank),
or any other Lender that agrees, at the Borrower’s request, to issue Facility
LCs hereunder (or any subsidiary or affiliate of such Lender designated by such
Lender), each in its capacity as issuer of Facility LCs hereunder.
“LC Issuer’s LC Limit” means, with respect to a Lender, the amount with respect
to such Lender set forth in Schedule 4 hereto or such higher or lower amount as
shall be agreed by such Lender, each other LC Issuer, if any, and the Borrower
(but not to exceed, in the aggregate as to all LC Issuers $75,000,000). For the
avoidance of doubt, as of the date hereof, U.S. Bank is the sole LC Issuer and
U.S. Bank’s LC Issuer’s LC Limit is $75,000,000.
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“LC Payment Date” is defined in Section 2.19(e).


-19-

--------------------------------------------------------------------------------





“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, and, as the context may
require, includes the Revolving Lenders and the Term Lenders.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Leverage Ratio” means, as of any date of calculation, the ratio (expressed as a
percentage) of (i) (A) Consolidated Indebtedness outstanding on such date less
(B) Unrestricted Cash in excess of $25,000,000 on such date to (ii) (A) the sum
of Consolidated Indebtedness on such date plus (B) Consolidated Tangible Net
Worth on such date less (C) Unrestricted Cash in excess of $25,000,000 on such
date.
“Leverage Test” is defined in Section 6.19(b).
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Liquidity Cure Amount” means, on any date of determination, the greater of (a)
$25,000,000.00, and (b) the sum of (i) the trailing twelve month Consolidated
Interest Incurred, plus (ii) the aggregate principal amount of Consolidated
Indebtedness maturing in the next twelve months.
“Loan” means a Revolving Loan or a Term Loan.
“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any Note or Notes executed by the Borrower in connection with this
Agreement and payable to a Lender, now or in the future, the Reference Agreement
and any other instruments, documents and agreements executed by the Borrower or
the Guarantors for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.
“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.
“Marketable Securities” means Investments that would be set forth in a
consolidated balance sheet of Borrower (in a manner consistent with the
financial statements referenced in Section 5.4) under the heading “marketable
securities.”


-20-

--------------------------------------------------------------------------------





“Material Adverse Effect” means a material adverse effect, based on commercially
reasonable standards, on (i) the business, Property, financial condition, or
results of operations of the Borrower and Guarantors, taken as a whole, (ii) the
ability of the Borrower and the Guarantors, taken as a whole, to perform their
payment obligations under the Loan Documents, or (iii) the validity or
enforceability under applicable law of any of the Loan Documents or the rights
or remedies of Administrative Agent, Lenders or any LC Issuer thereunder (except
that, as to clause (iii), a Material Adverse Effect may not result solely from
the acts or omissions of the Administrative Agent or any Lender). Items
disclosed by the Borrower in its form 10-Q and form 10-K or any other filings
with the Securities and Exchange Commission shall not be deemed to have a
Material Adverse Effect solely because of such disclosure, and the existence and
content of such disclosure shall not be prima facie evidence of a Material
Adverse Effect.
“Material Indebtedness” means Indebtedness (excluding Non-Recourse Indebtedness)
of the Borrower or any Guarantor in an outstanding principal amount of
$35,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Material Portion” has the meaning set forth in Section 6.13(c).
“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 103% of the Fronting Exposure of each LC Issuer
with respect to such Defaulting Lender for all Facility LCs issued and
outstanding at such time and (ii) otherwise, such lesser amount determined by
the Administrative Agent and the applicable LC Issuer in their sole discretion.
“Minimum Liquidity Amount” has the meaning set forth in Section 6.19(c).
“Model Unit” means a Housing Unit constructed initially for inspection by
prospective purchasers that is not intended to be sold until all or
substantially all other Housing Units in the applicable subdivision are sold.
“Modify” and “Modification” are defined in Section 2.19(a).
“Money Markets” refers to one or more wholesale funding markets available to
Lenders, including negotiable certificates of deposit, commercial paper,
Eurodollar deposits, bank notes, federal funds and others.
“Monthly Payment Date” means the first (1st) day of each month, provided, that
if such day is not a Business Day, the Monthly Payment Date shall be the
immediately succeeding Business Day.
“Moody’s” means Moody’s Investors Service, Inc.


-21-

--------------------------------------------------------------------------------





“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
“Net Worth” means, at any date as to each Subsidiary, the sum of (A) all
stockholders’ equity of such Subsidiary, less (B) all loans or advances made by
such Subsidiary to the Borrower or any Guarantor and outstanding at such date,
all as determined on a consolidated basis in conformity with Agreement
Accounting Principles.
“Non-Cash Collateralized Letters of Credit” is defined in Section 2.19(l).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Defaulting Revolving Lender” means, at any time, each Revolving Lender that
is not a Defaulting Lender at such time.
“Non-Extended Commitment” means any Commitment as to which the applicable
Facility Termination Date has not been extended pursuant to Section 2.23.
“Non-Extended Loans” means Revolving Loans and Term Loans made pursuant to the
Non-Extended Commitments.
“Non-Extended Revolving Loans” means Revolving Loans made pursuant to the
Non-Extended Commitments.
“Non-Extending Lender” means, with respect to the applicable Facility, (a) a
Lender that does not agree (or is deemed to not have agreed) to extend the
Facility Termination Date applicable to the Note held by such Lender in response
to an Extension Request by Borrower pursuant to Section 2.23, or (b) if no
Extension Request is made by Borrower pursuant to Section 2.23, each Lender.
“Non-Extending Lender Facility Termination Date” means, with respect to each
Facility, the Facility Termination Date applicable to the Note(s) held by a
Non-Extending Lender.
“Non-Guarantor Subsidiary” means each Subsidiary of the Borrower that is not a
Guarantor.


-22-

--------------------------------------------------------------------------------





“Non-Recourse Indebtedness” with respect to any Person means Indebtedness of
such Person (i) for which the sole legal recourse for collection of principal
and interest on such Indebtedness is against the specific property identified in
the instruments evidencing or securing such Indebtedness and for which no other
assets of such Person may be realized upon in collection of principal or
interest on such Indebtedness, or (ii) that refinances Indebtedness described in
clause (i) and for which the recourse is limited to the same extent described in
clause (i). Indebtedness that is otherwise Non-Recourse Indebtedness will not
lose its character as Non-Recourse Indebtedness because there is recourse for
(i) environmental warranties or indemnities, (ii) indemnities for and
liabilities arising from fraud, misrepresentation, misapplication or non-payment
of rents, profits, insurance and condemnation proceeds and other sums actually
received by the obligor from secured assets to be paid to the lender, waste and
mechanics liens or (iii) similar matters customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate.
“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.
“Note” means a Revolving Note and/or a Term Note, as the context may require.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all Rate Management Obligations provided to the
Borrower or any Guarantor by the Administrative Agent or any other Lender or any
Affiliate of any of the foregoing, all accrued and unpaid fees, and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, any LC Issuer or any
indemnified party arising under the Loan Documents; provided, that obligations
in respect of Rate Management Obligations shall only constitute “Obligations” if
owed to the Administrative Agent or if the Administrative Agent shall have
received notice from the relevant Lender not later than 120 days after such Rate
Management Obligations have been provided; provided, further, that “Obligations”
shall exclude all Excluded Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to a Lender’s assignment of its interest in the Loan that would not
otherwise be owing but for such assignment.


-23-

--------------------------------------------------------------------------------





“Outstanding Revolving Credit Exposure” means, as to any Revolving Lender at any
time, the sum of (i) the aggregate principal Dollar Amount of its Revolving
Loans outstanding at such time, plus (ii) an amount equal to its Pro Rata Share
of the LC Obligations at such time
“Outstanding Term Loans” means, as to any Term Lender at any time, the aggregate
principal Dollar Amount of its Term Loans outstanding at such time.
“Participants” is defined in Section 12.2(a).
“Participant Register” is defined in Section 12.2(c).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001), as amended from time to time, and any successor
statute and any regulations promulgated thereunder.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Performance Letter of Credit” means any Letter of Credit issued: (a) on behalf
of a Person in favor of a Governmental Authority, including, without limitation,
any utility, water, or sewer authority, or other similar entity, for the purpose
of assuring such Governmental Authority that such Person or other Loan Party
will properly and timely complete work it has agreed to perform for the benefit
of such Governmental Authority; (b) in lieu of cash deposits to obtain a
license, in place of a utility deposit, or for land option contracts; or (c) in
lieu of other contract performance, to secure performance warranties payable
upon breach, and to secure the performance of labor and materials, including,
without limitation, construction, bid, and performance bonds.
“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Event of Default shall have occurred and be continuing or would
result from such Acquisition, and the representation and warranty contained in
Section 5.11 shall be true both before and after giving effect to such
Acquisition, (b) the business to be acquired in such Acquisition is in a Related
Business or, if not in a Related Business, such transaction is in compliance
with the provisions of Section 6.14(vii), and (c) the Borrower shall have
furnished to the Administrative Agent a certificate (i) certifying that, taking
into account such Acquisition, no Event of Default exists and (ii) demonstrating
in reasonable detail, as of the last day of the quarter most recently ended
prior to the date of such Acquisition, pro forma compliance with the financial
covenants set forth in Section 6.19, in each case calculated as if such
Acquisition, including the consideration therefor, had been consummated on such
day.
“Permitted Dispositions” means, as to the Borrower or any Guarantor, any of the
following:
(i)
Dispositions of assets in the ordinary course of business, together with any
disposition of operations or divisions discontinued or to be discontinued.

(ii)
Any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property.



-24-

--------------------------------------------------------------------------------





(iii)
The lapse or abandonment of intellectual property of the Borrower or any
Guarantor to the extent, as determined by the Borrower in the exercise of its
commercial judgment, not economically desirable in the conduct of their
business.

(iv)
The use of cash and Cash Equivalents in the ordinary course of business, or in
connection with a Permitted Acquisition or to pay down debt, in each case to the
extent not otherwise prohibited by this Agreement.

(v)
Dispositions of Property to the extent that (A) such Property is exchanged for
credit against the purchase price of other Property or (B) the proceeds of such
disposition are promptly applied to the purchase price of such other Property.

(vi)
Dispositions of Investments in joint ventures or any Subsidiary that is not a
Wholly-Owned Subsidiary to the extent required by, or made pursuant to customary
buy/sell arrangements between, the joint venture or similar parties set forth in
joint venture arrangements and similar binding arrangements entered into in the
ordinary course of business on fair and reasonable arm’s length terms.

(vii)
Any merger or consolidation permitted by Section 6.12 hereof.

(viii)
The sale or issuance of any equity interests by a Subsidiary to the Borrower or
a Wholly-Owned Subsidiary.

“Permitted Liens” means, as to the Borrower or any Guarantor, any of the
following:
(1)
Liens for taxes, assessments or governmental charges or levies on the Borrower’s
or such Guarantor’s Property if the same (A) shall not at the time be delinquent
or thereafter can be paid without penalty, or (B) are not being foreclosed (or
any such proceedings have been stayed), are being contested in good faith and by
appropriate proceedings, the encumbered Property is not (in Administrative
Agent’s reasonable determination) in danger of being lost or forfeited by reason
thereof, and for which adequate reserves shall have been established on the
Borrower’s or such Guarantor’s books in accordance with Agreement Accounting
Principles.

(1)
Liens imposed by law, such as carriers’, warehousemen’s, mechanics’ and
materialmen’s Liens and other similar Liens arising in the ordinary course of
business with respect to amounts that either (A) are not yet delinquent, or (B)
are delinquent but are not being foreclosed (or any such proceedings have been
stayed), are being contested in a timely manner in good faith by appropriate
proceedings and the encumbered Property is not (in Administrative Agent’s
reasonable determination) in danger of being lost or forfeited by reason
thereof, and for which adequate reserves shall have been established on the
Borrower’s or Guarantor’s books in accordance with Agreement Accounting
Principles.

(1)
Utility easements, rights of way, zoning restrictions, covenants, conditions,
restrictions, reservations, and such other burdens, encumbrances or charges
against



-25-

--------------------------------------------------------------------------------





real property, or other minor irregularities of title, as are of a nature
generally existing with respect to properties of a similar character and which
do not in any material way interfere with the use or value thereof or the sale
thereof in the ordinary course of business of the Borrower or such Guarantor.
(1)
Easements, dedications, assessment district or similar Liens in connection with
municipal financing and other similar encumbrances or charges, in each case
reasonably necessary or appropriate for the development of real property of the
Borrower or such Guarantor, and which are granted in the ordinary course of the
business of the Borrower or such Guarantor, and which in the aggregate do not
materially burden or impair the fair market value, sale or use of such real
property (or the project to which it is related) for the purposes for which it
is or may reasonably be expected to be held.

(1)
Any option or right of first refusal to purchase real property granted to the
master developer or the seller of real property that arises as a result of the
non-use or non-development of such real property by the Borrower or such
Guarantor.

(1)
Any arrangement (commonly referred to in the real estate industry (and defined
herein) as “PAPAs”) in conjunction with any agreement or contract for the
purchase of real property, which provides for future payments due to the sellers
of such real property at the time of the sale of Finished Lots or Housing Units,
and which payments may be contingent on the sale price of such Finished Lots or
Housing Units, which arrangement may include (1) adjustments to the land
purchase price, (2) community marketing fees and community enhancement fees, (3)
reimbursable costs paid by the developer and (4) participations in the
appreciation or profit, in each case under (1) through (4) paid from amounts in
excess of Book Value or to pay lot premiums in excess of Book Value, in each
case derived from the sale of Finished Lots or Housing Units, and granted in the
ordinary course of business.

(1)
Easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of property affecting real property which
in the aggregate do not materially burden or impair the fair market value or use
of such property for the purposes for which it is or may reasonably be expected
to be held.

(1)
Rights reserved to or vested in any Governmental Authority to control or
regulate the use of any real property.

(1)
Liens for homeowner and property owner association developments and assessments
if (A) the obligations secured by such Liens are not delinquent or thereafter
can be paid without penalty, or (B) such Liens are not being foreclosed (or any
such proceedings have been stayed), are being contested in good faith and by
appropriate proceedings, the Property encumbered thereby is not (in
Administrative Agent’s reasonable determination) in danger of being lost or
forfeited by reason thereof, and adequate reserves therefor shall have been
established on the Borrower’s or such Guarantor’s books in accordance with
Agreement Accounting Principles.



-26-

--------------------------------------------------------------------------------





“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.
“Presold Unit” means a Housing Unit owned by the Borrower or any Guarantor that
is subject to a bona fide written agreement between the Borrower or such
Guarantor and a third Person purchaser for sale in the ordinary course of the
Borrower’s or such Guarantor’s business of such Housing Unit and the related
lot, accompanied by a cash earnest money deposit or down payment in an amount
that is customary, and subject only to ordinary and customary contingencies to
the purchaser’s obligation to buy the Housing Unit and related lot.
“Pricing Schedule” means the Schedule attached hereto identified as such.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Administrative Agent or its parent (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means:
(a)    with respect to the Revolving Facility and the LC Obligations, for each
Revolving Lender, a portion equal to a fraction the numerator of which is such
Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitment, provided, however, if all of the Revolving Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (i) such Lender’s Outstanding Revolving
Credit Exposure at such time by (ii) the Aggregate Outstanding Revolving Credit
Exposure at such time; and provided, further, that when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage of the Aggregate
Revolving Commitment (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment (except that no Revolving
Lender is required to fund or participate in Revolving Loans or Facility LCs to
the extent that, after giving effect thereto, the aggregate amount of its
outstanding Revolving Loans and funded or unfunded participations in Facility
LCs would exceed the amount of its Revolving Commitment (determined as though no
Defaulting Lender existed));
(b)    with respect to the Term Facility, for each Term Lender, a portion equal
to a fraction the numerator of which is such Lender’s Term Commitment and the
denominator of which is the Aggregate Term Commitment, provided, however, that
after the end the Availability Period, then “Pro Rata Share” means the
percentage obtained by dividing (i) such Lender’s outstanding Term Loans at such
time by (ii) the Aggregate Outstanding Term Loans at such time; and provided,
further, that when a Defaulting Lender shall exist, “Pro Rata Share” shall mean
the percentage of


-27-

--------------------------------------------------------------------------------





the Aggregate Term Commitment (or Aggregate Outstanding Term Loans, as provided
above, disregarding in each case any Defaulting Lender’s Term Commitment or
outstanding Term Loans, as applicable), represented by such Lender’s Term
Commitment (or such Lender’s outstanding Term Loans, as provided above), except
that no Term Lender is required to fund or participate in Term Loans to the
extent that, after giving effect thereto, the aggregate amount of its
outstanding Term Loans would exceed the amount of its Term Commitment
(determined as though no Defaulting Lender existed); and
(c)     with respect to the Credit Facility as a whole, for each Lender, a
portion equal to a fraction the numerator of which is such Lender’s Total
Commitments and the denominator of which is the Aggregate Total Commitments;
provided, however, that is if all of the Revolving Commitments are terminated
pursuant to the terms of this Agreement or the Availability Period has expired,
then, as applicable, such Lender’s Outstanding Revolving Credit Exposure and/or
outstanding Term Loans shall be included as the component of the numerator and
the Aggregate Outstanding Revolving Credit Exposure and/or Aggregate Outstanding
Term Loans shall be included as the component of the denominator; provided,
further, that when a Defaulting Lender shall exist, “Pro Rata Share” shall be
calculated without regard to any Defaulting Lender’s Revolving Commitment, Term
Commitment, Outstanding Revolving Credit Exposure and outstanding Term Loans
(except that no Lender is required to fund or participate in any Loans or
Facility LCs to the extent that, after giving effect thereto, the aggregate
amount of its outstanding Revolving Loans, funded or unfunded participations in
Facility LCs or Term Loans would exceed the amount of its Revolving Commitment
or Term Commitment (determined in each case as though no Defaulting Lender
existed), as applicable.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Indebtedness” means Indebtedness evidenced by notes, debentures, or
other similar instruments issued after the date of this Agreement pursuant to
either (i) a registered public offering or (ii) a private placement of such
instruments in accordance with an exemption from registration under the
Securities Act of 1933 and/or the Securities Exchange Act of 1934 or similar
law.
“Qualified Bank” means (a) any Lender or any Affiliate of a Lender, or (b) a
bank that has, or is a wholly-owned subsidiary of a corporation that has, (i) an
unsecured long-term debt rating of not less than BBB+ from S&P or Baa1 from
Moody’s and (ii) if its unsecured short-term debt is rated, an unsecured
short-term debt rating of A2 from S&P or P2 from Moody’s. For the avoidance of
doubt, neither the Borrower nor an Affiliate of the Borrower shall qualify as a
Qualified Bank.
“Qualified Real Property Inventory” means, as of any date, Real Property
Inventory that is not subject to or encumbered by any deed of trust, mortgage,
judgment Lien, or any other Lien (other than the Permitted Liens), and which
(i) is not subject to any pending condemnation proceeding, (ii) is not subject
to or impaired by any environmental contamination or problem, soils problem or
other problem or issue that would materially impair the value thereof or make it
unsuitable for a residential project, and (iii) is in compliance in all material
respects with all applicable Environmental Laws.


-28-

--------------------------------------------------------------------------------





“Quarterly Payment Date” means the first (1st) day of each calendar quarter,
provided, that if such day is not a Business Day, the Quarterly Payment Date
shall be the immediately succeeding Business Day.
“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.
“Rate Management Obligations” means any and all obligations of the Borrower or
any Guarantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Guarantor which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
“Rating Agencies” means Fitch, Moody’s and S&P.
“Real Property Inventory” means, as of any date, land that is owned by any Loan
Party, which land is being developed or held for future development or sale of
residential housing projects, together with the right, title and interest of the
Loan Party in and to the streets, the land lying in the bed of any streets,
roads or avenues, open or proposed, in or of, the air space and development
rights pertaining thereto and the right to use such air space and development
rights, all rights of way, privileges, liberties, tenements, hereditaments and
appurtenances belonging in or in any way appertaining thereto, all fixtures, all
easements now or hereafter benefiting such land and all royalties and rights
appertaining to the use and enjoyment of such land necessary for the residential
development of such land, together with all of the buildings and other
improvements now or hereafter erected on such land, and any fixtures appurtenant
thereto and all related personal property.
“Reference Agreement” means the California Judicial Reference Agreement dated as
of June 26, 2014 by and among the Borrower (as successor to TRI Pointe Homes,
Inc. pursuant to the Existing Credit Agreement), the Guarantors, the
Administrative Agent and Lenders, as amended, restated, supplemented or
otherwise modified, renewed or replaced from time to time pursuant to the terms
hereof and thereof.
“Refinancing Indebtedness” means Indebtedness that refunds, refinances or
extends any Indebtedness (or that refunds, refinances or extends any refund,
refinancing or extension of such Indebtedness), but only to the extent that:


-29-

--------------------------------------------------------------------------------





(1)
the Refinancing Indebtedness is subordinated to or pari passu with the
Obligations (or a Guarantor’s obligations under its Guaranty, as applicable) to
the same extent as the Indebtedness being refunded, refinanced or extended,

(1)
the Refinancing Indebtedness is scheduled to mature no earlier than the then
current maturity date of such Indebtedness,

(1)
such Refinancing Indebtedness is in an aggregate principal amount (or, if
incurred with original issue discount, an aggregate issue price) that is equal
to or less than the sum of the aggregate amount then outstanding plus all
amounts committed but undisbursed under the Indebtedness being refunded,
refinanced or extended, plus all fees (including, any premiums, if any), costs
and expenses incurred in connection with the incurrence of such Refinancing
Indebtedness,

(1)
One or more Loan Parties (or successor(s) thereto) were liable for the
Indebtedness being refunded, refinanced or extended when such Indebtedness was
initially incurred, and

(1)
such Refinancing Indebtedness is incurred within 120 days after the Indebtedness
being refunded, refinanced or extended is so refunded, refinanced or extended.

“Register” is defined in Section 12.3(d).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.
“Related Business” means any of the following lines of business or business
activity of the type conducted by the Borrower and its Subsidiaries on the date
hereof: (i) the home building business, (ii) the residential mortgage loan
business, (iii) the real estate development business, (iv) the insurance
business, (v) the title insurance agency and settlement business, (vi) the
insurance agency business, and (vii) any line of business ancillary,
complementary, or reasonably related to, or a reasonable extension, development,
or expansion of, or necessary to, the businesses described in clauses (i)
through (vi) of this definition.
“Replacement Lender” is defined in Section 2.20.


-30-

--------------------------------------------------------------------------------





“Reports” is defined in Section 9.6(a).
“Required Lenders” means Lenders in the aggregate having greater than 66 2/3% of
the sum of (a) the Aggregate Revolving Commitments then in effect or, if the
Aggregate Revolving Commitments are terminated pursuant to the terms of this
Agreement, the Aggregate Outstanding Revolving Credit Exposures, and (b) the
Aggregate Term Commitments then in effect or, if the Availability Period has
ended, the Aggregate Outstanding Term Loans; provided that the Commitments of,
and, if applicable, the Outstanding Revolving Credit Exposure and outstanding
Term Loans held or deemed held by, any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided, however, at all times there
are two or more Lenders, Required Lenders shall in no event be less than two (2)
Lenders.
“Required Revolving Lenders” means Revolving Lenders in the aggregate having
greater than 66 2/3% of the sum of the Aggregate Revolving Commitments then in
effect or, if the Aggregate Revolving Commitments are terminated pursuant to the
terms of this Agreement, the Aggregate Outstanding Revolving Credit Exposures;
provided that the Revolving Commitment of, and, if applicable, the Outstanding
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time; provided,
however, at all times there are two or more Revolving Lenders, Required
Revolving Lenders shall in no event be less than two (2) Revolving Lenders.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in the
Borrower or any Subsidiary thereof.
“Revolving Commitment” means, for each Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans to, and participate in Facility LCs
issued upon the application of the Borrower, in an amount not exceeding the
applicable amount set forth in Schedule 1, as it may be modified (i) pursuant to
Section 2.7, (ii) as a result of any assignment that has become effective
pursuant to Section 12.3(c) or (iii) otherwise from time to time pursuant to the
terms hereof.
“Revolving Facility” means, at any time, the Aggregate Revolving Commitments and
all Credit Extensions made thereunder at such time.
“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment or holds Revolving Loans at such time.
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1(a) (or any
conversion or continuation thereof).


-31-

--------------------------------------------------------------------------------





“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit F-1.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctions” means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC or the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other applicable sanctions authority.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Senior Debt” means the Senior Notes or, if the Senior Notes are refinanced, the
Refinancing Indebtedness with respect thereto.
“Senior Notes” means the notes initially issued under the Indenture.
“Senior Officer” means each of the Authorized Officers and the General Counsel
of Borrower.
“Significant Homebuilding Subsidiary” means any Homebuilding Subsidiary that has
a Net Worth equal to or exceeding $3,000,000.00.
“Spec Unit” means any Housing Unit owned by the Borrower or any Guarantor that
is not a Presold Unit or a Model Unit.
“Spec Unit Inventory Test” is defined in Section 6.19(d).
“Stated Rate” is defined in Section 2.21.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is contractually subordinated in right of payment to the
payment of the Obligations (a) in the case of Indebtedness constituting Public
Indebtedness, pursuant to market and generally accepted subordination terms
governing such Public Indebtedness and (b) in all other cases, pursuant to
subordination terms reasonably satisfactory to the Required Lenders and (in each
case) none of the principal of which is payable until at least 180 days after
the latest Facility Termination Date


-32-

--------------------------------------------------------------------------------





(other than pursuant to customary change of control and asset sale redemption
provisions). Subordinated Indebtedness shall specifically not include
Indebtedness of any Guarantor to Borrower or Borrower to any Guarantor.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
the Guarantors, Property which represents more than 10% of the consolidated
assets of the Borrower and the Guarantors taken as a whole as would be shown in
the consolidated financial statements of the Borrower and the Guarantors as at
the beginning of the fiscal quarter in which such determination is made.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto, imposed by any Governmental Authority.
“Term Commitment” means, for each Lender, the obligation, if any, of such Lender
to make Term Loans to Borrower, in an amount not exceeding the applicable amount
set forth in Schedule 1, as it may be modified (i) pursuant to Section 2.7, (ii)
as a result of any assignment that has become effective pursuant to Section
12.3(c) or (iii) otherwise from time to time pursuant to the terms hereof.
“Term Facility” means, at any time, the Aggregate Term Commitments and all
Credit Extensions made thereunder at such time.
“Term Lender” means, at any time, any Lender that has a Term Commitment or holds
Term Loans at such time.
“Term Loan” means, with respect to a Term Lender, such Term Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1(b) (or any
conversion or continuation thereof).
“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit F-2.
“Total Commitment” means, with respect to any Lender, such Lender’s combined
Revolving Commitment and Term Commitment.


-33-

--------------------------------------------------------------------------------





“Total Outstanding Credit Exposure” means, as to any Lender at any time, the sum
of (i) the aggregate principal Dollar Amount of its Revolving Loans outstanding
at such time, plus (ii) an amount equal to its Pro Rata Share of the LC
Obligations at such time, plus (iii) the aggregate principal Dollar Amount of
its Term Loans outstanding at such time.
“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“Unrestricted Cash” means cash, Cash Equivalents and Marketable Securities of
the Borrower and the Guarantors that are free and clear of all Liens and not
subject to any restrictions (other than with respect to costs of liquidating
certain Cash Equivalents prior to maturity).
“Unused Fee” is defined in Section 2.5.
“U.S. Bank” means U.S. Bank National Association, a national banking
association, d/b/a Housing Capital Company, in its individual capacity, and its
successors.
“Wells Fargo” means Wells Fargo Securities, LLC, in its individual capacity, and
its successors.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”). Advances also may be classified and referred to by Class (e.g., a
“Revolving Advance”) or by Type (e.g., a “Eurocurrency Advance”) or by Class and
Type (e.g., a “Eurocurrency Revolving Advance”).


-34-

--------------------------------------------------------------------------------





ARTICLE II

THE CREDITS
2.1    Commitment.
(a)Revolving Loans. From and including the date of this Agreement and prior to
the Facility Termination Date applicable to the Revolving Facility (or, in the
case of a Non-Extending Lender, the Non-Extending Lender Facility Termination
Date applicable to the Revolving Facility), each Revolving Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Loans to the Borrower in Dollars and participate in Facility LCs
issued upon the request of the Borrower, provided that after giving effect to
the making of each such Revolving Loan and the issuance of each such Facility
LC, (i) the Dollar Amount of such Lender’s Outstanding Revolving Credit Exposure
shall not exceed its Revolving Commitment, (ii) the Dollar Amount of the Total
Outstanding Credit Exposure shall not exceed the Facility Amount (after giving
effect to any concurrent repayment of Term Loans with the proceeds of such
Revolving Loans), and (iii) the aggregate amount of all Borrowing Base Debt
shall not exceed the Borrowing Base determined as of the most recent Inventory
Valuation Date. Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow (a) Non-Extended Revolving Loans at any time prior to the
applicable Non-Extended Lender Facility Termination Date, and (b) Extended
Revolving Loans at any time prior to the applicable Facility Termination Date.
Revolving Commitments of Non-Extending Lenders shall terminate on the applicable
Non-Extending Lender Facility Termination Date, and Revolving Commitments of
Extending Lenders shall terminate on the applicable Facility Termination Date.
Each LC Issuer will issue Facility LCs hereunder on the terms and conditions set
forth in Section 2.19.
(b)    Term Loans. On any Business Day during the Availability Period, so long
as no Default or Event of Default has occurred and is continuing, each Term
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Term Loans to the Borrower in Dollars, provided that (i) not
more than three (3) Advances of Term Loans shall be made during the Availability
Period, (ii) after giving effect to the making of each such Term Loan by a Term
Lender (A) the Dollar Amount of such Term Lender’s Term Loans shall not exceed
its Term Commitment, (B) the Dollar Amount of the Total Outstanding Credit
Exposure shall not exceed the Facility Amount (after giving effect to any
concurrent repayment of Revolving Loans with the proceeds of such Term Loans),
and (C) the aggregate amount of all Borrowing Base Debt shall not exceed the
Borrowing Base determined as of the most recent Inventory Valuation Date. Repaid
Term Loans may not be reborrowed. If any portion of the proceeds of any such
Term Loan is used to prepay Revolving Loans, the portion of such prepaid
Revolving Loans held by any Term Lender shall be exchanged for a corresponding
portion of such Term Loan pursuant to a cashless settlement.
(c)    Each request for an Advance under this Agreement shall be submitted to
Administrative Agent and signed by one of the authorized signatories of Borrower
set forth on Schedule 2.1 hereto (or such other signatory identified in writing
to Administrative Agent by Borrower).


-35-

--------------------------------------------------------------------------------





2.2    Determination of Dollar Amounts; Required Payments; Termination. The
Administrative Agent will determine the Dollar Amount of: (a) each Advance as of
the date three (3) Business Days prior to the Borrowing Date or, if applicable,
date of conversion/continuation of such Advance, and (b) all outstanding
Advances on and as of the last Business Day of each quarter and on any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders. Each day upon or as of which the
Administrative Agent determines Dollar Amounts as described in the preceding
clauses (a) and (b) is herein described as a “Computation Date” with respect to
each Advance for which a Dollar Amount is determined on or as of such day. If at
any time either (i) the Aggregate Outstanding Revolving Credit Exposure exceeds
the Aggregate Revolving Commitment or (ii) the aggregate amount of all Borrowing
Base Debt exceeds the Borrowing Base determined as of the most recent Inventory
Valuation Date, then the Borrower shall within three (3) Business Days after
notice from the Administrative Agent make a payment on the Loans or Cash
Collateralize LC Obligations in an account with the Administrative Agent
pursuant to Section 2.19(k) sufficient to eliminate such excess. If at any time
the Aggregate Outstanding Term Loans exceed the Aggregate Term Commitment, then
the Borrower shall within three (3) Business Days after notice from the
Administrative Agent make a payment on the Term Loans in amount sufficient to
eliminate such excess. The Total Outstanding Credit Exposure of each
Non-Extending Lender and all other unpaid Obligations payable to each
Non-Extending Lender under this Agreement and the other Loan Documents shall be
paid in full by the Borrower on the applicable Non-Extending Lender Facility
Termination Date and, if any such Non-Extending Lender is an LC Issuer, all
outstanding Facility LCs issued by such Non-Extending Lender shall be Cash
Collateralized or replaced by Borrower and returned to such Non-Extending Lender
on or before the applicable Non-Extending Lender Facility Termination Date. The
Total Outstanding Credit Exposure of each Extending Lender (other than LC
Obligations that are Cash Collateralized in accordance with this Agreement) and
all other unpaid Obligations under this Agreement and the other Loan Documents
shall be paid in full by the Borrower on the applicable Facility Termination
Date.
2.3    Ratable Loans; Types of Advances. Each Advance hereunder shall consist of
Revolving Loans and/or Term Loans, as the case may be, made from the several
Lenders ratably according to their Pro Rata Shares. The Advances may be Base
Rate Advances or Eurocurrency Advances, or a combination thereof, selected by
the Borrower in accordance with Sections 2.8 and 2.9.
2.4    Reserved.
2.5    Unused Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender according to its Pro Rata Share an unused
fee (the “Unused Fee”) from the date hereof to and including the applicable
Facility Termination Date, which Unused Fee shall accrue on a daily basis in an
amount equal to (a) the Available Aggregate Revolving Commitment on such day,
multiplied by (b) the Applicable Fee Rate then in effect, divided by (c) 360.
The accrued Unused Fee shall be payable in arrears on each Quarterly Payment
Date hereafter and on the applicable Facility Termination Date.


-36-

--------------------------------------------------------------------------------





2.6    Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in the
minimum amount of $1,000,000 and incremental amounts in integral multiples of
$100,000, and each Base Rate Advance of Revolving Loans shall be in the minimum
amount of $500,000 and incremental amounts in integral multiples of $50,000,
provided, however, that any Base Rate Advance of Revolving Loans may be in the
amount of the Available Aggregate Revolving Commitment or, if less, the maximum
amount permitted to be advanced under clause (ii) of Section 2.1. Each Advance
of Term Loans shall be in the minimum amount of $50,000,000 or, if less, the
then remaining unfunded amount of the Aggregate Term Commitment.
2.7    Reductions in Aggregate Total Commitment; Optional Principal Payments.
(a)    The Borrower may permanently reduce the Aggregate Revolving Commitment in
whole, or in part ratably among the Revolving Lenders in integral multiples of
$5,000,000 (but not less than $25,000,000), upon at least five (5) Business
Days’ prior written notice to the Administrative Agent by 10:00 a.m. (Pacific
time), which notice shall specify the amount of any such reduction, provided,
however, that the amount of the Aggregate Revolving Commitment may not be
reduced below the Aggregate Outstanding Revolving Credit Exposure. All accrued
Unused Fees shall be payable on the effective date of any termination of the
obligations of the Revolving Lenders to make Credit Extensions under the
Revolving Facility.
(b)    The unfunded portion, if any, of each Term Lender’s Term Commitment shall
terminate automatically upon the expiration of the Availability Period.
(c)    The Borrower may from time to time pay, without penalty or premium, all
outstanding Base Rate Advances, or, in a minimum aggregate amount of $500,000
and incremental amounts in integral multiples of $50,000 (or, if less, the
aggregate amount of the outstanding Loans at such time), any portion of the
aggregate outstanding Base Rate Advances upon same day notice by 10:00 a.m.
(Pacific time) to the Administrative Agent. The Borrower may from time to time
pay, subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurocurrency
Advances, or, in a minimum aggregate amount of $1,000,000 and incremental
amounts in integral multiples of $100,000 (or, if less, the aggregate amount of
the outstanding Loans at such time), any portion of the aggregate outstanding
Eurocurrency Advances upon at least two (2) Business Days’ prior written notice
to the Administrative Agent by 10:00 a.m. (Pacific time). Any notice of
prepayment may be conditioned upon the effectiveness of other credit facilities
or the occurrence of another transaction, in which case such notice may be
revoked or delayed by the Borrower if such condition is not satisfied so long as
Borrower reimburses Agent and Lenders for any reasonable out-of-pocket costs
incurred because of such revocation or delay.
2.8    Method of Selecting Types and Interest Periods for New Revolving
Advances. The Borrower shall select the Class and Type of Advance and, in the
case of each Eurocurrency Advance, the Interest Period applicable thereto from
time to time. The Borrower shall give the Administrative Agent irrevocable
notice in the form of Exhibit D (a “Borrowing Notice”) not later than 10 a.m.
(Pacific time) on the Borrowing Date of each Base Rate Advance, two (2) Business
Days before the Borrowing Date for each Eurocurrency Advance in Dollars,
specifying:


-37-

--------------------------------------------------------------------------------





(i)    the Borrowing Date, which shall be a Business Day, of such Advance,
(ii)    the aggregate amount of such Advance,
(iii)    the Class and Type of Advance selected, and
(iv)    in the case of each Eurocurrency Advance, the Interest Period applicable
thereto.
Not later than 12:00 noon (Pacific time) on each Borrowing Date, each Revolving
Lender shall make available its Revolving Loan or Revolving Loans and each Term
Lender shall make available its Term Loan or Term Loans, as the case may be, in
funds immediately available to the Administrative Agent at its address specified
pursuant to Article XIII. The Administrative Agent will make the funds so
received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.
2.9    Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods. Base Rate Advances shall continue as Base Rate Advances unless
and until such Base Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.7. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time such Eurocurrency
Advance shall be automatically converted into a Base Rate Advance unless (x)
such Eurocurrency Advance is or was repaid in accordance with Section 2.7 or (y)
the Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance continue as a Eurocurrency Advance for the same or
another Interest Period. Subject to the terms of Section 2.6, the Borrower may
elect from time to time to convert all or any part of a Base Rate Advance into a
Eurocurrency Advance. The Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Base Rate Advance into a Eurocurrency Advance, conversion of a Eurocurrency
Advance to a Base Rate Advance, or continuation of a Eurocurrency Advance not
later than 10:00 a.m. (Pacific time) at least two (2) Business Days prior to the
date of the requested conversion or continuation, specifying:
(i)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(ii)    the Class and Type of the Advance which is to be converted or continued,
and
(iii)    the amount of such Advance which is to be converted into or continued
as a Eurocurrency Advance and the duration of the Interest Period applicable
thereto.
After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than five (5) Interest Periods in effect hereunder.


-38-

--------------------------------------------------------------------------------





2.10    Interest Rates. Each Base Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is automatically converted from a Eurocurrency Advance
into a Base Rate Advance pursuant to Section 2.9, to but excluding the date it
becomes due or is converted into a Eurocurrency Advance pursuant to Section 2.9
hereof, at a rate per annum equal to the Base Rate for such day. Changes in the
rate of interest on that portion of any Advance maintained as a Base Rate
Advance will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Administrative Agent as applicable to
such Eurocurrency Advance based upon the Borrower’s selections under Sections
2.8 and 2.9 and the Pricing Schedule. No Interest Period applicable to a
Non-Extended Loan may end after the applicable Non-Extending Lender Facility
Termination Date, and no Interest Period applicable to an Extended Loan may end
after the applicable Facility Termination Date.
2.11    Rates Applicable After Event of Default. Notwithstanding anything to the
contrary contained in Sections 2.8, 2.9 or 2.10, during the continuance of a
Default or Event of Default the Required Lenders may, at their option, by notice
from the Administrative Agent to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurocurrency Advance. During the continuance of an Event of Default the Required
Lenders may, at their option, by notice from the Administrative Agent to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurocurrency
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 2.00% per annum,
(ii) each Base Rate Advance shall bear interest at a rate per annum equal to the
Base Rate in effect from time to time plus 2.00% per annum, and (iii) the LC Fee
shall be increased by 2.00% per annum, provided that, during the continuance of
an Event of Default under Sections 7.6 or 7.7, the interest rates set forth in
clauses (i) and (ii) above and the increase in the LC Fee set forth in clause
(iii) above shall be applicable to all Credit Extensions without any election or
action on the part of the Administrative Agent or any Lender. After an Event of
Default has been waived (in the sole discretion of Administrative Agent and
Required Lenders), the interest rate applicable to advances and the LC Fee shall
revert to the rates applicable prior to the occurrence of an Event of Default.
2.12    Method of Payment. Each Advance shall be repaid and each payment of
interest thereon shall be paid in the currency in which such Advance was made.
All payments of the Obligations under this Agreement and the other Loan
Documents shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by 10:00 a.m. (Pacific time) on the date
when due and shall (except (i) in the case of Reimbursement Obligations for
which the LC Issuers have not been fully indemnified by the Lenders, or (ii) as
otherwise specifically required hereunder) be applied ratably by the
Administrative


-39-

--------------------------------------------------------------------------------





Agent among the Lenders. Unless otherwise specified by Borrower in writing in
connection with a principal payment or as otherwise provided in Section 8.2,
such principal payment shall be applied first to repay in full all outstanding
Revolving Loans, with any excess applied to repay any outstanding Term Loans.
Each payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender. The Administrative
Agent is hereby authorized to charge the account of the Borrower maintained with
U.S. Bank for each payment of principal, interest, Reimbursement Obligations and
fees as it becomes due hereunder. Each reference to the Administrative Agent in
this Section 2.12 shall also be deemed to refer, and shall apply equally, to the
LC Issuers, in the case of payments required to be made by the Borrower to the
LC Issuers pursuant to Section 2.19(f).
2.13    Noteless Agreement; Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and the Class and Type thereof
and the Interest Period with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder, (iii) the original stated amount of each Facility LC and
the amount of LC Obligations outstanding at any time, and (iv) the amount of any
sum received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
substantially in the form of Exhibit F-1 (in the case of Revolving Loans) or
Exhibit F-2 (in the case of Term Loans). In such event, the Borrower shall
prepare, execute and deliver to such Lender such Note or Notes payable to the
order of such Lender in a form supplied by the Administrative Agent. Thereafter,
the Loans evidenced by such Note and interest thereon shall at all times (prior
to any assignment pursuant to Section 12.3) be represented by one or more Notes
payable to the order of the payee named therein, except to the extent that any
such Lender subsequently returns any such Note for cancellation and requests
that such Loans once again be evidenced as described in clauses (b) (i) and (ii)
above.
2.14    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Classes and


-40-

--------------------------------------------------------------------------------





Types of Advances and to transfer funds based on telephonic notices made by any
Person or Persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of the Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Administrative Agent a written confirmation (which
may include e-mail) of each telephonic notice authenticated by an Authorized
Officer. If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error. The
parties agree to prepare appropriate documentation to correct any such error
within ten (10) days after discovery by any party to this Agreement.
2.15    Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Base Rate Advance shall be payable on each Monthly Payment Date, commencing with
the first such Monthly Payment Date to occur after the date hereof and at
maturity. Interest accrued on each Eurocurrency Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the
Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three (3) months, if any, shall also be payable on the last
day of each three-month interval during such Interest Period. Interest accrued
pursuant to Section 2.11 shall be payable on demand. Interest on all Advances
and fees shall be calculated for actual days elapsed on the basis of a 360-day
year. Interest shall be payable for the day an Advance is made but not for the
day of any payment on the amount paid if payment is received prior to 10:00 a.m.
(Pacific time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day.
2.16    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Revolving Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder. Promptly after notice from an LC Issuer, the
Administrative Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder. The Administrative Agent will notify each
Lender of the interest rate applicable to each Eurocurrency Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.
2.17    Lending Installations. Each Lender may book its Advances and its
participation in any LC Obligations and each LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or such LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or each LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and each LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.


-41-

--------------------------------------------------------------------------------





2.18    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
2.19    Facility LCs.
(a)    Issuance. Each LC Issuer hereby agrees, within the limits of its LC
Issuer’s LC Limit and on the terms and conditions set forth in this Agreement,
to issue standby Letters of Credit denominated in Dollars and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the date of this
Agreement and prior to the applicable Facility Termination Date upon the request
of the Borrower; provided that immediately after each such Facility LC is issued
or Modified, (i) the aggregate maximum amount then available for drawing under
Facility LCs issued by such LC Issuer shall not exceed its LC Issuer’s LC Limit,
(ii) the aggregate Dollar Amount of the outstanding LC Obligations shall not
exceed $75,000,000, (iii) the Aggregate Outstanding Revolving Credit Exposure
shall not exceed the Aggregate Revolving Commitment and (iv) the aggregate
amount of all Borrowing Base Debt shall not exceed the Borrowing Base determined
as of the most recent Inventory Valuation Date. No Facility LC shall have an
expiry date later than the fifth Business Day prior to the applicable Facility
Termination Date; provided, however, that the expiry date of a Facility LC may
be up to one (1) year later than the fifth Business Day prior to the applicable
Facility Termination Date if the Borrower has Cash Collateralized such Facility
LC in accordance with Section 2.19(l).
(b)    Participations. Upon the issuance or Modification by an LC Issuer of a
Facility LC in accordance with this Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Revolving Lender, and each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from such LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Pro Rata Share.
(c)    Notice. Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to 10:00 a.m. (Pacific time) at least five (5)
Business Days prior


-42-

--------------------------------------------------------------------------------





to the proposed date of issuance or Modification of each Facility LC, specifying
the applicable LC Issuer, the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the Administrative Agent
shall promptly notify the applicable LC Issuer and each Revolving Lender of the
contents thereof and of the amount of such Revolving Lender’s participation in
such proposed Facility LC. The issuance or Modification by an LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in Article
IV, be subject to the conditions precedent that such Facility LC shall be
satisfactory to such LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as such LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). No LC Issuer shall have any
independent duty to ascertain whether the conditions set forth in Article IV
have been satisfied; provided, however, that no LC Issuer shall issue a Facility
LC if, on or before the proposed date of issuance, such LC Issuer shall have
received notice from the Administrative Agent or the Required Revolving Lenders
that any such condition has not been satisfied or waived. In the event of any
conflict between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.
(d)    LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Revolving Lenders ratably in accordance with their respective Pro
Rata Shares, with respect to each Facility LC, a letter of credit fee at a per
annum rate equal to the Applicable Margin for Revolving Loans in effect from
time to time on the average daily undrawn face amount of such Facility LC for
the period from the date of issuance to the scheduled expiration date of such
Facility LC, such fee to be payable in arrears on each Quarterly Payment Date
(the “LC Fee”). The Borrower shall also pay to each LC Issuer for its own
account (x) a fronting fee in an amount equal to 0.125% per annum of the average
daily undrawn face amount under such Facility LC issued by it, such fee to be
payable in arrears on each Quarterly Payment Date and (y) on demand, all
amendment, drawing and other fees regularly charged by such LC Issuer to its
letter of credit customers and all out-of-pocket expenses incurred by such LC
Issuer in connection with the issuance, Modification, administration or payment
of any Facility LC.
(e)    Administration; Reimbursement by Revolving Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each Revolving
Lender as to the amount to be paid by such LC Issuer as a result of such demand
and the proposed payment date (the “LC Payment Date”). The responsibility of
each LC Issuer to the Borrower and each Revolving Lender shall be only to
determine that the documents (including each demand for payment) delivered under
each Facility LC in connection with such presentment shall be in conformity in
all material respects with such Facility LC. Each LC Issuer shall endeavor to
exercise the same care in the issuance and administration of the Facility LCs as
it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by such LC Issuer, each Revolving Lender shall be
unconditionally and irrevocably liable without regard to the occurrence of any
Event of Default or any condition precedent whatsoever, to reimburse such LC
Issuer on demand for (i) such Revolving Lender’s Pro Rata Share of the amount of
each payment


-43-

--------------------------------------------------------------------------------





made by such LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.19(f) below and there are not
funds available in the Facility LC Collateral Account to cover the same, plus
(ii) interest on the foregoing amount to be reimbursed by such Revolving Lender,
for each day from the date of such LC Issuer’s demand for such reimbursement
(or, if such demand is made after 9:00 a.m. (Pacific time) on such date, from
the next succeeding Business Day) to the date on which such Revolving Lender
pays the amount to be reimbursed by it, at a rate of interest per annum equal to
the Federal Funds Effective Rate for the first three (3) days and, thereafter,
at a rate of interest equal to the rate applicable to Base Rate Advances.
(f)    Reimbursement by the Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date (provided that the Borrower has received notice from
the Administrative Agent of such LC Payment Date not later than 11:00 a.m.
Pacific time on the LC Payment Date, otherwise such payment shall be due on the
Business Day immediately following the date on which the Borrower receives such
notice) for any amounts to be paid by such LC Issuer upon any drawing under any
Facility LC, without presentment, demand, protest or other formalities of any
kind; provided that neither the Borrower nor any Revolving Lender shall hereby
be precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Revolving Lender to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of such LC
Issuer in determining whether a request presented under any Facility LC issued
by it complied with the terms of such Facility LC or (ii) such LC Issuer’s
failure to pay under any Facility LC issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC. All such amounts paid by an LC Issuer and remaining unpaid by the Borrower
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to (x) the rate applicable to Base Rate Advances for such day if
such day falls on or before the applicable LC Payment Date and (y) the sum of
2.00% per annum plus the rate applicable to Base Rate Advances for such day if
such day falls after such LC Payment Date. Each LC Issuer will pay to each
Revolving Lender ratably in accordance with its Pro Rata Share all amounts
received by it from the Borrower for application in payment, in whole or in
part, of the Reimbursement Obligation in respect of any Facility LC issued by
such LC Issuer, but only to the extent such Revolving Lender has made payment to
such LC Issuer in respect of such Facility LC pursuant to Section 2.19(e).
Subject to the terms and conditions of this Agreement (including without
limitation the submission of a Borrowing Notice in compliance with Section 2.8
and the satisfaction of the applicable conditions precedent set forth in Article
IV), the Borrower may request an Advance hereunder for the purpose of satisfying
any Reimbursement Obligation.
(g)    Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Revolving Lenders that the LC Issuers and the Revolving Lenders shall
not be responsible for, and the Borrower’s Reimbursement Obligation in respect
of any Facility LC shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects


-44-

--------------------------------------------------------------------------------





invalid, fraudulent or forged, or any dispute between or among the Borrower, any
of its Affiliates, the beneficiary of any Facility LC or any financing
institution or other party to whom any Facility LC may be transferred or any
claims or defenses whatsoever of the Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. The LC
Issuers shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Borrower agrees that any
action taken or omitted by any LC Issuer or any Revolving Lender under or in
connection with each Facility LC and the related drafts and documents, if done
without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put any LC Issuer or any Revolving Lender under any
liability to the Borrower. Nothing in this Section 2.19(g) is intended to limit
the right of the Borrower to make a claim against an LC Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.19(f).
(h)    Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex, teletype or electronic mail message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such LC Issuer. Each LC Issuer shall be fully justified in failing or
refusing to take any action under this Agreement unless it shall first have
received such advice or concurrence of the Required Revolving Lenders as it
reasonably deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Revolving Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. Notwithstanding any other provision of this Section 2.19, each LC Issuer
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement in accordance with a request of the Required Revolving
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Revolving Lenders and any future holders of a
participation in any Facility LC.
(i)    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Revolving Lender, each LC Issuer and the Administrative Agent, and
their respective directors, officers, agents and employees from and against any
and all claims and damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) which such Revolving Lender, such LC
Issuer or the Administrative Agent may incur (or which may be claimed against
such Revolving Lender, such LC Issuer or the Administrative Agent by any Person
whatsoever) by reason of or in connection with the issuance, execution and
delivery or transfer of or payment or failure to pay under any Facility LC or
any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) which such LC Issuer may incur (i) by
reason of or in connection with the failure of any other Revolving Lender to
fulfill or comply with its obligations to such LC Issuer hereunder (but nothing
herein contained shall affect any rights the Borrower may have against any
Defaulting Lender) or (ii) by reason of or on account of such LC Issuer issuing
any Facility LC which specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document,


-45-

--------------------------------------------------------------------------------





satisfactory to such LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Revolving Lender, any LC Issuer or the Administrative Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of an LC Issuer
in determining whether a request presented under any Facility LC complied with
the terms of such Facility LC or (y) an LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. Nothing in this Section 2.19(i) is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.
(j)    Revolving Lenders’ Indemnification. Each Revolving Lender shall, ratably
in accordance with its Pro Rata Share, indemnify each LC Issuer, its affiliates
and their respective directors, officers, agents and employees (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC issued by it
after the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.
(k)    Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Revolving Lenders and
until the final expiration date of any Facility LC and thereafter as long as any
amount is payable to any LC Issuer or the Revolving Lenders in respect of any
Facility LC, maintain a special collateral account pursuant to arrangements
satisfactory to the Administrative Agent (the “Facility LC Collateral Account”),
in the name of the Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Revolving Lenders and in which the
Borrower shall have no interest other than as set forth in Section 8.1. The
Borrower hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Revolving Lenders and the LC
Issuers, a security interest in all of the Borrower’s right, title and interest
in and to all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Administrative Agent will invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
U.S. Bank having a maturity not exceeding thirty (30) days. Nothing in this
Section 2.19(k) shall either (i) obligate Borrower to deposit any funds in the
Facility LC Collateral Account, (ii) obligate the Administrative Agent to
require the Borrower to deposit any funds in the Facility LC Collateral Account
or (iii) limit the right of the Administrative Agent to release any funds held
in the Facility LC Collateral Account, in each case other than as required by
Section 2.2, Section 2.19(l), Section 2.22 or Section 8.1.
(l)    Cash Collateralization. If the expiration date of any Facility LC is (i)
later than the applicable Facility Termination Date, (ii) in the case of a
Facility LC issued by a Defaulting Lender, which Defaulting Lender is replaced
pursuant to Section 2.20 or (iii) in the case of a Facility LC otherwise issued
by an Affected Lender that is replaced pursuant to Section 2.20, later than the
date of such replacement, the Borrower shall (x) in the case of clause (i)
above, either, (A) Cash


-46-

--------------------------------------------------------------------------------





Collateralize such Facility LC not less than thirty (30) days prior to the
applicable Facility Termination Date or (B) if acceptable to the applicable LC
Issuer in its sole discretion, provide collateral or other alternatives
acceptable to such LC Issuer in its sole discretion (in the case of clause (B),
“Non-Cash Collateralized Letters of Credit”) (provided that the obligations of
the Revolving Lenders to make payments to the Administrative Agent for the
account of an LC Issuer under Section 2.19(e) in respect of Non-Cash
Collateralized Letters of Credit and the obligation of the Borrower to pay the
LC Fees and other fees required under Section 2.19(d) hereof in respect of
Non-Cash Collateralized Letters of Credit shall in each case terminate on the
applicable Facility Termination Date and the Non-Cash Collateralized Letters of
Credit shall cease to be Facility LCs hereunder) or (y) in the case of clause
(ii) or (iii) above, Cash Collateralize such Facility LC no later than the date
of replacement of such Defaulting Lender or Affected Lender pursuant to Section
2.20.  In addition, the Borrower shall Cash Collateralize Facility LCs when
required by and in accordance with Section 2.2, Section 2.22 and Section 8.1.
(m)    Rights as a Revolving Lender. In its capacity as a Revolving Lender, each
LC Issuer shall have the same rights and obligations as any other Revolving
Lender.
(n)    Letters of Credit Must Relate to Related Business. Notwithstanding
anything contained in this Agreement which may be construed to the contrary,
each LC Issuer shall be obligated only to issue letters of credit in connection
with the Related Business; and in no event shall any of the LC Issuers (or any
other Revolving Lender hereunder) have any obligation to issue trade letters of
credit or other letters of credit that are not related to the Related Business.
2.20    Replacement of Lender. If (a) the Borrower is required pursuant to
Sections 3.1, 3.2 or 3.5 to make any additional payment to any Lender, or (b) if
any Lender’s obligation to make or continue, or to convert Base Rate Advances
into Eurocurrency Advances shall be suspended pursuant to Section 3.3, or (c) if
any Lender defaults in its obligation to make a Loan, or (in the case of a
Revolving Lender) to reimburse the LC Issuers pursuant to Section 2.19(e), or
(d) if any Lender declines to approve an amendment or waiver that is approved by
the Required Lenders, or (e) if any Lender otherwise becomes a Defaulting Lender
(any Lender so affected, an “Affected Lender”), the Borrower may elect, if the
circumstances resulting in such Lender being an Affected Lender continue, to
replace such Affected Lender as a Lender party to this Agreement, provided that
no Event of Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrower
and the Administrative Agent and, if the Affected Lender is a Revolving Lender,
which is either a Qualified Bank or reasonably satisfactory to each LC Issuer (a
“Replacement Lender”), shall agree, as of such date, to purchase for cash at par
the Advances and other Obligations due to the Affected Lender under this
Agreement and the other Loan Documents pursuant to an assignment substantially
in the form of Exhibit C and to become a Lender (and a Term Lender and/or
Revolving Lender, as applicable) for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 12.3 applicable to assignments;
and (ii) the Borrower shall pay to such Affected Lender in same day funds on the
day of such replacement (A) all interest, fees and other amounts then accrued
but unpaid to such Affected Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Affected Lender


-47-

--------------------------------------------------------------------------------





under Sections 3.1, 3.2, 3.4 and 3.5, and (B) an amount, if any, equal to the
payment which would have been due to such Affected Lender under Section 3.4 on
the day of such replacement had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.
2.21    Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section 2.21 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section 2.21, even if such
provision declares that it controls. As used in this Section 2.21, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
the State of California, or (b) total interest in excess of the amount which
such Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate. On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate. If the term of any Loan or any other Obligation outstanding
hereunder or under the other Loan Documents is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrower’s
Obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess


-48-

--------------------------------------------------------------------------------





is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.
2.22    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.1) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer hereunder; third, to Cash
Collateralize each LC Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.22(d); fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account (including the Facility LC Collateral Account) and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize each LC Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Facility LCs issued under this
Agreement, in accordance with Section 2.22(d); sixth, to the payment of any
amounts owing to the Lenders or the LC Issuers as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or any LC Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; eighth, if so determined by the
Administrative Agent, distributed to the Lenders other than the Defaulting
Lender until (A) first, the ratio of the Outstanding Revolving Credit Exposures
of such Revolving Lenders to the Aggregate Outstanding Revolving Credit Exposure
of all Revolving Lenders equals such ratio immediately prior to the Defaulting
Lender’s failure to fund any portion of any Revolving Loans or participations in
Facility LCs, and (B) second, the ratio of the outstanding Term Loans of such
Term Lenders to the Aggregate Outstanding Term Loans of all Term Lenders equals
such ratio immediately prior to the Defaulting Lender’s failure


-49-

--------------------------------------------------------------------------------





to fund any portion of any Term Loans; and ninth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Facility LC
issuances in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Facility LCs were
issued at a time when the conditions set forth in Section 4.2 were satisfied or
waived, such payment shall be applied solely to pay the Credit Extensions of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Credit Extensions of such Defaulting Lender until such time as all Loans
and funded and unfunded participations in LC Obligations are held by the Lenders
pro rata in accordance with the Commitments without giving effect to Section
2.22(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto. If there is more than one LC Issuer, amounts in
respect of the Fronting Exposure of each LC Issuer under this Section
2.22(a)(ii) shall be determined on a pro rata basis based on the respective
Fronting Exposures of each such LC Issuer.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Unused Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its ratable share of the stated amount of Facility LCs for which it
has provided Cash Collateral pursuant to Section 2.22(d).
(C)    With respect to any Unused Fee or LC Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Revolving Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations that has been reallocated to such Non-Defaulting
Revolving Lender pursuant to clause (iv) below, (y) pay to each LC Issuer the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such LC Issuer’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Obligations shall be
reallocated among the Non-Defaulting Revolving Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 4.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative


-50-

--------------------------------------------------------------------------------





Agent at such time, the Borrower shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Outstanding Revolving Credit Exposure
of any Non-Defaulting Revolving Lender to exceed such Non-Defaulting Revolving
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Revolving Lender as a result of such Non-Defaulting
Revolving Lender’s increased exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize each LC Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.22(d).
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
LC Issuers agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause (i) the Revolving
Loans and funded and unfunded participations in Facility LCs to be held pro rata
by the Revolving Lenders in accordance with the Revolving Commitments (without
giving effect to Section 2.22(a)(iv)), and (ii) the Term Loans to be held pro
rata by the Term Lenders in accordance with the Term Commitments (without giving
effect to Section 2.22(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(c)    New Facility LCs. So long as any Revolving Lender is a Defaulting Lender,
no LC Issuer shall be required to issue, extend, renew or increase any Facility
LC unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.
(d)    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or any LC Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize such LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.
(i)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant(s) to the
Administrative Agent, for the benefit of the LC Issuers, and agree(s) to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund


-51-

--------------------------------------------------------------------------------





participations in respect of LC Obligations, to be applied pursuant to clause
(ii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the LC Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such Property as may otherwise be provided for herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce an LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.22(d)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the applicable LC Issuers that
there exists excess Cash Collateral; provided that, subject to this Section 2.22
the Person providing Cash Collateral and the applicable LC Issuer may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.
(e)    Borrower’s Rights. Without limitation of the foregoing, Borrower shall
have such rights and remedies against a Defaulting Lender as are available at
law or in equity.
2.23    Extension of Maturity.
(a)    Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the Facility Termination
Date with respect to the Revolving Facility and/or the Term Facility to the
first anniversary of the then applicable Facility Termination Date. Such notice
shall (i) set forth the principal amount of (A) the Aggregate Revolving
Commitment that will be subject to the Extension (which shall be in minimum
increments of $25,000,000.00 and a minimum amount of $250,000,000.00), if any
and (B) the Aggregate Term Commitment that will be subject to the Extension
(which shall be in minimum increments of $25,000,000.00 and a minimum amount of
$100,000,000.00), if any, and (ii) set forth the date on which such Extension is
requested to become effective (which shall be not less than thirty (30) days nor
more than one hundred twenty (120) days after the date of such Extension notice
(or such longer or shorter periods as the Administrative Agent shall agree in
its sole discretion)). Each Revolving Lender and each Term Lender shall be
offered (an “Extension Offer”) an opportunity to participate in such Extension
with respect to the Revolving Facility and the Term Facility, respectively, in
each case on a pro rata basis and on the same terms and conditions as each other
Lender for the applicable


-52-

--------------------------------------------------------------------------------





Class of Loans pursuant to procedures established by, or reasonably acceptable
to, Administrative Agent and Borrower. If the aggregate principal amount of
Commitments for a Facility in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the principal amount of the Aggregate Term
Commitment or Aggregate Revolving Commitment, as applicable, for such Facility
subject to the Extension Offer as set forth in the Extension notice, then the
Commitments of the Lenders for such Facility which have accepted such Extension
Offer shall be extended ratably with respect to such Facility up to such maximum
amount based on the respective principal amounts with respect to which such
Lenders have accepted such Extension Offer with respect to such Facility.
(b)    The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article V hereof
and in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date, (iii) to the extent that such Extension provides for the issuance
or extension of Letters of Credit at any time during the extended period, LC
Issuer shall have consented to the requested Extension, and (iv) the terms of
such Extended Commitments shall comply with paragraph (c) of this Section.
(c)    The terms of each Extension shall be determined by Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Commitment shall be no earlier
than the applicable Non-Extending Lender Facility Termination Date, (ii) there
shall be no scheduled amortization of the loans or reductions of commitments
under any Extended Commitments prior to the applicable Non-Extending Lender
Facility Termination Date, (iii) the Extended Loans will rank pari passu in
right of payment and with respect to security with the Non-Extended Loans and
the borrower and guarantors of the Extended Commitments shall be the same as the
Borrower and Guarantors with respect to the Non-Extended Loans, (iv) the
interest rate margin and fees applicable to any Extended Commitment (and the
Extended Loans thereunder) shall be determined by Borrower and the Extending
Lenders, (v) borrowing and prepayment of Extended Loans, or reductions of
Extended Commitments, and participation in Letters of Credit, shall be on a pro
rata basis with the Non-Extended Loans or Non-Extended Commitments within the
same Facility (other than upon the maturity of the Non-Extended Loans and
Non-Extended Commitments) and (vi) the terms of the Extended Commitments shall
be substantially identical to the terms set forth herein (except as set forth in
clauses (i) through (v) above).
(d)    In connection with any Extension, Borrower, Administrative Agent and each
Extending Lender shall execute and deliver to Administrative Agent an Extension
Amendment and such other documentation as Administrative Agent shall reasonably
specify to evidence the Extension. Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Extension. Notwithstanding anything
to the contrary set forth in Section 8.3, any Extension Amendment may, without
the consent of any other Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable


-53-

--------------------------------------------------------------------------------





opinion of Administrative Agent and Borrower, to implement the terms of any such
Extension, including any amendments necessary to establish Extended Commitments
as a new tranche of Revolving Loans and/or Term Loans, as applicable, and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of Administrative Agent and Borrower in connection with the
establishment of such new tranche (including to preserve the pro rata treatment
of the Extended Loans and the Non-Extended Loans and to provide for the
reallocation of Extended Commitments upon the expiration or termination of
Non-Extended Commitments), in each case on terms consistent with this section.
2.24    Increase Option. Subject to the prior written consent of the
Administrative Agent (not to be unreasonably withheld), the Borrower may from
time to time (but in no event more than 3 times in the aggregate) elect to
increase the Aggregate Revolving Commitment and/or the Aggregate Term
Commitment, in each case in integral multiples of $5,000,000 (but not less than
$25,000,000) or such lower amount as the Borrower and the Administrative Agent
agree upon, so long as, after giving effect thereto, the aggregate amount of
such increases (when added to the existing Aggregate Total Commitment) does not
exceed $1,000,000,000. The Borrower may arrange for any such increase to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Commitment, an “Increasing Lender”), or by one or more new Eligible Assignees
(each such new Eligible Assignee, an “Augmenting Lender”), to increase their
existing Commitments, or provide new Commitments, as the case may be; provided
that (i) each Augmenting Lender and each Increasing Lender shall be subject to
the approval of the Borrower and the Administrative Agent, in each case not to
be unreasonably withheld, and, with respect to any increase in the Revolving
Commitments, shall be either a Qualified Bank or approved by each LC Issuer,
such approval not to be unreasonably withheld, and (ii) (x) in the case of an
Increasing Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit G hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit H hereto. In no event shall any Lender
become an Increasing Lender or an Augmenting Lender without such Lender’s prior
written consent (in its sole discretion). No consent of any Lender (other than
the Administrative Agent and the Lenders participating in the increase) shall be
required for any increase in Commitments pursuant to this Section 2.24.
Increases and new Commitments created pursuant to this Section 2.24 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Commitments (or in any Commitment of any Lender) shall become effective
under this paragraph unless, (1) on the proposed date of the effectiveness of
such increase, the conditions set forth in paragraphs (a) and (b) of Section 4.2
shall be satisfied (or waived by the Required Lenders) and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by an Authorized Officer of the Borrower and (2) the Administrative
Agent shall have received documents consistent with those delivered on the
Effective Date as to the corporate power and authority of the Borrower to borrow
hereunder after giving effect to such increase, as well as such documents as the
Administrative Agent may reasonably request (including, without limitation,
customary opinions of counsel and affirmations of Loan Documents and pro forma
compliance with the financial covenants set forth in Section 6.19). On the
effective date of any increase in the Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in


-54-

--------------------------------------------------------------------------------





immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders holding Commitments in the applicable Facility, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans and outstanding Term Loans, as
applicable, of all the Lenders to equal its Pro Rata Share of such outstanding
Revolving Loans and outstanding Term Loans, as applicable, and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Loans under each
Facility as of the date of any increase in the Commitments under such Facility
(with such reborrowing to consist of the Types of Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in
accordance with the requirements of Section 2.8). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 3.4 if the deemed payment occurs
other than on the last day of the related Interest Periods. Nothing contained in
this Section 2.24 shall constitute, or otherwise be deemed to be, a commitment
on the part of any Lender to increase its Commitment under any Facility
hereunder at any time.
2.25    Returned Payments. If after receipt of any payment which is applied to
the payment of all or any part of the Obligations, the Administrative Agent or
any Lender is for any reason compelled to surrender such payment or proceeds to
any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.25 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.25 shall survive the termination
of this Agreement.    
ARTICLE III
YIELD PROTECTION; TAXES
3.1    Yield Protection. If, after the date of this Agreement, there occurs any
adoption of or change in any law, rule, regulation, guideline, interpretation,
or directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, including, notwithstanding the foregoing, all requests,
rules, guidelines or directives (x) in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or (y) promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, in each case under clause (y) pursuant
to Basel III, and in each case under clauses (x) and (y), regardless of the date
enacted (subject to Section 3.7 below), adopted, issued, promulgated or
implemented, or compliance by any Lender or applicable Lending


-55-

--------------------------------------------------------------------------------





Installation or any LC Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency (any of the foregoing, a “Change in Law”) which:
(a)    subjects any Lender or any applicable Lending Installation, any LC
Issuer, or the Administrative Agent to any Taxes (other than with respect to
Indemnified Taxes, Excluded Taxes, and Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or
(b)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances), or
(c)    imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or LC
Issuer of making, funding or maintaining its Eurocurrency Loans, or of issuing
or participating in Facility LCs, or reduces any amount receivable by any Lender
or any applicable Lending Installation or LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or LC Issuer to make any payment
calculated by reference to the amount of Eurocurrency Loans, Facility LCs or
participations therein held or interest or LC Fees received by it, by an amount
deemed material by such Lender or LC Issuer, as the case may be,
and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitments or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitments, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrower shall pay such
Person, as the case may be, such additional amount or amounts as will compensate
such Person for such increased cost or reduction in amount received.
3.2    Changes in Capital Adequacy Regulations. If a Lender or LC Issuer
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or LC Issuer, any Lending Installation of such Lender
or LC Issuer, or any corporation or holding company controlling such Lender or
LC Issuer is increased as a result of (i) a Change in Law or (ii) any change
after the date of this Agreement in the Risk-Based Capital Guidelines, then,
within fifteen (15) days after demand by such Lender or LC Issuer, the Borrower
shall pay such Lender or the LC Issuer the amount necessary to compensate for
any shortfall in the rate of return on the portion of such increased capital or
liquidity which such Lender or LC Issuer determines is attributable to this
Agreement, its Total Outstanding Credit Exposure or its Commitments to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender’s or LC Issuer’s policies as to capital
adequacy or liquidity), in each case that is attributable to such Change in Law
or change in the Risk-Based Capital Guidelines, as applicable.
3.3    Availability of Types of Advances; Successor Eurocurrency Rate.


-56-

--------------------------------------------------------------------------------





(a)    If the Administrative Agent or the Required Lenders determine (i) that
deposits of a type and maturity appropriate to match fund Eurocurrency Advances
are not available to such Lenders in the relevant market or (ii) that the
interest rate applicable to Eurocurrency Advances is not ascertainable or does
not adequately and fairly reflect the cost of making or maintaining Eurocurrency
Advances, then the Administrative Agent shall suspend the availability of
Eurocurrency Advances and require any affected Eurocurrency Advances to be
repaid or converted to Base Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.4.
(b)    Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.3(a)(ii) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in Section 3.3(a)(ii) or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such interest settlement rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall seek to jointly agree upon an alternate rate of
interest to the Eurocurrency Base Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and the Administrative Agent and the
Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 8.3, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment (and setting forth
with specificity the particular provisions of the amendment to which such Lender
objects). Until an alternate rate of interest shall be determined in accordance
with this Section 3.3(b), all new Advances shall be Base Rate Advances. If the
alternate rate of interest determined pursuant to this Section 3.3(b) shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
3.4    Funding Indemnification. If (a) any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, (b) a Eurocurrency
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, (c) a Eurocurrency Loan is converted other than on
the last day of the Interest Period applicable thereto, (d) the Borrower fails
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto, or (e) any Eurocurrency Loan
is assigned other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.20, the Borrower
will indemnify each Lender for such Lender’s costs and expenses (including any
loss or expense arising from the liquidation or redeployment of funds obtained
by it to maintain a Eurocurrency Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any loss of
anticipated profits) incurred as a result of any such prepayment.


-57-

--------------------------------------------------------------------------------





3.5    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.5) the applicable Lender, LC Issuer or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)    The Loan Parties shall indemnify each Lender, LC Issuer or the
Administrative Agent, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes or Other Tax (including Indemnified Taxes
and Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 3.5) payable or paid by such Lender, LC Issuer or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender, LC Issuer or the Administrative Agent and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
and Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or LC Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or LC Issuer, shall be conclusive absent manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes and Other
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and Other Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).


-58-

--------------------------------------------------------------------------------





(e)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)    (%3) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;
(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding


-59-

--------------------------------------------------------------------------------





Tax pursuant to the “business profits” or “other income” article of such Tax
treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or
(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable.
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


-60-

--------------------------------------------------------------------------------





(ii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(j)    For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and Administrative Agent may treat (and the Lenders hereby authorize
Administrative Agent to treat) the Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(k)    For purposes of Section 3.5(d) and (f), the term “Lender” includes the LC
Issuer.
3.6    Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon


-61-

--------------------------------------------------------------------------------





which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurocurrency Loan shall
be calculated as though each Lender funded its Eurocurrency Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurocurrency Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be due within ten
(10) days after receipt by the Borrower of such written statement. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4, 3.5 and 3.7 shall
survive payment of the Obligations and termination of this Agreement.
3.7    Cutoff. Failure or delay on the part of the Administrative Agent or any
Lender, Lending Installation, or LC Issuer to demand compensation pursuant to
Section 3.1 or 3.2 shall not constitute a waiver of such Person’s right to
demand such compensation; provided that Borrower shall not be required to
compensate any such Person for any increased costs or reductions incurred more
than nine months prior to the date that such Person notifies Borrower of the
event giving rise to such increased costs or reductions and of such Person’s
intention to claim compensation therefor; provided further that, if the event
giving rise to such increased costs or reductions is retroactive, then the nine
month period referred to above shall be extended to include the period of
retroactive effect thereof.
ARTICLE IV
CONDITIONS PRECEDENT
4.1    Closing. Before this Agreement becomes effective and any party becomes
obligated under it, the following conditions shall have been satisfied at the
Borrower’s sole cost and expense in a manner acceptable to Administrative Agent
in the exercise of Administrative Agent’s reasonable judgment:
(a)    The Administrative Agent shall have received executed counterparts of
each of this Agreement and the Guaranty.
(b)    Each Term Lender requesting a Note shall have received an executed Note
in the face amount of such Lender’s Term Commitment, executed by the Borrower.
(c)    Each Revolving Lender shall have received an executed Note executed by
Borrower in the face amount of such Lender’s Revolving Commitment as in effect
on the Effective Date.
(d)    The Administrative Agent shall have received a certificate, signed by the
chief financial officer of the Borrower, stating that on the date hereof (1) no
Default or Event of Default has occurred and is continuing and (2) the
representations and warranties contained in Article V are true and correct in
all material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects) as of such date except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in


-62-

--------------------------------------------------------------------------------





all material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects) on and as of such earlier date.
(e)    The Administrative Agent shall have received a written opinion of counsel
to the Borrower and each Guarantor, addressed to the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent.
(f)    The Administrative Agent shall have received a Certificate of the
Secretary or an Assistant Secretary of each Loan Party certifying (i) that there
have been no changes in the charter document of such Loan Party, as attached
thereto, since the date of the certification thereof by such governmental
entity, (ii) that there have been no changes in the Operating Agreement or other
organizational document of such Loan Party since the date previously delivered
to Administrative Agent, or otherwise as attached thereto, as in effect on the
date of such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of this Agreement (or, in the case of a Guarantor, the Guaranty
attached hereto), (iv) the Good Standing Certificate (or analogous documentation
if applicable) for such Loan Party from the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction, and (v) and the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party.
(g)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(h)    There shall not have occurred a Material Adverse Effect since December
31, 2018.
(i)    The Administrative Agent shall have received evidence of all
governmental, equity holder and third party consents and approvals (if any)
necessary in connection with the contemplated financing and all applicable
waiting periods shall have expired without any action being taken by any
authority that would be reasonably likely to restrain, prevent or impose any
material adverse conditions on the Borrower and the Guarantors, taken as a
whole, and no law or regulation shall be applicable which in the reasonable
judgment of the Administrative Agent could have such effect.
(j)    No action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions.
(k)    The Administrative Agent shall have received audited consolidated
financial statements of the Borrower and its Subsidiaries for the fiscal year
ended December 31, 2018.
(l)    Upon the reasonable request of any Lender made at least ten days prior to
the Effective Date, the Borrower must have provided to such Lender the
documentation and other


-63-

--------------------------------------------------------------------------------





information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least five days prior to the Effective Date.
(m)    At least five days prior to the Effective Date, if Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, Borrower
shall have delivered a Beneficial Ownership Certification in relation to
Borrower.
4.2    Each Credit Extension. The Lenders shall not be required to make any
Credit Extension (other than pursuant to a Conversion/Continuation Notice, which
shall be subject only to clauses (a) and (c) below) unless on the applicable
Borrowing Date:
(a)    There exists no Default or Event of Default, nor would a Default or Event
of Default result from such Credit Extension.
(b)    The representations and warranties contained in Article V are true and
correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects) as of such Borrowing Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects (except to the extent already qualified by materiality, in
which case said representations and warranties are true and correct in all
respects) on and as of such earlier date.
(c)    Following the making of the requested Credit Extension, the aggregate
amount of all Borrowing Base Debt would not exceed the Borrowing Base
(determined as of the most recent Inventory Valuation Date).
Each Borrowing Notice or request for issuance of a Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 4.2(a), (b) and (c) have been
satisfied.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
5.1    Existence and Standing. Each of the Borrower and Guarantors is a
corporation or (in the case of Guarantors only) partnership or limited liability
company duly and properly incorporated, organized or formed, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation, organization or
formation, as applicable, and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted (except to the
extent that a failure to maintain such existence, good standing or authority
would not reasonably be expected to have and does not have a Material Adverse
Effect). Except as expressly permitted herein, Borrower shall not change its
name, identity, or organizational structure, unless Borrower shall have obtained
the prior written


-64-

--------------------------------------------------------------------------------





consent of Administrative Agent to such change (such consent not to be
unreasonably withheld, conditioned or delayed).
5.2    Authorization and Validity. The Borrower has the corporate power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by the Borrower of the Loan Documents to which it is a party and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity. Each Guarantor has
the corporate, limited liability company or limited partnership (as applicable)
power and authority to execute and deliver the Guaranty delivered by it and to
perform its obligations thereunder. The execution and delivery by each Guarantor
of such Guaranty and the performance of its obligations thereunder have been
duly authorized, and each Guaranty constitutes the legal, valid and binding
obligations of such Guarantor enforceable against such Guarantor in accordance
with its terms, subject to bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity.
5.3    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower or any Guarantor of the Loan Documents to which it is a party, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate in any material respect (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower or any Guarantor or (ii) the Borrower’s or any Guarantor’s articles or
certificate of incorporation, partnership agreement, certificate of partnership,
articles or certificate of organization, by-laws, or operating or other
management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower or any Guarantor is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or any
Guarantor pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any Guarantor, is
required to be obtained by the Borrower or any Guarantor in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower or any Guarantor of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.
5.4    Financial Statements. The December 31, 2018 audited consolidated
financial statements of the Borrower and its Subsidiaries heretofore delivered
to the Lenders were prepared in accordance with GAAP in effect on the date such
statements were prepared and fairly present, in all material respects, the
consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended, subject to (in the case of such unaudited financial
statements) final audit adjustments and the absence of footnotes.


-65-

--------------------------------------------------------------------------------





5.5    Material Adverse Change. Since the date of the most recent audited
financial statements of the Borrower delivered to the Administrative Agent,
there has been no change in the business, Property, financial condition or
results of operations of the Borrower and the Guarantors which could reasonably
be expected to have a Material Adverse Effect.
5.6    Taxes. The Borrower and Guarantors have filed all United States federal
and state income Tax returns and all other material Tax returns which are
required to be filed by them and have paid all United States federal and state
income Taxes and all other material Taxes due from the Borrower and Guarantors
pursuant to such returns or pursuant to any material assessment received by the
Borrower or any Guarantor, except for such Taxes or assessments, if any, as are
being contested in good faith and as to which adequate reserves have been
provided. No Tax Liens have been filed and no claims are being asserted with
respect to any such Taxes that have had or would reasonably be expected to have
a Material Adverse Effect.
5.7    Litigation. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any Senior
Officer, threatened in writing against or affecting the Borrower or any
Guarantor which would reasonably be expected to have a Material Adverse Effect
or which seeks to prevent, enjoin or delay the making of any Credit Extensions.
5.8    Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and validly
issued and are fully paid and non-assessable. The Guarantors are all of the
Significant Homebuilding Subsidiaries, subject to any grace periods provided
therefor in Section 6.20.
5.9    ERISA. With respect to each Plan, the Borrower and all ERISA Affiliates
have paid all required minimum contributions and installments on or before the
due dates provided under Section 430(j) of the Code and could not reasonably be
subject to a lien under Section 430(k) of the Code or Title IV of ERISA. Neither
the Borrower nor any ERISA Affiliate has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.
5.10    Accuracy of Information.
(a)    No written information, exhibit or report furnished by the Borrower or
any of its Guarantors (taken as a whole) to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents (taken as a whole) contained any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statements
(taken as a whole) contained therein not misleading at the time the statements
are furnished or dated; provided, that (i) with respect to information relating
to the Borrower’s industry generally and trade data which relates to a Person
that is not the Borrower or a Subsidiary thereof,


-66-

--------------------------------------------------------------------------------





the Borrower represents and warrants only that such information is believed by
it in good faith to be accurate in all material respects, (ii) with respect to
financial statements, other than projected financial information, the Borrower
represents only that such financial statements present fairly in all material
respects the consolidated financial condition of the applicable Person as of the
dates indicated and (iii) with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
(b)    As of the Effective Date, the information included in the Beneficial
Ownership Certification, if any, is true and correct in all respects.
5.11    Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of the value of those assets of the Borrower and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.
5.12    Material Agreements. Neither the Borrower nor any Guarantor is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party or
(ii) any agreement or instrument evidencing or governing Indebtedness, which
default (in the case of clauses (i) and (ii)) would reasonably be expected to
have a Material Adverse Effect.
5.13    Compliance With Laws. The Borrower and the Guarantors are in compliance
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, the violation of which would reasonably be expected
to have a Material Adverse Effect.
5.14    Ownership of Properties. On the date of this Agreement, the Borrower and
the Guarantors will have good title, free of all Liens other than those
permitted by Section 6.15, to all of the Property and assets reflected in the
Borrower’s most recent consolidated financial statements provided to the
Administrative Agent as owned by the Borrower and its Subsidiaries (except to
the extent that (i) they may have been disposed of in a manner permitted by
Section 6.13(a) or (ii) the failure to have such title has not had and would not
reasonably be expected to have a Material Adverse Effect).
5.15    Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Code.
5.16    Environmental Matters. Based on commercially reasonable due diligence,
the Borrower has concluded its Property and operations and those of its
Subsidiaries are in material compliance with applicable Environmental Laws and
that none of the Borrower or any of its Subsidiaries is subject to any liability
under Environmental Laws that individually or in the aggregate


-67-

--------------------------------------------------------------------------------





would reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Subsidiary has received any notice to the effect that its
Property and/or operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any Hazardous Material, which non-compliance or remedial
action would reasonably be expected to have a Material Adverse Effect.
5.17    Investment Company Act. Neither the Borrower nor any Guarantor is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.18    Insurance. The Borrower maintains, and has caused each Guarantor to
maintain, with financially sound and reputable insurance companies insurance on
all their Property, liability insurance and environmental insurance in such
amounts, subject to such deductibles and self-insurance retentions and covering
such Properties and risks as is consistent with sound business practice.
5.19    Subordinated Indebtedness. As of the date of this Agreement, neither the
Borrower nor any Guarantor has any Subordinated Indebtedness except as set forth
on Schedule 5.19.
5.20    Solvency.
(a)    Immediately after the consummation of the transactions to occur on the
Effective Date and immediately following the making of each Credit Extension, if
any, made on the Effective Date and after giving effect to the application of
the proceeds of such Credit Extensions, (i) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, subordinated, contingent or otherwise, of the
Borrower and its Subsidiaries on a consolidated basis; (ii) the present fair
value of the Property of the Borrower and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become due and matured; (iii) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become due and matured; and (iv) the Borrower and its Subsidiaries
on a consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the Effective Date.
(b)    The Borrower does not intend to, or to permit any Guarantors to, and does
not believe that it or any Guarantors will, incur debts beyond its or any such
Guarantor’s ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Guarantor and the
timing of the amounts of cash to be payable on or in respect of its Indebtedness
or the Indebtedness of any such Guarantor.
5.21    No Default. No Default or Event of Default has occurred and is
continuing.


-68-

--------------------------------------------------------------------------------





5.22    Anti-Corruption Laws; Sanctions. The Borrower, each Guarantor and their
respective Subsidiaries and their respective officers and directors and to the
knowledge of Borrower and each such Guarantor, their respective employees, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. The Borrower and each Guarantor have implemented and maintain in
effect for themselves and their respective Subsidiaries policies and procedures
to ensure compliance by the Borrower, each Guarantor, their respective
Subsidiaries, and their respective officers, employees and directors with
Anti-Corruption Laws and applicable Sanctions. None of the Borrower, any
Guarantor, any of their respective Subsidiaries or, to the knowledge of the
Borrower or any Guarantor, any directors, officer, employee, agent, or affiliate
of the Borrower or any Guarantor or any of their respective Subsidiaries is an
individual or entity that is, or is 50% or more owned (individually or in the
aggregate, directly or indirectly) or controlled by individuals or entities
(including any agency, political subdivision or instrumentality of any
government) that are (i) the target of any Sanctions or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions (as of the Effective Date, Crimea, Cuba, Iran, North Korea
and Syria). No Loan or Facility LC, use of the proceeds of any Loan or Facility
LC or other transactions contemplated hereby will violate Anti-Corruption Laws
or applicable Sanctions.
ARTICLE VI
COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent:
(a)    Within 120 days after the close of each of its fiscal years, an
unqualified (except for qualifications (i) relating to changes in accounting
principles or practices reflecting changes in GAAP or (ii) reasonably approved
by the Administrative Agent) audit report, with no going concern modifier (other
than a “going concern” or like qualification for any period within the
twelve-month period prior to the end of the term of this Agreement arising
solely from the impending maturity of the Loans), certified by one of the “Big
Four” accounting firms or other nationally recognized independent certified
public accountants reasonably acceptable to the Administrative Agent, prepared
in accordance with GAAP on a consolidated basis for itself and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
and stockholders’ equity statement, and a statement of cash flows and income
from operations.
(b)    Within 60 days after the close of the first three (3) quarterly periods
of each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and consolidated
profit and loss and stockholders’ equity statement and a statement of cash flows
and income from operations for the period from the beginning of such fiscal year
to the end of such quarter, all certified by its chief financial officer or
other Authorized


-69-

--------------------------------------------------------------------------------





Officer has having been prepared in accordance with GAAP, except for year-end
adjustments and the absence of footnotes.
(c)    Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer or other Authorized Officer showing the calculations
necessary to determine compliance with Sections 6.19(a) through (e) and stating
that no Default or Event of Default exists, or if any Default or Event of
Default exists, stating the nature and status thereof.
(d)    By the forty-fifth (45th) day of each fiscal quarter of each fiscal year,
a Borrowing Base Certificate of an Authorized Officer of the Borrower, with
respect to the Inventory Valuation Date occurring on the last day of the
immediately preceding fiscal quarter.
(e)    Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.
(f)    Promptly upon the filing thereof, copies of all registration statements
(except Form S-8) and annual, quarterly, or other periodic reports, with the
exception of exhibits (unless otherwise requested by the Administrative Agent),
which the Borrower or any of its Subsidiaries files with the U.S. Securities and
Exchange Commission.
(g)    Intentionally Omitted.
(h)    Within 60 days after the commencement of each fiscal year, the plan and
forecast for the next fiscal year and a projected consolidated balance sheet,
income statement and statement of cash flows of the Borrower for the next fiscal
year.
(i)    Promptly upon receipt thereof, any management letter prepared in
connection with the audited financial statements delivered pursuant to Section
6.1(a) hereof.
(j)    Such other information (including additional financial information,
non-financial information and environmental reports) as the Administrative Agent
may from time to time reasonably request.
Any financial statement required to be furnished pursuant to Section 6.1(a) or
Section 6.1(b) or any document required to be delivered pursuant to Section
6.1(e) or Section 6.1(f) shall be deemed to have been furnished on the date on
which the Administrative Agent receives notice that the Borrower has filed such
financial statement with the U.S. Securities and Exchange Commission and is
available on the EDGAR website on the Internet at www.sec.gov or any successor
government website that is freely and readily available to the Administrative
Agent and the Lenders without charge. Notwithstanding the foregoing, the
Borrower shall deliver paper or electronic copies of any such financial
statement to the Administrative Agent if the Administrative Agent requests the
Borrower to furnish such paper or electronic copies until written notice to
cease delivering such paper or electronic copies is given by the Administrative
Agent. If any information which is required to be furnished to the
Administrative Agent under this Section 6.1 is required by law or regulation to
be


-70-

--------------------------------------------------------------------------------





filed by the Borrower with a government body on an earlier date, then the
information required hereunder shall be furnished to the Administrative Agent at
such earlier date.
6.2    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for general corporate purposes. The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Advances to purchase or carry any “margin stock” (as defined in
Regulation U) (a) in violation of Regulation T, U or X or (b) outside the
ordinary course of business (unless, in the case of (b), in connection with a
Permitted Acquisition). The Borrower will not request any Advance or Facility
LC, and will not use, and the Borrower will ensure that its Subsidiaries and its
or their respective directors, officers, employees and agents do not use, the
proceeds of any Advance or Facility LC in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws. The
Borrower will not, directly or knowingly indirectly, use the proceeds of the
Advances, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Advances, whether as
underwriter, advisor, investor, or otherwise).
6.3    Notice of Material Events. The Borrower will give notice in writing to
the Administrative Agent, promptly and in any event within ten (10) days after a
Senior Officer of the Borrower obtains knowledge thereof, of the occurrence of
any of the following:
(a)    any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting the Borrower or any Guarantor that
would reasonably be expected to result in a Material Adverse Effect or which
seeks to prevent, enjoin or delay the making of any Credit Extensions;
(c)    with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard;
(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and
(e)    any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.


-71-

--------------------------------------------------------------------------------





Each notice delivered under this Section shall be accompanied by a statement of
an officer of the Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
6.4    Conduct of Business. Except as otherwise permitted under this Agreement,
the Borrower shall at all times engage principally in the Related Businesses,
and will cause each Guarantor to carry on and conduct its business as a
Homebuilding Subsidiary in the same general manner as presently conducted and to
do all things necessary to remain duly incorporated, validly existing and in
good standing as a domestic corporation, limited liability company or limited
partnership (as applicable) in their respective jurisdictions of incorporation
or formation and maintain all requisite authority to conduct business in each
jurisdiction in which business is conducted, except where the failure to
maintain such authority would not reasonably be expected to have a Material
Adverse Effect; provided, however, that nothing contained herein shall prohibit
the dissolution of any Guarantor as long as the Borrower or another Guarantor
succeeds to the assets, liabilities and business of the dissolved Guarantor.
6.5    Taxes. The Borrower will, and will cause each Guarantor to, timely file
complete and correct United States federal and applicable foreign, state and
material local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings, with respect to which adequate reserves have been set aside in
accordance with GAAP, and those which the failure to pay would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
6.6    Insurance. The Borrower will, and will cause each Guarantor to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice (as determined in good faith by the Borrower), and the
Borrower will furnish to Administrative Agent upon request full information as
to the insurance carried.
6.7    Compliance with Laws and Material Contractual Obligations.
(a)    The Borrower will, and will cause each Guarantor to, perform its
obligations under material agreements to which it is a party, except where the
failure to comply therewith or perform such obligations would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
(b)    The Borrower will, and will cause each Guarantor to, comply with all
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject including, without limitation, all
Environmental Laws, except where the failure to comply therewith or perform such
obligations would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.
(c)    The Borrower will, and will cause each of its Subsidiaries to, comply in
all material respects with all Anti-Corruption Laws and applicable Sanctions.
Borrower and each Guarantor will maintain in effect and enforce policies and
procedures designed to ensure compliance


-72-

--------------------------------------------------------------------------------





by Borrower, each Guarantor, their respective Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. Borrower and Guarantor will, and will cause their
respective Subsidiaries and Affiliates to, provide such information and take
such actions as are reasonably requested by Administrative Agent or any Lender
in order to assist Administrative Agent and the Lenders in maintaining
compliance with anti-money laundering Laws.
(d)    Borrower will not use or knowingly allow any tenants or subtenants to
use, or permit any Subsidiary to use or knowingly allow any tenants or
subtenants to use, any property of Borrower, any Guarantor or any of their
respective Subsidiaries for any business activity that violates any federal or
state law or that supports a business that violates any federal or state law.
6.8    Maintenance of Properties. The Borrower and each Guarantor will do all
things necessary to maintain, preserve, protect and keep its Property in good
repair, working order and condition, except to the extent that the failure to do
so would not reasonably be expected to have and does not have a Material Adverse
Effect.
6.9    Books and Records; Inspection. The Borrower will, and will cause each of
the Guarantors to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each Guarantor to,
permit the Administrative Agent and the Lenders, by their respective
representatives and agents to inspect any of the Property, books and financial
records of the Borrower and each Guarantor, to examine and make copies of the
books of accounts and other financial records of the Borrower and each
Guarantor, and to discuss the affairs, finances and accounts of the Borrower and
each Guarantor with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent or
any Lender may designate. At any time that a Default exists, such inspections
and examinations shall be at Borrower’s expense.
6.10    Payment of Obligations. The Borrower will, and will cause each Guarantor
to, pay its obligations, including Tax liabilities, that, if not paid, would
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, and (b) the
Borrower or such Guarantor has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.
6.11    Restrictions on Aggregate Secured Indebtedness. At no time shall the
aggregate amount of outstanding Indebtedness and other obligations of all Loan
Parties secured by Liens on real property (excluding Permitted Liens) exceed
20.0% of Consolidated Tangible Net Worth on a pro forma basis as of the date of
any such incurrence.
6.12    Merger. Neither the Borrower nor any Guarantor will merge or consolidate
with or into any other Person, unless:
(i)    (A) any Guarantor is merging with any other Guarantor; (B) any Guarantor
is merging with the Borrower, and the Borrower is the continuing corporation;


-73-

--------------------------------------------------------------------------------





(C) any Guarantor is merging with a Person that is not a Subsidiary of the
Borrower and (x) if the Guarantor is not the continuing corporation, such
transaction is in compliance with the provisions of Section 6.13(b) or the
successor Person becomes a Guarantor hereunder, or (y) if the Guarantor is the
continuing corporation, such transaction is a Permitted Acquisition; or (D) a
Non-Guarantor Subsidiary is merging with the Borrower or any Guarantor, and the
Borrower or a Guarantor, as applicable, is the continuing corporation; and
(ii)    no Event of Default shall exist or shall occur after giving effect to
such transaction; and
(iii)    after giving effect to such transaction, the Borrower shall be in
actual and pro forma compliance with the financial covenants set forth in
Section 6.19; and
(iv)    the transaction is not otherwise prohibited under this Agreement.
6.13    Sale of Assets.
(a)    Neither the Borrower nor any Guarantor will lease, sell or otherwise
dispose of its Property, in a single transaction or a series of transactions, to
any other Person (other than the Borrower or another Guarantor) except for (i)
sales or leases in the ordinary course of business, (ii) the events described in
subsections (i), (ii), (iii), (iv), (vi) and (vii) of the definition of
Permitted Dispositions, and (iii) leases, sales or other dispositions (including
the events described in subsections (v) and (viii) of the definition of
Permitted Dispositions) of its Property that, together with all other Property
of the Borrower and Guarantors previously leased, sold or disposed of (other
than as specified in subsections (i) and (ii) immediately above) as permitted by
this Section 6.13 during the fiscal quarter in which any such lease, sale or
other disposition occurs, do not constitute a Material Portion of the Property
of the Borrower and Guarantors (taken as a whole) so long as, immediately after
giving effect thereto and the application of the proceeds therefrom, (1) no
Event of Default shall have occurred and be continuing or would result therefrom
and (2) if the aggregate value of the dispositions in a quarter exceeds
$100,000,000, the Borrower shall deliver, prior to or concurrently with the
consummation of any disposition during such quarter as a result of which or
after such $100,000,000 threshold is exceeded, a certification that it is in pro
forma and actual compliance with Section 6.19 hereof, and (iv) transfers of
assets by a Guarantor to another Guarantor (including any Subsidiary that
becomes a Guarantor by executing and delivering a Guaranty to Administrative
Agent at the time at which such assets are transferred to such Subsidiary).
(b)    Without Administrative Agent’s prior written consent, the Borrower shall
not sell or transfer or cause to be sold or transferred (other than to the
Borrower or another Guarantor, including any Subsidiary that becomes a Guarantor
by executing and delivering a Guaranty to Administrative Agent at the time at
which such assets are transferred to such Subsidiary), in a single transaction
or a series of transactions (i) all or substantially all of the assets of any
Guarantor or (ii) such securities or other ownership interests in a Guarantor as
would result in such Guarantor ceasing to be a Subsidiary of the Borrower
(whether by merger, consolidation, sale, assignment or otherwise) unless (A) any
such transaction is (and, if it were the sale of all of the assets of such
Guarantor, such transaction would be) in compliance with the provisions of
Section 6.13(a), (B) following such


-74-

--------------------------------------------------------------------------------





transaction and the release of such Guarantor provided for below, the Borrower
would be in compliance with its obligations under this Agreement, and (C) such
sale or transfer, taken together with all other prior sales or transfers, does
not constitute a Material Portion of the Property.  Upon not less than 30 days’
prior written request from the Borrower, accompanied by a certificate of the
Borrower certifying as to the foregoing, Administrative Agent shall deliver, at
the time of the consummation of such transaction, a release of such Guarantor
from its obligations under the Guaranty, and such entity shall cease to be a
Guarantor hereunder.
(c)    For purposes of this Section 6.13, “Material Portion” means, with respect
to the Property of the Borrower and Guarantors (taken as a whole), Property
which represents more than 20% of the Book Value of all assets of the Borrower
and Guarantors (taken as a whole).  If a Material Portion of the Property of the
Borrower and Guarantors (taken as a whole) is leased, sold or disposed of in
violation of this Section 6.13, the Borrower shall within three (3) Business
Days after the date of such lease, sale or disposition pay to Administrative
Agent for the benefit of Lenders at the time of such lease, sale or disposal,
all amounts (if any) owed by the Borrower pursuant to Section 2.2, taking into
account the effect of such lease, sale or disposal.
Notwithstanding anything else that could be construed to the contrary in this
Section 6.13, the provisions of this Section 6.13 do not govern the
circumstances under which Liens may be granted, created or otherwise permitted
to exist (which shall be governed by Section 6.15) nor shall this Section 6.13
govern the circumstances under which Investments or Restricted Payments may be
made (which shall be governed by Section 6.14 and 6.18, respectively).
6.14    Investments and Acquisitions. Neither the Borrower nor any Guarantor
will make or suffer to exist any Investments (including without limitation,
loans and advances to, and other Investments in, Subsidiaries), or commitments
therefor, or to create any Subsidiary or to become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except:
(i)    Investments in Cash Equivalents and/or Marketable Securities.
(ii)    Loans or advances made to officers, directors or employees of the
Borrower or any Guarantor or any Subsidiary not to exceed $3,000,000 in
aggregate outstanding at any one time.
(iii)    Carryback loans and PAPAs (as defined in the definition of Permitted
Liens) made in the ordinary course of business in conjunction with the sale of
Property of the Borrower or such Guarantor.
(iv)    Investments in interests in issuances of collateralized mortgage
obligations, mortgages, mortgage loan servicing or other mortgage related
assets.
(v)    Investments in contract rights granted by, entitlements granted by,
interests in securities issued by, or tangible assets of, political subdivisions
or enterprises thereof related to the home building or real estate operations of
the Borrower or any Guarantor or any Subsidiary, including without limitation
Investments in special districts.


-75-

--------------------------------------------------------------------------------





(vi)    Investments (A) in existing Subsidiaries (subject, in the case of
Non-Guarantor Subsidiaries, to the provisions of Section 6.14(vii)) and other
Investments in existence on the date hereof, (B) in the Borrower, and (C)
relating to a Related Business in (1) any Guarantor and (2) any Person that
becomes a Guarantor as a result of such Investment or that is consolidated or
merged with or into, or transfers all or substantially all of the assets of it
or an operating unit or line of business to, the Borrower or another Guarantor.
(vii)    Investments in (including Acquisitions of) (A) Non-Guarantor
Subsidiaries or (B) other Persons, so long as, immediately after giving effect
to such Investment, (a) on the date of, and taking into account, the
consummation of such Investment or Acquisition, there shall exist no Event of
Default under this Agreement and the Borrower is in pro forma compliance with
the financial covenants set forth in Section 6.19, and (b) with respect to any
such Investment or Acquisition in excess of $20,000,000, the Borrower shall
deliver to Administrative Agent a certificate, signed by an Authorized Officer,
certifying to the best knowledge of the Borrower, that, on the date of, and
taking into account, the consummation of such Investment or Acquisition, and
based on the reasonable assumptions set forth in such Certificate, no Event of
Default has occurred and is continuing, and the Borrower is in pro forma
compliance with the financial covenants set forth in Section 6.19.
(viii)    Intentionally omitted.
(ix)    The creation of new Subsidiaries engaged primarily in a Related Business
(or the purpose of which is principally to preserve the use of a name in which
such business is conducted), subject to the limitations contained in Section
6.14(vii).
(x)    Stock, obligations or securities received in satisfaction of debts owing
to the Borrower or any Guarantor in the ordinary course of business.
(xi)    Pledges or deposits in cash by the Borrower or a Guarantor to support,
and guaranty and indemnification obligations arising in connection with, surety
bonds, performance bonds or guarantees of completion in the ordinary course of
business.
(xii)    Loans representing intercompany Indebtedness between the Borrower, any
Guarantor and/or any Subsidiary, subject to the limitations contained in Section
6.14(vii).
(xiii)    Investments pursuant to the Borrower’s or a Guarantor’s employment
compensation plans or agreements.
(xiv)    Payments on account of the purchase, redemption or other acquisition or
retirement for value, or any payment in respect of any amendment (in
anticipation of or in connection with any such retirement, acquisition or
defeasance) in whole or in part, of any shares of capital stock or other
securities of the Borrower, but only to the extent the same is permitted under
the Indenture.


-76-

--------------------------------------------------------------------------------





(xv)    Investments received in connection with any bankruptcy or reorganization
proceeding, or as a result of foreclosure, perfection or enforcement of any Lien
or any judgment or settlement of any Person in exchange for or satisfaction of
Indebtedness or other obligations or other Property received from such Person,
or for other liabilities or obligations of such Person created, in accordance
with the terms of this Agreement.
(xvi)    Prepaid expenses, negotiable instruments held for collection and
insurance deposits, lease deposits, utility deposits, workers’ compensation
deposits, performance deposits and other similar deposits, in each case made in
the ordinary course of business.
(xvii)    Obligations with respect to homeowners association obligations,
community facility district bonds, metro district bonds, mello-roos bonds and
subdivision improvement bonds and similar bonding requirements arising in the
ordinary course of business of a homebuilder.
(xviii)    Guarantee or indemnification obligations (other than for the payment
of borrowed money) entered into in the ordinary course of business and incurred
for the benefit of any adjoining landowner, seller of real property or municipal
government authority (or enterprises thereof) in connection with the
acquisition, entitlement and development of real property.
(xix)    Investments arising under Rate Management Transactions under which
Borrower or Guarantor are a counterparty.
(xx)    Investments, in addition to those enumerated above in this Section 6.14,
in an aggregate amount outstanding at any time not to exceed $10,000,000.
6.15    Liens. Neither the Borrower nor any Guarantor will create, incur, or
suffer to exist any Lien in, of or on the Property of the Borrower or any
Guarantor, except:
(i)    Permitted Liens.
(ii)    Liens for taxes, assessments or governmental charges or levies which
solely encumber property abandoned or in the process of being abandoned and with
respect to which there is no recourse to the Borrower or any Guarantor or any
Subsidiary.
(iii)    Purchase-money Liens on any Property hereafter acquired or the
assumption of any Lien on Property existing at the time of such acquisition (and
not created in contemplation of such acquisition), or a Lien incurred in
connection with any conditional sale or other title retention or a Capitalized
Lease; provided that:
(A)    The Lien on any such Property attaches to such asset concurrently or
within ninety (90) days after the acquisition thereof;


-77-

--------------------------------------------------------------------------------





(B)    Each Lien shall attach only to the Property so acquired, any accessions
or improvements thereto, and any other Property acquired from a common seller.
(iv)    Liens existing on the date hereof (and not otherwise permitted under
this Section 6.15) and described in Schedule 6.15 hereto and Liens securing
Refinancing Indebtedness with respect thereto, but only to the extent such Liens
encumber the same collateral in whole or in part as the previous Liens securing
the Indebtedness being refunded, refinanced or extended.
(v)    Liens for borrowed money incurred to secure Indebtedness permitted under
Section 6.11 to the extent such Liens are not otherwise restricted by the other
provisions of this Section 6.15.
(vi)    Judgments and similar Liens arising in connection with court
proceedings; provided the execution or enforcement thereof is stayed and the
claim is being contested in good faith, with adequate reserves therefor being
maintained by the Borrower or such Guarantor in accordance with GAAP.
(vii)    Liens securing Non-Recourse Indebtedness of the Borrower or any
Guarantor.
(viii)    Liens existing with respect to Indebtedness of a Person acquired in an
Acquisition permitted by this Agreement.
(ix)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
(x)    Liens incurred or deposits made to secure the performance of (or in lieu
of) tenders, bids, leases, statutory obligations, surety and appeal bonds,
progress payments, government contracts, utility services and other obligations
of like nature in each case incurred in the ordinary course of business.
(xi)    Leases or subleases granted to others not materially interfering with
the ordinary course of business of the Borrower or any Guarantor.
(xii)    Any interest in or title of a lessor to property subject to any
Capitalized Lease Obligations.
(xiii)    Liens on cash pledged to secure deductibles, retentions and other
obligations to insurance providers in the ordinary course of business.
(xiv)    Any option, contract, right of first refusal or other agreement to sell
or purchase an asset or participate in the income or revenue derived therefrom,
together with any Liens granted to secure the obligations incurred in respect of
any of the foregoing.


-78-

--------------------------------------------------------------------------------





(xv)    Any legal right of, or right granted in good faith to, a lender or
lenders to which the Borrower or a Guarantor may be indebted to offset against,
or appropriate and apply to the payment of, such Indebtedness any and all
balances, credits, deposits, accounts, or monies of the Borrower or a Guarantor
with or held by such lender or lenders.
(xvi)    Any pledge or deposit of cash or property by the Borrower or any
Guarantor in conjunction with obtaining surety, performance, completion or
payment bonds and Letters of Credit or other similar instruments or providing
earnest money obligations, escrows or similar undertakings or indemnifications
required to engage in constructing on-site and off-site improvements, or in
connection with the entitlement of real Property, or with respect to agreements
for the funding of infrastructure, or as otherwise required by political
subdivisions or other governmental authorities in the ordinary course of
business.
(xvii)    Liens incurred in the ordinary course of business as security for the
Borrower’s or any Guarantor’s obligations with respect to indemnification in
favor of title insurance providers.
(xviii)    Letters of Credit, bonds or other assets pledged to secure insurance
in the ordinary course of business.
(xix)    Liens on assets securing warehouse lines of credit and repurchase
agreements and other credit facilities to finance the operations of the
Borrower’s mortgage lending Subsidiaries, insurance subsidiaries and/or
financial asset management Subsidiaries and Liens related to issuances of CMOs
and mortgage-related securities, so long as such assets are owned by such
mortgage lending Subsidiaries and financial asset Subsidiaries.
(xx)    Liens incurred in the ordinary course of business to secure (i) profit
and price participation arrangements and (ii) fees, taxes and carry costs on, in
respect of or owing to governmental issuers (including enterprises thereof) of
community facility district, mello-roos, metro-district or similar bonding
obligations.
(xxi)    Licenses of intellectual property granted in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of business of the Borrower and its Subsidiaries.
(xxii)    Liens, encumbrances or other restrictions contained in any joint
venture agreement entered into by the Borrower or a Guarantor with respect to
the equity interests issued by the relevant joint venture or the assets of such
joint venture.
(xxiii)    Customary Liens in favor of a trustee on cash, Cash Equivalents and
Marketable Securities supporting the repayment of the Senior Notes and/or other
Public Indebtedness in any case arising in connection with the defeasance,
discharge or redemption of such Indebtedness.
(xxiv)    Customary Liens in favor of a trustee on all money or personal
property held or collected by the trustee pursuant to the indentures governing
the Senior


-79-

--------------------------------------------------------------------------------





Notes and any indenture governing any other Public Indebtedness, to the extent
such Liens secure only customary compensation and reimbursement obligations of
such trustee.
(xxv)    Assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any lease and Liens and rights
reserved in any lease for rent or for compliance with the terms of such lease.
(xxvi)    Liens consisting of pledges or deposits of property to secure
performance in connection with operating leases made in the ordinary course of
business to which the Borrower or a Guarantor is a party as lessee.
(xxvii)    Liens on real property that (A) is not related to Housing Units and
does not constitute Land Under Development, Finished Lots or Entitled Land, and
(B) is owned by the Borrower or a Guarantor, which Liens secure Indebtedness of
the Borrower or such Guarantor, provided (x) each such Lien attaches only to
such real property and (y) the obligation secured by such Lien is limited to
such Indebtedness.
(xxviii)     Liens arising by operation of law in favor of issuers of letters of
credit in the documents presented under a letter of credit.
(xxix)    Rights of tenants under leases or subleases and rental agreements
covering real property entered into in the ordinary course of business of the
Person owning such real property.
Notwithstanding anything herein to the contrary, neither the Borrower nor any
Guarantor will, create, incur, or suffer to exist any Lien in, of or on the
capital stock of Borrower or any Guarantor.
6.16    Affiliates. Neither the Borrower nor any Guarantor will enter into any
transaction (including, without limitation, the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate (other than
a Subsidiary) except (i) in the ordinary course of business and upon fair and
reasonable terms no less favorable to the Borrower or such Guarantor than the
Borrower or such Guarantor could reasonably be obtained in a comparable
arms-length transaction, (ii) Investments permitted under Section 6.14, (iii)
Restricted Payment permitted under Section 6.18, (iv) pursuant to employment
compensation plans and agreements, and (v) with officers, directors and
employees of the Borrower or any Subsidiary so long as the same are duly
authorized pursuant to the articles of incorporation or bylaws (or procedures
conducted in accordance therewith) of such Guarantor or the Borrower.
6.17    Modification of Certain Indebtedness. Neither the Borrower nor any
Guarantor will make any amendment or modification to the subordination
provisions of any indenture, note or other agreement evidencing or governing (i)
as to the Borrower, any Subordinated Indebtedness, and (ii) as to any Guarantor,
Indebtedness that has been subordinated to Guarantor’s obligations under the
Guaranty.
6.18    Restricted Payment; Repurchase of Stock. The Borrower will not, directly
or indirectly, declare, make or pay, or incur any liability to make or pay, or
cause or permit to be


-80-

--------------------------------------------------------------------------------





declared, made or paid, any Restricted Payment, or purchase, or incur any
obligation to purchase, any capital stock of the Borrower if, prior to or after
giving effect to the declaration and payment of any Restricted Payment or
purchase of such stock, there shall exist any Event of Default under this
Agreement or any actual or pro forma violation of the financial covenants set
forth in Section 6.19.
6.19    Financial Covenants and Tests.
(a)    Consolidated Tangible Net Worth Test. The Borrower shall not permit
Consolidated Tangible Net Worth (monitored and tested quarterly as of the last
day of each fiscal quarter) to be less than (i) $1,350,000,000.00, plus (ii) 50%
of the cumulative Consolidated Net Income for each fiscal quarter commencing
after December 31, 2018 (excluding any quarter in which there is a loss but
applying Consolidated Net Income thereafter first to such loss before
determining 50% of such amount for purposes of this calculation), plus (iii) 50%
of the aggregate proceeds received by the Borrower (net of reasonable fees and
expenses) in connection with any public offering of stock or equity (for the
avoidance of doubt, an offering of convertible notes shall not be deemed to be
an offering of equity) in each fiscal quarter after March 31, 2019 (the
“Consolidated Tangible Net Worth Test”).
(b)    Leverage Test. The Borrower shall not permit the Leverage Ratio
(monitored and tested quarterly as of the last day of each fiscal quarter) to
exceed 55% (the “Leverage Test”).
(c)    Interest Coverage Test. The Borrower shall not permit the Interest
Coverage Ratio (monitored and tested quarterly as of the last day of each fiscal
quarter) to be less than 1.50 to 1.0 (the “Interest Coverage Test”); however, if
the Interest Coverage Test was not satisfied on the last day of any fiscal
quarter, Borrower shall not be in default hereunder so long as Borrower shall
maintain at all times during the period the Interest Coverage Test remains
unsatisfied Unrestricted Cash of Borrower in an amount equal to not less than
the Liquidity Cure Amount.
(d)    Spec Unit Inventory Test. The Borrower shall not permit the aggregate
number of Spec Units owned by the Borrower or any Guarantor (monitored and
tested quarterly as of the last day of each fiscal quarter) to exceed the
greater of (i) 50% of the number of Housing Unit Closings during the preceding
twelve (12) months or (ii) 100% of the number of Housing Unit Closings during
the preceding six (6) months (the “Spec Unit Inventory Test”). A failure to
comply with the Spec Unit Inventory Test shall not be an Event of Default or a
Default, but there shall be excluded from the Borrowing Base, as of the last day
of the quarter in which such non-compliance occurs, any excess Spec Units.
(e)    Minimum Tangible Net Worth Requirement. Borrower covenants and agrees
that at least ninety-seven percent (97.0%) of Consolidated Tangible Net Worth
(monitored and tested quarterly as of the last day of each fiscal quarter) shall
be attributable solely to the Borrower and Guarantors; provided, however, that
Borrower shall not be in breach of this Section 6.19(e) if, within 30 days after
the date of delivery of the financial statements reflecting Borrower’s
non-compliance with the foregoing, Borrower causes one or more Subsidiaries to
become Guarantors (and to take the applicable actions set forth in Section
6.20(a) in furtherance thereof) as and to the extent required to cause
compliance with this Section 6.19(e).


-81-

--------------------------------------------------------------------------------





6.20    Guaranty.
(a)    Guaranty by Significant Homebuilding Subsidiaries. As promptly as
possible but in any event within sixty (60) days (or within such later date that
is within thirty (30) days after the expiration of such sixty (60) day period as
may be agreed by the Administrative Agent in its sole discretion, or such later
date after the expiration of such additional thirty (30) day period as may be
agreed by the Administrative Agent and Required Lenders in their sole
discretion) after a Significant Homebuilding Subsidiary is organized or
acquired, or any Person becomes a Significant Homebuilding Subsidiary pursuant
to the definition thereof, the Borrower shall provide the Administrative Agent
with written notice thereof setting forth information in reasonable detail
describing the material assets of such Significant Homebuilding Subsidiary and
shall cause each such Subsidiary to deliver to the Administrative Agent a
joinder to the Guaranty in the form contemplated thereby pursuant to which such
Significant Homebuilding Subsidiary agrees to be bound by the terms and
provisions thereof, each such Guaranty joinder to be accompanied by an updated
Schedule 5.8 hereto designating such Significant Homebuilding Subsidiary as
such, appropriate corporate or limited liability company resolutions, other
corporate or limited liability company documentation and (if so requested by the
Administrative Agent) legal opinions, in each case in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, and such
other documentation as the Administrative Agent may reasonably request.
(b)    Release of Guarantor. The Administrative Agent is authorized to and shall
release and discharge from the Guaranty any Guarantor requested in writing by
the Borrower, provided that:
(i)    no Default or Event of Default exists or would result from release of
such Guarantor;
(ii)    the Guarantor being released has a Net Worth of less than $3,000,000, or
is being sold or otherwise disposed of in a transaction permitted by this
Agreement to a Person other than Borrower or one of the other Loan Parties;
(iii)    the Guarantor is released from its guarantee(s) under all other
Indebtedness ranking pari passu with the Obligations (other than by reason of
payment under such guarantees);
(iv)    no Property owned by such Guarantor remains in, or is counted in the
calculation of, the Borrowing Base; and
(v)    Borrower is in pro forma compliance with Section 6.19(e).
provided further that, in each such case, the Borrower has delivered to the
Administrative Agent a certificate of an Authorized Officer, each stating that
all conditions precedent provided for in this Section have been complied with
and that such release is authorized and permitted under the Agreement.


-82-

--------------------------------------------------------------------------------





6.21    Negative Pledge. Neither the Borrower nor any Guarantor will directly or
indirectly enter into any agreement (other than this Agreement) with any Person
that prohibits or restricts or limits the ability of the Borrower or Guarantors
to create, incur, pledge or suffer to exist any Lien in favor of Lenders granted
pursuant to the terms of this Agreement upon any real property assets of the
Borrower or any Guarantor; provided, however, that those agreements creating
Liens permitted under clause (vi) of the definition of “Permitted Liens” (solely
to the extent any Lien restrictions thereunder relate solely to limiting the
aggregate amount of secured debt on a per lot basis in a market and customary
manner, provided that if the Book Value of all Qualified Real Property Inventory
covered by any such agreement exceeds the aggregate amount of secured debt
permitted under such agreement on all such property, then for purposes of
calculating the Borrowing Base, the Book Value shall be deemed to be reduced to
such aggregate permitted secured debt amount) Sections 6.15(iii), (iv), (vii),
(viii), (xix) and (xxii), agreements governing any Rate Management Transactions,
and agreements respecting secured obligations for borrowed money may prohibit,
restrict or limit other Liens on those assets encumbered by the Liens created by
such agreements, and provided further that the foregoing shall not apply to
restrictions and conditions (a) imposed by the Loan Documents, (b) imposed by
the Indenture, or by the agreements governing any other unsecured obligations
for borrowed money permitted under this Agreement, so long as such restrictions
(including Lien restrictions) set forth therein are not materially more
restrictive than the comparable provisions of this Agreement and the maturity
date of such unsecured obligations is on or after the latest Facility
Termination Date, (c) contained in agreements relating to any disposition
permitted hereby pending such disposition, provided such restrictions and
conditions apply only to the assets subject to such disposition, (d) contained
in leases or other agreements that are customary and restrict the assignment (or
subletting) thereof and relate only to the assets subject thereto, (e) set forth
in any Refinancing Indebtedness (so long as such restrictions set forth therein
are not materially more restrictive than the comparable provisions of the
Indebtedness being refinanced), or (f) that are customary net worth provisions
contained in real property leases.
6.22    Operating Accounts. Borrower shall at all times maintain all of its
principal cash concentration accounts with U.S. Bank.
6.23    Patriot Act Compliance. From time to time, with reasonable promptness,
Borrower must, and must cause each Guarantor to, deliver (a) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act or other applicable anti-money laundering laws; and (b) notify
the Administrative Agent of any change in its status as exempt from the
reporting requirements of the Beneficial Ownership Regulation and, upon request
of the Administrative Agent or any Lender, deliver to the Administrative Agent
or directly to the applicable Lender a completed Beneficial Ownership
Certification in form and substance reasonably satisfactory to Administrative
Agent.
ARTICLE VII
DEFAULTS


-83-

--------------------------------------------------------------------------------





The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):
7.1    Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Guarantors to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date made or confirmed and,
with respect to any matter which is reasonably capable of being cured, Borrower
or such Guarantor, as applicable, shall have failed to cure the occurrence
causing the representation or warranty to be materially false within thirty (30)
days after notice thereof by Administrative Agent to Borrower.
7.2    Nonpayment of (i) principal of any Loan when due, or (ii) any
Reimbursement Obligation, interest upon any Loan, any Unused Fee or LC Fee
within five (5) days of when due, or (iii) any other obligation under any of the
Loan Documents within five (5) days after written notice (which may include the
invoice therefor) from Administrative Agent that the same is due.
7.3    The breach of any of the covenants set forth in (a) Section 6.19 (other
than as provided in Section 6.19(d)), (b) Section 6.2 or (c) Section 6.7(c).
7.4    The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this Article VII) of any of the terms
or provisions of this Agreement which is not remedied within thirty (30) days
after the earlier of (i) any Senior Officer becoming aware of any such breach
and (ii) the Administrative Agent notifying the Borrower of any such breach.
7.5    Failure of the Borrower or any Guarantor to pay when due any payment of
principal or interest or any other material amount in respect of any Material
Indebtedness within fifteen (15) days (or such greater applicable grace period
as is provided in the applicable Material Indebtedness Agreement) of the date
when due; or the default by the Borrower or any Guarantor in the performance
(beyond the greater of thirty (30) days or the applicable grace period with
respect thereto, if any, provided in such Material Indebtedness) of any material
term, provision or condition contained in any Material Indebtedness Agreement if
the effect of which default is to permit the holder(s) of such Material
Indebtedness or the lender(s) under any Material Indebtedness Agreement to cause
ten percent (10%) or more of such Material Indebtedness to become due prior to
its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; or ten percent
(10%) or more of the Material Indebtedness of the Borrower or any Guarantor
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or the Borrower or any Guarantor shall not pay, or shall admit in
writing its inability to pay, its debts generally as they become due.
7.6    The Borrower or any Guarantor shall (i) have an order for relief entered
with respect to it under the Federal bankruptcy laws as now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its


-84-

--------------------------------------------------------------------------------





Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
limited liability company or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.
7.7    Without the application, approval or consent of the Borrower or any
Guarantor, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Borrower or any Guarantor or any Substantial Portion of
their Property, or a proceeding described in Section 7.6(iv) shall be instituted
against the Borrower or any Guarantor and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) consecutive days.
7.8    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and the Guarantors which, when taken together with all
other Property of the Borrower and the Guarantors so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
7.9    The Borrower or any Guarantor shall fail within thirty (30) days to pay,
obtain a stay with respect to, or otherwise discharge one or more (i) judgments
or orders for the payment of money in excess of $25,000,000 (or the equivalent
thereof in currencies other than Dollars) in the aggregate (net of amounts fully
covered by insurance), or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Guarantor to enforce any such judgment.
7.10    (a) With respect to a Plan, the Borrower or an ERISA Affiliate is
subject to a lien in excess of $5,000,000 pursuant to Section 430(k) of the Code
or Section 302(c) of ERISA or Title IV of ERISA, or (b) an ERISA Event shall
have occurred that, in the opinion of the Required Lenders, when taken together
with all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect.
7.11    Any Change in Control shall occur.
7.12    The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.
7.13    Any Loan Document shall fail to remain in full force or effect or any
action shall be taken by any Guarantor to discontinue or to assert the
invalidity or unenforceability of any Guaranty,


-85-

--------------------------------------------------------------------------------





or any Guarantor shall deny that it has any further liability under any Guaranty
to which it is a party, or shall give notice to such effect.
7.14    No Defaults. The occurrence of any of the following events shall
specifically not be an Event of Default or a Default under this Agreement:
(a)    The breach of the Spec Unit Inventory Test (except that the same shall
result in the exclusion of certain assets from the Borrowing Base to the extent
provided for in Section 6.19(d)).
(b)    So long as the aggregate Book Value of the assets affected by the events
hereinafter described does not exceed $30,000,000, if any Guarantor shall apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or for a
Significant Amount of its Property, or if a receiver, custodian, trustee,
examiner, liquidator or similar official shall be appointed for any Guarantor
without its application, approval or consent for it or for a Significant Amount
of its Property; provided, however, that upon the occurrence and during the
continuation of the foregoing, all Property of such Guarantor shall be
automatically excluded from the Borrowing Base; and provided further, that upon
any such appointment for any Property of any Guarantor that is not a Significant
Amount of its Property (which appointment shall not be an Event of Default or a
Default under this Agreement), such Property shall be automatically excluded
from the Borrowing Base. “Significant Amount” means, with respect to the
Property of such Guarantor and its Subsidiaries, taken as a whole, Property that
(i) has a value in excess of $3,000,000 or (ii) represents more than 10% of the
Book Value of the assets of such Guarantor as would be shown on the financial
statements of such Guarantor as of the beginning of the fiscal quarter in which
such determination is made, all as determined in accordance with Agreement
Accounting Principles.
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1    Acceleration; Remedies. If any Event of Default described in Section 7.6
or 7.7 occurs with respect to the Borrower, the obligations of the Lenders to
make Loans hereunder and the obligation and power of the LC Issuers to issue
Facility LCs shall automatically terminate and the Obligations under this
Agreement and the other Loan Documents shall immediately become due and payable
without any election or action on the part of the Administrative Agent, any LC
Issuer or any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of (x)
the amount of LC Obligations at such time, less (y) the amount on deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations under this Agreement and the other Loan Documents (such difference,
the “Collateral Shortfall Amount”). If any other Event of Default occurs, the
Administrative Agent may, and at the request of the Required Lenders shall, (a)
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation and power of the LC Issuers to issue Facility LCs, or declare the
Obligations under this Agreement


-86-

--------------------------------------------------------------------------------





and the other Loan Documents to be due and payable, or both, whereupon the
Obligations under this Agreement and the other Loan Documents shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives, and (b) upon notice
to the Borrower and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.
(a)    If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Administrative Agent may make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.
(b)    The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds first, to
the payment of the Obligations under this Agreement and the other Loan Documents
arising in connection with the Revolving Facility and any other amounts as shall
from time to time have become due and payable by the Borrower to the Revolving
Lenders or the LC Issuers under the Loan Documents, and second, to the payment
of all other Obligations under this Agreement and the other Loan Documents, all
as provided in Section 8.2.
(c)    At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations under this Agreement and the other Loan
Documents have been paid in full (other than contingent indemnification
obligations for which no claim has been made) and the Aggregate Total Commitment
has been terminated (including all LC Obligations), any funds remaining in the
Facility LC Collateral Account shall be returned by the Administrative Agent to
the Borrower or paid to whomever may be legally entitled thereto at such time.
(d)    If, within thirty (30) days after acceleration of the maturity of the
Obligations under this Agreement and the other Loan Documents or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuers to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in Section 7.6 or 7.7 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due under this Agreement and the other Loan Documents shall have
been obtained or entered, the Required Lenders (in their sole discretion) shall
so direct, the Administrative Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.
(e)    Upon the occurrence and during the continuation of any Event of Default,
the Administrative Agent may, and at the request of the Required Lenders shall,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.


-87-

--------------------------------------------------------------------------------





8.2    Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:
(a)    First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
(b)    Second, to payment of fees, indemnities and other amounts (other than
principal, interest, LC Fees and Unused Fees) payable to the Lenders and the LC
Issuers (including fees, charges and disbursements of counsel to the respective
Lenders and the LC Issuers as required by Section 9.6 and amounts payable under
Article III);
(c)    Third, to payment of accrued and unpaid LC Fees, Unused Fees and interest
on the Loans and Reimbursement Obligations, ratably among the Lenders and the LC
Issuers in proportion to the respective amounts described in this Section 8.2(c)
payable to them;
(d)    Fourth, to payment of all Obligations ratably among the Lenders;
(e)    Fifth, to the Administrative Agent for deposit to the Facility LC
Collateral Account in an amount equal to the Collateral Shortfall Amount (as
defined in Section 8.1(a)), if any; and
(f)    Last, the balance, if any, to the Borrower or as otherwise required by
law.
8.3    Amendments. Subject to the provisions of this Section 8.3 and subject to
Section 3.3(b), the Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and the Borrower may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to this Agreement or the Guaranty or changing in any manner the
rights of the Lenders or the Borrower hereunder or thereunder or waiving any
Default or Event of Default hereunder; provided, however, that no such
supplemental agreement shall:
(a)    without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, or extend the expiry date of any Facility LC to a
date after the applicable Facility Termination Date or postpone any regularly
scheduled payment of principal of any Loan or forgive all or any portion of the
principal amount thereof, the interest accrued thereon, or fees due in respect
thereof, or any Reimbursement Obligation related thereto, or reduce the rate or
extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto or increase the amount of the Commitment of such
Lender hereunder.
(b)    without the consent of all of the Lenders, reduce the percentage
specified in the definition of Required Lenders.
(c)    without the consent of all of the Lenders, amend this Section 8.3.


-88-

--------------------------------------------------------------------------------





(d)    without the consent of all of the Lenders, release a Guarantor from the
Obligations (except as provided in Section 6.20(b)).
(e)    without the consent of all of the Revolving Lenders, amend the LC
Issuer’s LC Limit.
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuers shall be
effective without the written consent of the LC Issuers. The Administrative
Agent may waive payment of the fee required under Section 12.3(a)(iii) without
obtaining the consent of any other party to this Agreement. Notwithstanding
anything to the contrary herein, the Administrative Agent may, with the consent
of the Borrower only, amend, modify or supplement this Agreement or any of the
other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency of a technical or immaterial nature, as determined in good faith
by the Administrative Agent.
8.4    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuers or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.3, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuers and the Lenders until the
Obligations have been paid in full.
ARTICLE IX
GENERAL PROVISIONS
9.1    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
9.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
9.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, any LC Issuer and
the Lenders and


-89-

--------------------------------------------------------------------------------





supersede all prior agreements and understandings among the Borrower, the
Administrative Agent, the LC Issuer and the Lenders relating to the subject
matter thereof other than those contained in the Fee Letters which shall survive
and remain in full force and effect during the term of this Agreement.
9.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
9.6    Expenses; Indemnification.
(a)    The Borrower shall reimburse the Administrative Agent for all reasonable
out-of-pocket expenses paid or incurred by the Administrative Agent, including,
without limitation, filing and recording costs and fees, costs of any
environmental review, and consultants’ fees, travel expenses, cusip costs and
reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent incurred from time to time, in connection with the due
diligence, preparation, administration, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via DebtX and any
other internet service selected by the Administrative Agent), review, amendment,
modification, and administration of the Loan Documents. The Borrower also agrees
to reimburse the Administrative Agent, the LC Issuers and the Lenders for any
costs, internal charges and out-of-pocket expenses, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent, the LC Issuers and
the Lenders and/or the allocated costs of in-house counsel incurred from time to
time, paid or incurred by the Administrative Agent, any LC Issuer or any Lender
in connection with the collection and enforcement of the Loan Documents.
Expenses being reimbursed by the Borrower under this Section include, without
limitation, costs and expenses incurred in connection with the Reports described
in the following sentence. The Borrower acknowledges that from time to time
Administrative Agent may prepare and may distribute to the Lenders (but shall
have no obligation or duty to prepare or to distribute to the Lenders) certain
audit reports (the “Reports”) pertaining to the Borrower’s assets for internal
use by Administrative Agent from information furnished to it by or on behalf of
the Borrower, after Administrative Agent has exercised its rights of inspection
pursuant to this Agreement.
(b)    The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, each LC Issuer, each Lender, their
respective affiliates, and each of their directors, officers and employees,
agents and advisors against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, reasonable


-90-

--------------------------------------------------------------------------------





attorneys’ fees, charges and disbursements and settlement costs (including,
without limitation, all expenses of litigation or preparation therefor) whether
or not the Administrative Agent, the Arranger, any LC Issuer, any Lender or any
affiliate is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby, any actual or alleged presence or release of Hazardous
Materials on or from any Property owned or operated by the Borrower or any of
its Subsidiaries, any environmental liability related in any way to the Borrower
or any of its Subsidiaries, or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.
9.7    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its ownership or equity interest at such
time.
9.8    Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP applied on a basis consistent
with the consolidated audited financial statements of Borrower as of
December 31, 2018 (“Agreement Accounting Principles”). If any change in GAAP
from the principles used in preparing such statements would have a material
effect upon the results of any calculation required by or compliance with any
provision of this Agreement, then such calculation shall be made or calculated
and compliance with such provision shall be determined using accounting
principles used in preparing the consolidated audited financial statements of
Borrower as of December 31, 2018.
9.9    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.10    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of the borrower and lender. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger, any LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or


-91-

--------------------------------------------------------------------------------





operations. The Borrower agrees that neither the Administrative Agent, the
Arranger, any LC Issuer nor any Lender shall have liability to the Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by the
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, any LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby. It is
agreed that the Arranger shall, in its capacity as such, have no duties or
responsibilities under the Agreement or any other Loan Document. Each Lender
acknowledges that it has not relied and will not rely on the Arranger in
deciding to enter into the Agreement or any other Loan Document or in taking or
not taking any action.
9.11    Confidentiality. The Administrative Agent and each Lender agrees to hold
any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates (it being understood that the Persons to whom disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential (“Confidentiality Direction”)),
(ii) to legal counsel, accountants, and other professional advisors to the
Administrative Agent or such Lender, who will receive the Confidentiality
Direction, (iii) as provided in Section 12.3(f), (iv) to regulatory officials,
(v) to any Person as requested pursuant to or as required by law, regulation, or
legal process, (vi) to any Person in connection with any legal proceeding to
which it is a party, (vii) to its direct or indirect contractual counterparties
in swap agreements or to legal counsel, accountants and other professional
advisors to such counterparties, who will receive the Confidentiality Direction,
(viii) to Rating Agencies if requested or required by such Rating Agencies in
connection with a rating relating to the Advances hereunder (it being understood
that, prior to any such disclosure, such Rating Agency shall undertake to
preserve the confidentiality of the information), (ix) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, to the extent reasonably necessary, and (x) to the extent such
information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any LC Issuer
or any other Lender on a non-confidential basis from a source other than the
Borrower. Without limiting Section 9.4, the Borrower agrees that the terms of
this Section 9.11 shall set forth the entire agreement between the Borrower and
the Administrative Agent and each Lender with respect to any confidential
information previously or hereafter received by the Administrative Agent or such
Lender in connection with this Agreement, and this Section 9.11 shall supersede
any and all prior confidentiality agreements entered into by the Administrative
Agent or any Lender with respect to such confidential information.


-92-

--------------------------------------------------------------------------------





9.12    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.
9.13    Disclosure. The Borrower and each Lender hereby acknowledge and agree
that U.S. Bank and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.
9.14    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the PATRIOT Act:
Each Lender hereby notifies Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow the Lenders to identify Borrower in
accordance with the PATRIOT Act.
9.15    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Amendment or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
9.16    Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement effective from and
after the Effective Date. Upon satisfaction of the conditions precedent set
forth in Section 4.1, this Agreement shall exclusively control and govern the
mutual rights and obligations of the parties hereto with respect to the Credit
Facility, and the terms and conditions of the Existing Credit Agreement shall be


-93-

--------------------------------------------------------------------------------





superseded by this Agreement in all respects, in each case, on a prospective
basis only. The execution and delivery of this Agreement shall not constitute a
novation of any Loans, Reimbursement Obligations or other obligations owing to
the Lenders or the Administrative Agent, as applicable, under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Effective Date, all loans,
letters of credit and other obligations of the Borrower outstanding as of such
date under the Existing Credit Agreement, as amended, shall be deemed to be
Loans, Facility LCs and obligations outstanding as described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Loans, together with any Loans funded on the Effective Date, reflect the
respective Commitments and Loans of the Lenders hereunder.
9.17    Reallocations on Effective Date. The Administrative Agent, Borrower and
each Lender agree that upon the effectiveness of this Agreement, the amount of
each Class of the Commitments of each Lender is as set forth on Schedule 1
attached hereto. Simultaneously with the effectiveness of this Agreement, the
Revolving Commitments of each of the Lenders as in effect immediately prior to
the effectiveness of this Agreement shall be reallocated among the Revolving
Lenders pro rata in accordance with their respective Revolving Commitments as
set forth on Schedule 1. To effect such reallocations, each Revolving Lender
which either had no Revolving Commitment prior to the effectiveness of this
Agreement or whose Revolving Commitment upon the effectiveness of this Agreement
exceeds its Revolving Commitment immediately prior to the effectiveness of this
Agreement (each an “Assignee Lender”) shall be deemed to have purchased at par
all right, title and interest in, and all obligations in respect of, the
Revolving Commitments from the Revolving Lenders whose Revolving Commitments are
less than their respective Revolving Commitments immediately prior to the
effectiveness of this Agreement (each an “Assignor Lender”), so that the
Revolving Commitments of each Lender will be as set forth on Schedule 1 attached
hereto. Such purchases shall be deemed to have been effected by way of, and
subject to the terms and conditions of, Assignment and Assumptions without the
payment of any related assignment fee, and, except for Notes to be provided to
the Assignor Lenders and Assignee Lenders in the principal amount of their
respective Revolving Commitments, no other documents or instruments shall be, or
shall be required to be, executed in connection with such assignments (all of
which are hereby waived). The Assignor Lenders, the Assignee Lenders and the
other Lenders shall make such cash settlements among themselves, through the
Administrative Agent, as the Administrative Agent may direct (after giving
effect to the making of any Revolving Loans to be made on the Effective Date and
any netting transactions effected by the Administrative Agent) with respect to
such reallocations and assignments so that the Aggregate Outstanding Revolving
Credit Exposure shall be held by the Revolving Lenders pro rata in accordance
with the amount of the Revolving Commitments of the Revolving Lenders.
ARTICLE X
THE ADMINISTRATIVE AGENT
10.1    Appointment; Nature of Relationship. U.S. Bank National Association is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the


-94-

--------------------------------------------------------------------------------





“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders and (ii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.
10.2    Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.
10.3    General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.
10.4    No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries.


-95-

--------------------------------------------------------------------------------





10.5    Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
10.6    Employment of Agents and Counsel. The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.
10.7    Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.
10.8    Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Pro Rata Shares (calculated for purposes of this Section
10.8 based on such Lender’s Total Commitments and the Aggregate Total
Commitments of all Lenders, but disregarding, for the avoidance of doubt, any
exclusion of Defaulting Lenders) (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may


-96-

--------------------------------------------------------------------------------





be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Administrative Agent in connection with any dispute between the
Administrative Agent and any Lender or between two or more of the Lenders), or
the enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(d) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof. The obligations of the Lenders under this Section 10.8 shall
survive payment of the Obligations and termination of this Agreement.
10.9    Notice of Event of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders; provided that, except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.
10.10    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Commitment and its Loans as
any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.
10.11    Lender Credit Decision, Legal Representation.
(a)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any


-97-

--------------------------------------------------------------------------------





notice, report, document or other information expressly required to be furnished
to the Lenders by the Administrative Agent or Arranger hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility
(either initially or on a continuing basis) to provide any Lender with any
notice, report, document, credit information or other information concerning the
affairs, financial condition or business of the Borrower or any of its
Affiliates that may come into the possession of the Administrative Agent or
Arranger (whether or not in their respective capacity as Administrative Agent or
Arranger) or any of their Affiliates.
(b)    Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.
10.12    Successor Administrative Agent. The Required Lenders may vote to remove
Administrative Agent if (a) it is determined in a court or like proceeding that
the Administrative Agent has committed gross negligence or willful misconduct in
the commission of its obligations as Administrative Agent under this Agreement,
or (b) Administrative Agent is a Non-Extending Lender; provided, that concurrent
with such removal, the Required Lenders shall designate a Lender to act as the
successor Administrative Agent. Additionally, the Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, thirty (30) days after the retiring Administrative Agent gives notice
of its intention to resign. Upon any such resignation, the Required Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders within fifteen (15) days after the
resigning Administrative Agent’s giving notice of its intention to resign, then
the resigning Administrative Agent may appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment. Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article X shall continue in effect for the benefit of such


-98-

--------------------------------------------------------------------------------





Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Administrative
Agent by merger, or the Administrative Agent assigns its duties and obligations
to an Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.
10.13    Administrative Agent and Arranger Fees. The Borrower agrees to pay to
U.S. Bank the fees agreed to by U.S. Bank and the Borrower, pursuant to that
certain letter agreement dated as of March 29, 2019 between U.S. Bank and the
Borrower (the “Fee Letter”). Lenders and Borrower understand and agree that,
except only as may otherwise be set forth in a separate side letter between U.S.
Bank and any other Lender (if at all), U.S. Bank shall have no obligation to
share any such fees paid to U.S. Bank pursuant to the Fee Letter with any of the
other Lenders. The Borrower also agrees to pay to Wells Fargo the fees agreed to
by Wells Fargo and the Borrower, pursuant to that certain letter agreement dated
as of February 27, 2019 between Wells Fargo and the Borrower (the “Wells Fargo
Engagement Letter”). Lenders and Borrower understand and agree that Wells Fargo
shall have no obligation to share any such fees paid to Wells Fargo pursuant to
the Wells Fargo Engagement Letter with any of the other Lenders.
10.14    Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles IX and X.
10.15    Arranger and Book Runner. None of the Lenders identified in this
Agreement as an “Arranger” or “Book Runner” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such, provided, however, that nothing in this
Section 10.15 shall affect the rights, powers, obligations, liabilities,
responsibilities or duties of the Administrative Agent in such capacity under
this Agreement and the other Loan Documents. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to such Lenders as it makes with respect to the Administrative Agent in Section
10.11.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has


-99-

--------------------------------------------------------------------------------





not been, is not, and will not be acting as an advisor, agent or fiduciary for
the Borrower or any of its Affiliates, or any other Person and (B) no Lender has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender has any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against each of the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
10.17    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by Borrower (the “Borrower Information”). If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify Borrower in writing of any additional
interest and fees due because of such recalculation, and the Borrower shall pay
such additional interest or fees due to the Administrative Agent, for the
account of each Lender, within five (5) Business Days of receipt of such written
notice. The Borrower’s obligations under this paragraph shall survive for 90
days following the termination of this Agreement, and this provision shall not
in any way limit any of the Administrative Agent’s, the LC Issuer’s or any
Lender’s other rights under this Agreement.
10.18    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any Guarantor, that at least
one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Facility LCs, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class


-100-

--------------------------------------------------------------------------------





exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Facility
LCs, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Facility LCs, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Facility
LCs, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any Guarantor, that the Administrative Agent
is not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Facility LCs, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
ARTICLE XI
SETOFF; RATABLE PAYMENTS
11.1    Setoff; Ratable Payments. Upon the occurrence of an Event of Default and
the acceleration of maturity of the principal indebtedness pursuant to Article
VIII, Borrower hereby specifically authorizes each Lender and each of their
respective Affiliates in which Borrower maintains a deposit account (whether a
general or special deposit account, other than trust accounts) or a certificate
of deposit to setoff any Obligations owed to the Lenders against such deposit
account or certificate of deposit without prior notice to Borrower (which notice
is hereby waived) whether or not such deposit account or certificate of deposit
has then matured. Nothing in this Section shall limit or restrict the exercise
by a Lender or its Affiliates of any right to setoff or banker’s lien under
applicable law, subject to the approval of the Required Lenders (such consents
not to be unreasonably withheld or delayed). If any Lender or any Affiliate of
any Lender, whether by setoff, banker’s lien


-101-

--------------------------------------------------------------------------------





or otherwise, has payment made to it upon such Lender’s Outstanding Revolving
Credit Exposure and/or outstanding Term Loans (other than payments received
pursuant to Section 3.1, 3.2, 3.4, 3.5 or, if such Lender is a Non-Extending
Lender, as a result of the payment of principal to such Non-Extending Lender in
connection with the termination of such Non-Extending Lender’s Commitment(s) on
the applicable Non-Extending Lender Facility Termination Date) in a greater
proportion than that received by any other Lender under the applicable Facility,
such Lender agrees, promptly upon demand, to participate in and purchase a
portion of the Aggregate Outstanding Revolving Credit Exposure and/or Aggregate
Outstanding Term Loans, as applicable, held by the other Lenders so that after
such purchase each Lender will hold its Pro Rata Share of the Aggregate
Revolving Outstanding Credit Exposure and the Aggregate Outstanding Term Loans.
If any Lender or any Affiliate of any Lender, whether in connection with setoff
or amounts which might be subject to setoff or otherwise, receives collateral or
other protection for such Lender’s Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral or
other protection ratably in proportion to their respective Pro Rata Shares of
the Credit Facility. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made. Borrower expressly
consents to the foregoing arrangements and agrees that, to the extent permitted
by applicable law, any Lender purchasing a portion of the Aggregate Revolving
Outstanding Credit Exposure and or the Aggregate Outstanding Term Loans, and any
Affiliate of such Lender, may exercise any and all rights of setoff, banker’s
lien or counterclaim with respect to the participation as fully as if the Lender
were the original owner of the Obligation purchased. Notwithstanding anything in
this Section 11.1 to the contrary, in the event that any Defaulting Lender or
any Affiliate of a Defaulting Lender exercises any right of setoff, (i) all
amounts so set off will be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.22(a)(ii)
and, pending such payment, will be segregated by such Defaulting Lender (or such
Defaulting Lender’s Affiliate, as the case may be) from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
entitled to such amounts pursuant to this Agreement and (y) the Defaulting
Lender will provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it or its Affiliate exercised such right of setoff.
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that (i)
the Borrower shall not have the right to assign its rights or obligations under
the Loan Documents without the prior written consent of each Lender, (ii) any
assignment by any Lender must be made in compliance with Section 12.3, and (iii)
any transfer by participation must be made in compliance with Section 12.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with the terms of this
Agreement. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments by any Lender


-102-

--------------------------------------------------------------------------------





creating security interests, including, without limitation, (x) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a Fund, any pledge or assignment of all or any portion of its rights
under this Agreement and any Note to its trustee in support of its obligations
to its trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.
12.2    Participations.
(a)    Permitted Participants; Effect. Any Lender may at any time sell to one or
more entities (“Participants”) participating interests in any Outstanding
Revolving Credit Exposure and/or Outstanding Term Loans owing to such Lender,
any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Outstanding
Revolving Credit Exposure and its Outstanding Term Loans, as applicable, and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.
(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Outstanding
Revolving Credit Exposure, Outstanding Term Loan or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.3 or of any other Loan Document.
(c)    Benefit of Certain Provisions. The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5,
9.6 and 9.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1


-103-

--------------------------------------------------------------------------------





or 3.2 than the Lender who sold the participating interest to such Participant
would have received had it retained such interest for its own account, unless
the sale of such interest to such Participant is made with the prior written
consent of the Borrower, (ii) each Participant shall be subject to the
provisions of Section 3.7 and (iii) a Participant shall not be entitled to
receive any greater payment under Section 3.5 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account (A) except to the extent such entitlement to
receive a greater payment results from a change in treaty, law or regulation (or
any change in the interpretation or administration thereof by any Governmental
Authority) that occurs after the Participant acquired the applicable
participation and (B), in the case of any Participant that would be a Non-U.S.
Lender if it were a Lender, such Participant agrees to comply with the
provisions of Section 3.5 to the same extent as if it were a Lender (it being
understood that the documentation required under Section 3.5(f) shall be
delivered to the participating Lender). Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in any
Outstanding Revolving Credit Exposure, any Outstanding Term Loan, any Note, any
Commitment or any other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Outstanding Revolving Credit Exposure, any Outstanding Term Loan, any Note, any
Commitment or any other obligations under the Loan Documents) to any Person
except to the extent that such disclosure is necessary to establish that such
Outstanding Revolving Credit Exposure, any Outstanding Term Loan, any Note, any
Commitment or any other obligations under the Loan Documents is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
12.3    Assignments.
(a)    Permitted Assignments. Any Lender may assign to any Eligible Assignee
which meets the following conditions all or a portion of its respective
Commitment, in such a manner as to create privity of contract between such
person and the Borrower and to make such person a Lender for all purposes
hereunder:
(i)    The minimum portion of the total commitment which the assigning Lender
may assign to an Eligible Assignee shall be Five Million Dollars
($5,000,000.00).
(ii)    Unless such assignment is to a Lender, an affiliate of a Lender or an
Approved Fund, such assignment shall have been approved by (a) Administrative
Agent, LC Issuer (if such assignment is of a Revolving Commitment), and (b)
unless an Event of Default has occurred and is continuing, the Borrower, which
approvals in each case in subsections (a) and (b) shall not be unreasonably
withheld.


-104-

--------------------------------------------------------------------------------





(iii)    The Eligible Assignee shall have paid to the Administrative Agent an
administrative fee of $3,500.00 to process the admission of such Eligible
Assignee.
(iv)    The Eligible Assignee shall not be Borrower or any of Borrower’s
Affiliates or a natural Person.
For purposes of clarification, during the existence of any Event of Default,
Borrower’s consent shall not be required in connection with any sale, transfer,
assignment or syndication of any portion of the Loan or any Lender’s interest
therein.
(b)    Assignment and Assumption. The Borrower and Administrative Agent may
continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned to an Eligible Assignee until such time as (i)
written notice of such assignment, together with payment instructions, addresses
and related information with respect to the Eligible Assignee shall have been
given to the Borrower and Administrative Agent by the assigning Lender and the
Eligible Assignee; (ii) the assigning Lender and the Eligible Assignee shall
have delivered to the Borrower and Administrative Agent an Assignment and
Assumption. Upon request, Borrower will execute and deliver to Administrative
Agent an appropriate replacement promissory note or replacement promissory notes
in favor of each assignee (and assignor, if such assignor is retaining a portion
of its applicable Commitment and advances) reflecting such assignee’s (and
assignor’s) portion of the applicable Commitment. Upon execution and delivery of
such replacement promissory note(s) the original promissory note or notes
evidencing all or a portion of the Commitment being assigned shall be canceled
and returned to Borrower.
(c)    Notice by Administrative Agent. Promptly following receipt by
Administrative Agent of an executed Assignment and Assumption, Administrative
Agent shall give notice to the Borrower and to the Lenders of: (i) the
effectiveness of the assignment by the assigning Lender to the Eligible
Assignee; and (ii) the revised Pro Rata Shares and maximum amounts of the
applicable Commitment in effect as a result of such assignment.
(d)    Adjustment of Shares. Immediately upon delivery of the Assignment and
Assumption to Administrative Agent, this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Eligible Assignee and the resulting adjustment of the Pro Rata Shares and
maximum amounts of the Lenders’ Commitments arising therefrom. The portion of
any Commitment assigned to each Eligible Assignee reduces the applicable
Commitment of the assigning Lender by a like amount.
(e)    Rights of Assignee. From and after the date upon which Administrative
Agent notifies the assigning Lender that it has received an executed Assignment
and Assumption: (1) the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Assumption, shall have the rights
and obligations of a Lender under this Agreement; and (2) the assigning Lender
shall, to the extent that rights and obligations under this Agreement have been
assigned by it pursuant to such Assignment and Assumption, relinquish its rights
and be released from its obligations under this Agreement.


-105-

--------------------------------------------------------------------------------





(f)    Assignee’s Agreements. By executing and delivering an Assignment and
Assumption, the Eligible Assignee thereunder confirms and agrees as follows:
(1) other than as provided in such Assignment and Assumption, the assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, the Note or
any other instrument or document furnished pursuant to the Loan; (2) the
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any
other parties or the performance or observance by the Borrower of any of its
obligations under the Note and this Agreement; (3) the Eligible Assignee has
received a copy of this Agreement, together with such other documents and
information as the Eligible Assignee has deemed appropriate to make its own
credit analysis and decision to enter into the Assignment and Assumption (and
delivery of such documents and information to such Eligible Assignee is
expressly approved by the parties hereto); (4) the Eligible Assignee will,
independently and without reliance upon Administrative Agent, continue to make
its own credit decisions in taking or not taking action under this Agreement;
(5) the Eligible Assignee hereby appoints and authorizes Administrative Agent to
take such action as administrative agent on its behalf and to exercise such
powers under the Loan Documents and this Agreement as are delegated to
Administrative Agent thereunder and hereunder, together with such powers as are
reasonably incidental thereto; and (6) the Eligible Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender and confirms the representations and
warranties of the assigning Lender under this Agreement. Any assignment in
violation of this Section 12.3 shall be deemed to be a participation under
Section 12.2 of this Agreement.
(g)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the State of
California a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
ARTICLE XIII
NOTICES
13.1    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:


-106-

--------------------------------------------------------------------------------





(i)    if to the Borrower, to it at TRI POINTE GROUP, INC., 19540 Jamboree Road,
Suite 300, Irvine, CA 92612, Attention: General Counsel, Facsimile: (949)
478-8601 with a copy (which shall not constitute notice) to Gibson, Dunn &
Crutcher LLP,  2029 Century Park East, Los Angeles, CA 90067, Attention:
Cromwell Montgomery, Facsimile: (310) 552-7063;
(ii)    if to the Administrative Agent, to it at U.S. BANK NATIONAL ASSOCIATION,
d/b/a HOUSING CAPITAL COMPANY, 3200 Bristol Street, Suite #800, Costa Mesa, CA
92626-1810, Attention: Julie MacHale, Facsimile: 714-438-4437;
(iii)    if to a Lender or LC Issuer, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or LC Issuer pursuant to Article II if such Lender or LC Issuer,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its respective discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.
Unless the recipient otherwise prescribes pursuant to the preceding paragraph,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not given during the normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto given in the manner set forth in this Section 13.1.


-107-

--------------------------------------------------------------------------------





ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
14.1    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
14.2    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
15.1    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF CALIFORNIA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
15.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING
IN ORANGE COUNTY, CALIFORNIA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANY LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER
OR ANY LENDER


-108-

--------------------------------------------------------------------------------





INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
ORANGE COUNTY, CALIFORNIA.
15.3    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWER, THE ADMINISTRATIVE AGENT, EACH LC ISSUER AND EACH LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.


[Signature Pages Follow]




-109-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.
 
TRI POINTE GROUP, INC.,
a Delaware corporation




By: /s/ Michael D. Grubbs   
Name: Michael D. Grubbs
Title: Chief Financial Officer





[Signatures Continue on the Following Page]




S-1

--------------------------------------------------------------------------------







 
U.S. BANK NATIONAL ASSOCIATION, a national banking association, d/b/a Housing
Capital Company, as a Lender, an LC Issuer and Administrative Agent




By: /s/ Russ Wakeham   
Name: Russ Wakeham
Title: SVP









[Signatures Continue on the Following Page]


S-2

--------------------------------------------------------------------------------











 
ZIONS BANCORPORATION, N.A. (FKA ZB, N.A.) DBA CALIFORNIA BANK & TRUST,
successor by merger of California Bank & Trust, a California banking
corporation,
as a Lender




By: /s/ Mark Bucci   
Name: Mark Bucci
Title: Vice President









[Signatures Continue on the Following Page]


S-3

--------------------------------------------------------------------------------









 
REGIONS BANK,
an Alabama Bank,
as a Lender




By: /s/ Randall S. Reid   
Name: Randall S. Reid
Title: SVP









[Signatures Continue on the Following Page]


S-4

--------------------------------------------------------------------------------









 
CITIBANK, N.A., as a Lender




By: /s/ Piotr Marciszewski
Name: Piotr Marciszewski
Title: Vice President









[Signatures Continue on the Following Page]


S-5

--------------------------------------------------------------------------------









 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Elena Bennett   
Name: Elena Bennett
Title: Senior Vice President









[Signatures Continue on the Following Page]


S-6

--------------------------------------------------------------------------------









 
JPMORGAN CHASE BANK, N.A.,
as a Lender




By: /s/ Jaime Gitler   
Name: Jaime Gitler
Title: Vice President









[Signatures Continue on the Following Page]


S-7

--------------------------------------------------------------------------------







 
FIFTH THIRD BANK,
as a Lender




By: /s/ Talianna Carlson Manne   
Name: Talianna Carlson Manne
Title: Senior Vice President









[Signatures Continue on the Following Page]


S-8

--------------------------------------------------------------------------------







 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender




By: William O’Daly   
Name: William O’Daly
Title: Authorized Signatory




By: /s/ Brady Bingham   
Name: Brady Bingham
Title: Authorized Signatory







S-9

--------------------------------------------------------------------------------







 
TEXAS CAPITAL BANK, N.A.,
as a Lender




By: /s/ Sabrina Chou   
Name: Sabrina Chou
Title: Vice President







S-10

--------------------------------------------------------------------------------







 
SUNTRUST BANK,
as a Lender




By: /s/ Ryan Almond   
Name: Ryan Almond
Title: Director







S-11

--------------------------------------------------------------------------------







 
BMO HARRIS BANK N.A.,
as a Lender




By: /s/ Tod Ruxton    
Name: Tod Ruxton
Title: Director







S-12

--------------------------------------------------------------------------------







 
FLAGSTAR BANK, FSB,
as a Lender




By: /s/ Tomas Fach   
Name: Tomas Fach
Title: Vice President











S-13

--------------------------------------------------------------------------------






PRICING SCHEDULE
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the following table based on the Borrower’s Leverage Ratio as reflected in
the then most recent Financials:
Level
Leverage
Ratio
Revolving Loans Applicable
Margin
Term Loans Applicable
Margin
Applicable Fee 
Rate
I
≤30%
1.25%
1.10%
0.20%
II
>30%, ≤40%
1.50%
1.35%
0.25%
III
>40%, ≤50%
1.75%
1.60%
0.30%
IV
>50%
2.00%
1.85%
0.35%



Adjustments, if any, to the Applicable Margin or Applicable Fee Rate, to the
extent determined on the basis of the Leverage Ratio, shall be effective from
and after the first day of the first fiscal month immediately following the date
on which the delivery of the Financials is required until the first day of the
first fiscal month immediately following the next such date on which delivery of
such Financials of the Borrower is so required. If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to
Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table then in effect until five (5) days after such Financials are so delivered.
“Financials” means the annual or quarterly financial statements of the Borrower
and the related compliance certificates delivered pursuant to Section 6.1(a) or
(b) and Section 6.1(c), as applicable.
Without limitation of the rights of the Administrative Agent and the Lenders
pursuant to Sections 2.11 and 7.2, if any financial statement or certification
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, Borrower shall immediately (a)
deliver to the Administrative Agent a corrected compliance certificate for such
Applicable Period, (b) determine the Applicable Margin for such Applicable
Period based upon the corrected compliance certificate, and (c) promptly pay to
the Administrative Agent for the benefit of the Lenders the accrued additional
interest and other fees owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly distributed by the
Administrative Agent to the Lenders entitled thereto.






Pricing Schedule – Page 1

--------------------------------------------------------------------------------






SCHEDULE 1

Commitments
Lender:
Revolving
Commitment:
 
Revolving Facility
Pro Rata Share:
 
Term
Commitment:
 
Term Facility Pro
Rata Share:
 
Total
Commitment:
 
Credit Facility Pro
Rata Share:
U.S. Bank National Association


$155,000,000.00


 
25.833333330
%
 


$60,000,000.00


 
24.000000000
%
 


$215,000,000.00


 
25.294117650
%
Wells Fargo Bank, N.A.


$85,000,000.00


 
14.166666670
%
 


$65,000,000.00


 
26.000000000
%
 


$150,000,000.00


 
17.647058820
%
Fifth Third Bank


$45,000,000.00


 
7.500000000
%
 


$30,000,000.00


 
12.000000000
%
 


$75,000,000.00


 
8.823529412
%
SunTrust Bank


$45,000,000.00


 
7.500000000
%
 


$30,000,000.00


 
12.000000000
%
 


$75,000,000.00


 
8.823529412
%
JPMorgan Chase Bank


$50,000,000.00


 
8.333333333
%
 


$0


 
0.000000000
%
 


$50,000,000.00


 
5.882352941
%
Citibank, N.A.


$50,000,000.00


 
8.333333333
%
 


$0


 
0.000000000
%
 


$50,000,000.00


 
5.882352941
%
Texas Capital Bank, N.A.


$25,000,000.00


 
4.166666667
%
 


$0


 
0.000000000
%
 


$25,000,000.00


 
2.941176471
%
Regions Bank


$30,000,000.00


 
5.000000000
%
 


$20,000,000.00


 
8.000000000
%
 


$50,000,000.00


 
5.882352941
%
BMO Harris Bank N.A.


$30,000,000.00


 
5.000000000
%
 


$20,000,000.00


 
8.000000000
%
 


$50,000,000.00


 
5.882352941
%
Zions Bancorporation, N.A. (fka ZB, N.A.) dba California Bank & Trust


$27,500,000.00


 
4.583333333
%
 


$12,500,000.00


 
5.000000000
%
 


$40,000,000.00


 
4.705882353
%
Flagstar Bank, FSB


$22,500,000.00


 
3.750000000
%
 


$12,500,000.00


 
5.000000000
%
 


$35,000,000.00


 
4.117647059
%
Credit Suisse AG, Cayman Islands Branch


$35,000,000.00


 
5.833333333
%
 


$0


 
0.000000000
%
 


$35,000,000.00


 
4.117647059
%
TOTAL


$600,000,000


 
100.000000000
%
 


$250,000,000


 
100.000000000
%
 


$850,000,000


 
100.000000000
%







Schedule 1

--------------------------------------------------------------------------------






SCHEDULE 2

Existing Letters of Credit
Letter of Credit No.
Amount
Expiration
Date
Beneficiary
Division
Notes
SLCMMA08596
$1,299,725.84
6/15/2019
Frist American Title Insurance
Maracay Homes
Lakeview Trails
SLCMMSP09021
$1,915,334.87
6/30/2019
Frist American Title Insurance
Maracay Homes
Spur Cross
SLCMMSP09022
$2,763,524.23
6/30/2019
Frist American Title Insurance
Maracay Homes
Spur Cross
SLCMMSP09042
$2,652,051.00
6/30/2019
Frist American Title Insurance
Maracay Homes
Arroyo Seco
SLCMMSP07322
$300,000.00
6/17/2019
Arch Insurance Company
Pardee Homes
Workers Comp
SLCMMSP07320
$1,790,407.00
6/17/2020
City of San Diego
Pardee Homes-San Diego
PHR
SLCMMSP07321
$200,000.00
6/17/2020
City of San Diego
Pardee Homes-San Diego
Ocean View Hills
SLCMMA08459
$89,500.00
4/1/2020
Department of Fish and Wildlife
Pardee Homes-San Diego
Skyline Ranch
SLCMMAP08019
$288,822.48
12/23/2019
J&J Commons LLC
Quadrant Homes
Office Lease
SLCMMA08938
$57,846.85
3/16/2020
Town of Castle Rock
TRI Pointe Homes-Colorado
Terrain Ravenwood F1 Ph 3A
SLCMMA08939
$219,510.38
3/16/2020
Town of Castle Rock
TRI Pointe Homes-Colorado
Terrain Ravenwood F1 Ph 1B
SLCMMA08940
$204,117.81
3/16/2020
Town of Castle Rock
TRI Pointe Homes-Colorado
Terrain Ravenwood F1 Ph 1A
SLCMMSP09188
$5,171,578.35
10/5/2019
Heritage Title Company
TRI Pointe Homes-Colorado
Trails at Crowfoot F6 & F7
SLCMMSP09168
$538,740.65
10/5/2019
Town of Parker
TRI Pointe Homes-Colorado
Trails at Crowfoot F7
SLCMMSP09167
$528,249.64
10/5/2019
Town of Parker
TRI Pointe Homes-Colorado
Trails at Crowfoot F6
SLCMMSP09171
$789,336.00
10/5/2019
Parker Water and Sanitation District
TRI Pointe Homes-Colorado
Trails at Crowfoot F1
SLCMMSP09166
$2,658,936.00
1/9/2021
Citywide Banks
TRI Pointe Homes-Colorado
Trails at Crowfoot F1
SLCMMSP09097
$1,328,400.00
10/25/2019
Sterling Ranch Community Authority Board
TRI Pointe Homes-Colorado
Sterling Ranch F4A
SLCMMSP09220
$2,335,693.37
10/28/2019
First American Title Insurance Company – NCS
TRI Pointe Homes-Colorado
Sterling Ranch F4A
SLCMMSP09270
$76,742.56
11/27/2019
Sterling Ranch Community Authority Board
TRI Pointe Homes-Colorado
Sterling Ranch F4A
SLCMMSP09286
$1,233,225.71
11/29/2019
First American Title Insurance Company – NCS
TRI Pointe Homes-Colorado
Sterling Ranch F4B
SLCMMSP09285
$639,600.00
11/29/2019
Sterling Ranch Community Authority Board
TRI Pointe Homes-Colorado
Sterling Ranch F4B
SLCMMSP09310
$3,681,930.00
12/18/2019
Fidelity National Title Company
TRI Pointe Homes-Colorado
The Canyons
SLCMMSP09347
$272,519.77
02/12/2021
Town of Castle Rock
TRI Pointe Homes Colorado
Terrain Filing 1 – Ph 2
SLCMMSP09348
$124,241.85
02/12/2021
Town of Castle Rock
TRI Pointe Homes Colorado
Terrain Filing 1 – Ph 4
Total
$31,160,034.36
as of 3/28/19
 
 
 
 
 
 







Schedule 2

--------------------------------------------------------------------------------






SCHEDULE 2.1

Authorized Signatories


Administrative Agent is hereby authorized to accept requests for Advances from
any one of the following named individuals on written disbursement requests:


Douglas Bauer                
Thomas Mitchell            
Michael Grubbs    
Glenn Keeler    
Christopher Martin
David Lee    


Schedule 2.1

--------------------------------------------------------------------------------






SCHEDULE 2.9
Form of Conversion/Continuation Notice
(See Attached)


Schedule 2.9, Page 1

--------------------------------------------------------------------------------







FORM OF CONTINUATION/CONVERSION NOTICE
Date: ___________, 20__


To:    U.S. Bank National Association, d/b/a Housing Capital Company, as
Administrative Agent (the “Administrative Agent”)
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of March 29, 2019 among TRI Pointe Group, Inc.
(the “Borrower”), the financial institutions party thereto, as lenders (the
“Lenders”), and the Administrative Agent.
The undersigned hereby requests (select one):
1.    A [conversion] [continuation] of Revolving Loans:
1.    On      (a Business Day).
2.    In the amount of $    
3.    Comprised of [Base Rate Advances] [Eurocurrency Advances]
4.
For Eurocurrency Advances: with an Interest Period of _____________


months.


2.    A [conversion] [continuation] of Term Loans:
1.    On      (a Business Day).
2.    In the amount of $    
3.    Comprised of [Base Rate Advances] [Eurocurrency Advances]
4.
For Eurocurrency Advances: with an Interest Period of _____________


months.


The undersigned hereby certifies to the Administrative Agent and the Lenders
that at the time of and immediately after giving effect to such Advance, no
Default or Event of Default shall have occurred and be continuing.


[Signature Page Follows]


Schedule 2.9, Page 2

--------------------------------------------------------------------------------









 
TRI POINTE GROUP, INC.,
a Delaware corporation




By:______________________________
Name: ___________________________
Title: ____________________________







Schedule 2.9, Page 3

--------------------------------------------------------------------------------






SCHEDULE 3

Guarantors
TRI Pointe Homes, Inc.
TRI Pointe Holdings, Inc.
Maracay 91, L.L.C.
Maracay Homes, L.L.C.
Pardee Homes
Pardee Homes of Nevada
The Quadrant Corporation
Trendmaker Homes, Inc.
Trendmaker Homes Holdings, L.L.C.
Trendmaker Homes DFW, L.L.C.
Winchester Homes Inc.








Schedule 3

--------------------------------------------------------------------------------






SCHEDULE 4

LC Issuer’s LC Limits


U.S. Bank National Association - $75,000,000.00
The aggregate of all LC Issuer’s LC Limits shall not exceed $75,000,000.






Schedule 4

--------------------------------------------------------------------------------






SCHEDULE 5.8

Subsidiaries
Subsidiary
Jurisdiction of
Organization
Ownership
TRI Pointe Homes, Inc.
Delaware
100% TRI Pointe Group, Inc.
TRI Pointe Communities, Inc.
Delaware
100% TRI Pointe Homes, Inc.
TRI Pointe Contractors, LP
Delaware
100% TRI Pointe Homes, Inc.
TRI Pointe Solutions, Inc.
Delaware
100% TRI Pointe Homes, Inc.
TRI Pointe Advantage Insurance Services, Inc.
Delaware
100% TRI Pointe Solutions, Inc.
TRI Pointe Assurance, Inc.
Texas
100% TRI Pointe Solutions, Inc.
TRI Pointe Connect, L.L.C.
Delaware
65% TRI Pointe Solutions, Inc.
TRI Pointe Holdings, Inc.
Washington
100% TRI Pointe Homes, Inc.
Maracay Homes, L.L.C.
Arizona
100% TRI Pointe Holdings, Inc.
Maracay 91, L.L.C.
Arizona
100% Maracay Homes, L.L.C.
Maracay Construction, L.L.C.
Arizona
100% Maracay Homes, L.L.C.
Maracay Crismon, L.L.C.
Arizona
100% Maracay Homes, L.L.C.
Maracay Realty, L.L.C.
Arizona
100% Maracay Homes, L.L.C.
Maracay Rio Rancho, L.L.C.
Arizona
100% Maracay Homes, L.L.C.
Maracay VR, LLC
Arizona
100% Maracay Homes, L.L.C.
Maracay WH, L.L.C.
Arizona
100% Maracay Homes, L.L.C.
Pardee Homes
California
100% TRI Pointe Holdings, Inc.
Pardee Homes of Nevada
Nevada
100% Pardee Homes
The Quadrant Corporation
Washington
100% TRI Pointe Holdings, Inc.
Quadrant Real Estate, LLC
Washington
100% The Quadrant Corporation
Trendmaker Homes, Inc.
Texas
100% TRI Pointe Holdings, Inc.
Trendmaker Clear Lake, LLC
Texas
100% Trendmaker Homes, Inc.
Trendmaker Homes Holdings, L.L.C.
Texas
100% Trendmaker Homes, Inc.
Trendmaker Homes DFW, L.L.C.
Texas
100% Trendmaker Homes Holdings, L.L.C.
Trendmaker Homes Active, L.L.C.
Texas
100% Trendmaker Homes Holdings, L.L.C.
Winchester Homes Inc.
Delaware
100% TRI Pointe Holdings, Inc.
Cabin Branch Commons, LLC
Maryland
55% Winchester Homes Inc.







Schedule 5.8

--------------------------------------------------------------------------------






SCHEDULE 5.19
Subordinated Indebtedness
None.


Schedule 5.19

--------------------------------------------------------------------------------






SCHEDULE 6.15

Liens
None.


Schedule 6.15

--------------------------------------------------------------------------------






EXHIBIT A
[Intentionally Omitted]






Exhibit A – Page 1

--------------------------------------------------------------------------------






EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE
To:
The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement dated as of March 29, 2019 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among TRI Pointe Group,
Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto and
U.S. Bank National Association, d/b/a Housing Capital Company, as Administrative
Agent for the Lenders. Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected [__________] of the Borrower;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct in all
material respects.
5.    Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
                                                
                                                
                                                
                                                


Exhibit B – Page 1

--------------------------------------------------------------------------------





The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this [__] day of
[_______], 20[__].
 
TRI POINTE GROUP, INC.,
a Delaware corporation




By:______________________________
Name: ___________________________
Title: ____________________________





Exhibit B – Page 2

--------------------------------------------------------------------------------







SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of [_________], 20[__] with
Provisions of Section 6.19 of
the Agreement
[insert relevant calculations]


Exhibit B – Page 3

--------------------------------------------------------------------------------







SCHEDULE II TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due




Exhibit B – Page 4

--------------------------------------------------------------------------------






EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit and guaranties included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.
Assignor:
[_______________]
 
 
 
2.
Assignee:
[_______________][and is an affiliate/Approved Fund of [identify Lender]1
 
 
 
3.
Borrower(s):
TRI Pointe Group, Inc.
 
 
 
4.
Administrative Agent:
U.S. Bank National Association, d/b/a Housing Capital Company, as the agent
under the Credit Agreement.














1 Select as applicable.


Exhibit C – Page 1

--------------------------------------------------------------------------------





5.
Credit
Agreement:
The $850,000,000.00 Second Amended and Restated Credit Agreement dated as of
March 29, 2019 among TRI Pointe Group, Inc., the Lenders party thereto, U.S.
Bank National Association, d/b/a Housing Capital Company, as Administrative
Agent, and the other agents party thereto.


 
 
 
 
6.
Assigned
Interest:
 
 

Class Assigned:2
Aggregate Amount of Commitment/Loans for all Lenders3
Amount of Commitment/Loans Assigned4
Percentage Assigned of Commitment/Loans5
 
$[____________]
$[____________]
[_______]%
 
$[____________]
$[____________]
[_______]%
 
$[____________]
$[____________]
[_______]%

7.
Trade Date:
[______________________]6

Effective Date: [____________________], 20[__] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]




By: _________________________________
      Title:
 
 
 
ASSIGNEE
[NAME OF ASSIGNEE]




By: _________________________________
      Title:










2 Fill in appropriate terminology for the Class of Facility under the Credit
Agreement that is being assigned under this Assignment (e.g, “Revolving
Commitment”, “Term Commitment/Term Loan”, etc.)
3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
6 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.


Exhibit C – Page 2

--------------------------------------------------------------------------------





[Consented to and] Accepted:
 
 
 
U.S. BANK NATIONAL ASSOCIATION, d/b/a Housing Capital Company, as Administrative
Agent
 
 
 
By:____________________________
 
Title:
 
 
 


[Consented to:]
 
 
 
[NAME OF RELEVANT PARTY]
 
 
 
By:____________________________
 
Title:
 
 
 





Exhibit C – Page 3

--------------------------------------------------------------------------------







ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents, (v)
inspecting any of the Property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to


Exhibit C – Page 4

--------------------------------------------------------------------------------





make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.




Exhibit C – Page 5

--------------------------------------------------------------------------------






EXHIBIT D

FORM OF BORROWING NOTICE
TO:
U.S. Bank National Association, d/b/a Housing Capital Company, as Administrative
Agent (the “Administrative Agent”) under that certain Second Amended and
Restated Credit Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), dated as of March 29, 2019
among TRI Pointe Group, Inc. (the “Borrower”), the financial institutions party
thereto, as lenders (the “Lenders”), and the Administrative Agent.

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
The undersigned Borrower hereby gives to the Administrative Agent a request for
borrowing pursuant to Section 2.8 of the Credit Agreement, and the Borrower
hereby requests to borrow on [_______________], 20[__] (the “Borrowing Date”):
(a)    from the Revolving Lenders, on a pro rata basis, an aggregate principal
Dollar Amount of $[___________] in Revolving Loans as:
1.     o a Base Rate Advance
2.     o a Eurocurrency Advance with an Interest Period of [_________] month(s)
(b)    from the Term Lenders, on a pro rata basis, an aggregate principal Dollar
Amount of $[___________] in Term Loans as:
1.     o a Base Rate Advance
2.     o a Eurocurrency Advance with an Interest Period of [_________] month(s)
The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties contained in Article V of the Credit
Agreement (excluding, after the Effective Date, the representation and warranty
set forth in Section 5.10(b)) are true and correct in all material respects
(except to the extent already qualified by materiality, in which case said
representations and warranties are true and correct in all respects) as of such
date except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects (except to the extent
already qualified by materiality, in which case said representations and
warranties are true and correct in all respects) on and as of such earlier date;
(ii) at the time of and immediately after giving effect to such Advance, no
Default or Event of Default shall have occurred and be continuing; and (iii) all
other relevant conditions set forth in Section 4.2 of the Credit Agreement have
been satisfied.
******


Exhibit D – Page 1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.
Dated: [_______________], 20[__]
 
TRI POINTE GROUP, INC.,
a Delaware corporation




By:______________________________
Name: ___________________________
Title: ____________________________









Exhibit D – Page 2

--------------------------------------------------------------------------------






EXHIBIT E

FORM OF GUARANTY
SECOND AMENDED AND RESTATED GUARANTY
THIS SECOND AMENDED AND RESTATED GUARANTY (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”) is made
as of March 29, 2019 by and among TRI POINTE HOMES, INC., a Delaware corporation
(“TRI Pointe Homes”), TRI POINTE HOLDINGS, INC., a Washington corporation (“TRI
Pointe Holdings”), MARACAY 91, L.L.C., an Arizona limited liability company
(“Maracay 91”), MARACAY HOMES, L.L.C., an Arizona limited liability company
(“Maracay Homes”), PARDEE HOMES, a California corporation (“Pardee Homes”),
PARDEE HOMES OF NEVADA, a Nevada corporation (“Pardee Nevada”), THE QUADRANT
CORPORATION, a Washington corporation (“Quadrant”), TRENDMAKER HOMES, INC., a
Texas corporation (“Trendmaker”), TRENDMAKER HOMES HOLDINGS, L.L.C., a Texas
limited liability company (“Trendmaker Holdings”), TRENDMAKER HOMES DFW, L.L.C.,
a Texas limited liability company (“Trendmaker DFW”), and WINCHESTER HOMES INC.,
a Delaware corporation (“Winchester,” and, together with TRI Pointe Homes, TRI
Pointe Holdings, Maracay 91, Maracay Homes, Pardee Homes, Pardee Nevada,
Quadrant, Trendmaker, Trendmaker Holdings and Trendmaker DFW, each an “Initial
Guarantor”) and those additional Persons which become parties to this Guaranty
by executing a supplement hereto (a “Guaranty Supplement”) in the form attached
hereto as Annex I (such additional Persons, together with the Initial
Guarantors, the “Guarantors”), in favor of U.S. Bank National Association, d/b/a
Housing Capital Company, as Administrative Agent (the “Administrative Agent”),
for the benefit of Lenders under the Credit Agreement described below. Unless
otherwise defined herein, capitalized terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.
RECITALS
A.    Under that certain Amended and Restated Credit Agreement dated as of July
7, 2015, by and among TRI Pointe Group, Inc., a Delaware corporation (the
“Borrower”), Administrative Agent, and each of U.S. Bank National Association
(“US Bank”), Wells Fargo Bank, National Association (“Wells Fargo”), Zions
Bancorporation, N.A. (fka ZB, N.A.) dba California Bank & Trust (“CBT”), Regions
Bank, an Alabama bank (“Regions”), Citibank, N.A. (“Citibank”), JPMorgan Chase
Bank, N.A. (“JPMorgan”), Fifth Third Bank (“Fifth Third”), Credit Suisse AG,
Cayman Islands Branch (“Credit Suisse”) and Texas Capital Bank, N.A. (“Texas
Capital,” and, together with US Bank, Wells Fargo, CBT, Regions, Citibank,
JPMorgan, Fifth Third and Credit Suisse, each an “Existing Lender” and
collectively, the “Existing Lenders”), as modified by that certain Modification
Agreement dated as of June 20, 2017 (collectively, the “Existing Credit
Agreement”), Existing Lenders agreed to make a revolving loan to the Borrower
(the “Revolving Loan”).
B.    In connection with the Revolving Loan, TRI Pointe Homes, TRI Pointe
Holdings, Maracay 91, Maracay Homes, Pardee Homes, Pardee Nevada, Quadrant,
Trendmaker, Winchester, TRI Pointe Communities, Inc., a Delaware corporation
(“TRI Pointe Communities”), TRI Pointe


Exhibit E – Page 1

--------------------------------------------------------------------------------





Contractors, LP, a Delaware limited partnership (“TRI Pointe Contractors”),
Maracay Bridges, LLC, an Arizona limited liability company (“Maracay Bridges”),
Maracay VR, LLC, an Arizona limited liability company (“Maracay VR”), Maracay
Thunderbird, L.L.C., an Arizona limited liability company (“Maracay
Thunderbird,” and, together with TRI Pointe Homes, TRI Pointe Holdings, Maracay
91, Maracay Homes, Pardee Homes, Pardee Nevada, Quadrant, Trendmaker,
Winchester, TRI Pointe Communities, TRI Pointe Contractors, Maracay Bridges, and
Maracay VR, each a “2015 Guarantor”), executed that certain Amended and Restated
Guaranty dated as of July 7, 2015 in favor of Administrative Agent and the
Lenders (as amended, restated or otherwise modified, the “2015 Guaranty”),
pursuant to which the 2015 Guarantors guaranteed to Administrative Agent and
Lenders the payment and performance of the Borrower’s obligations under the Loan
Documents.
C.    Prior to the date hereof, each of TRI Pointe Communities, TRI Pointe
Contractors, Maracay Bridges, Maracay VR and Maracay Thunderbird has been
released from its obligations under the 2015 Guaranty.
D.    Pursuant to that certain Supplement to Guaranty dated as of February 22,
2019, Trendmaker Holdings and Trendmaker DFW joined, on a joint and several
basis, in the obligations of the then current Guarantors under the 2015 Guaranty
and guaranteed to Administrative Agent and Lenders the payment and performance
of the Borrower’s obligations under the Loan Documents.
E.    The Existing Credit Agreement is being amended and restated in its
entirety by that certain Second Amended and Rested Credit Agreement of even date
herewith among the Borrower, Administrative Agent, each Existing Lender,
SunTrust Bank (“SunTrust”), BMO Harris Bank, N.A. (“BMO Harris”), and Flagstar
Bank, FSB (“Flagstar”) (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
Credit Agreement, among other things, a new term loan (the “Term Loan,” and,
together with the Revolving Loan, individually and collectively, the “Loan”) is
being made to the Borrower, the maturity date of the Revolving Loan is being
extended and certain other changes to the terms and conditions of the Loan are
being modified, all as more particularly set forth therein.
F.    As used herein, the term “Lender” means a lender from time to time party
to the Credit Agreement, and the term “Lenders” means all of the lenders from
time to time party to the Credit Agreement.
G.    Administrative Agent and Lenders have required as a condition precedent to
the execution and delivery of the Credit Agreement that the 2015 Guaranty be
amended and restated in its entirety to evidence the guarantee by each
Guarantor, on a joint and several basis, without limitation and with full
recourse, the payment when due of all Obligations, including, without
limitation, all principal, interest, letter of credit reimbursement obligations
and other amounts that shall be at any time payable by the Borrower under the
Credit Agreement or the other Loan Documents.
H.    In consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to Guarantors, and in consideration of the increased


Exhibit E – Page 2

--------------------------------------------------------------------------------





ability of each Guarantor to receive funds through contributions to capital, and
for each Guarantor to receive funds through intercompany advances or otherwise,
from funds provided to the Borrower pursuant to the Credit Agreement and the
flexibility provided by the Credit Agreement for each Guarantor to do so which
significantly facilitates the business operations of the Borrower and each
Guarantor and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, and to make the Loans and the other financial
accommodations to the Borrower and to issue the Facility LCs described in the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
under the Credit Agreement and the other Loan Documents.
I.    Guarantors now desire to amend and restate the 2015 Guaranty in its
entirety pursuant to the terms hereof.
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 2.    Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants to each Lender and the Administrative Agent as of the
date of this Guaranty, giving effect to the consummation of the transactions
contemplated by the Loan Documents on the date hereof, and thereafter on each
date as required by Section 4.2 of the Credit Agreement that:
(a)    It (i) is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization, (ii) is duly qualified to do
business as a foreign entity and is in good standing (to the extent such concept
is applicable) under the laws of each jurisdiction where the business conducted
by it makes such qualification necessary, and (iii) has all requisite corporate,
partnership or limited liability company power and authority, as the case may
be, to own, operate and encumber its property and to conduct its business in
each jurisdiction in which its business is conducted, except to the extent that
the failure to maintain such existence status, or authority would not reasonably
be expected to result in a Material Adverse Effect.
(b)    It has the requisite corporate, limited liability company or limited
partnership, as applicable, power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by it of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper corporate, limited liability
company or partnership proceedings, including any required shareholder, member
or partner approval, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor, in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity.
(c)    Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) in any material respect
conflict with, result in a breach of or constitute (with or


Exhibit E – Page 3

--------------------------------------------------------------------------------





without notice or lapse of time or both) a default under any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on such
Guarantor or any provisions of any indenture, instrument or agreement to which
the Guarantor is party or is subject or by which it or its property is bound,
(iii) result in the creation or imposition of any Lien whatsoever upon any of
the property or assets of such Guarantor, other than Liens permitted or created
by the Loan Documents, or (iv) require any approval of such Guarantor’s board of
directors, shareholders, members or partners except such as have been obtained.
The execution, delivery and performance by such Guarantor of each of the Loan
Documents to which such Guarantor is a party do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by any Governmental Authority, except filings, consents or notices which
have been made.
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment or Facility LC outstanding under the Credit
Agreement or any amount payable under the Credit Agreement or any other
Obligations shall remain unpaid, it will fully comply with those covenants and
agreements of the Borrower applicable to such Guarantor set forth in the Credit
Agreement.
SECTION 3.    The Guaranty. Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Credit Agreement, (ii) obligations owing under or in connection with
Facility LCs, and (iii) all other amounts payable by the Borrower under the
Credit Agreement and the other Loan Documents, and including, without
limitation, all Rate Management Obligations (but excluding, for the avoidance of
doubt, all Excluded Swap Obligations) (all of the foregoing being referred to
collectively as the “Guaranteed Obligations”). Upon the failure by the Borrower
to pay punctually any such amount, subject to any applicable grace or notice and
cure period, each of the Guarantors agrees that it shall forthwith on demand pay
such amount at the place and in the manner specified in the Credit Agreement or
the relevant other Loan Document, as the case may be. Each of the Guarantors
hereby agrees that this Guaranty is an absolute, irrevocable and unconditional
guaranty of payment and is not a guaranty of collection. Each of the Guarantors
hereby waives any and all benefits and defenses under California Civil Code
(“CC”) Section 2810 and agrees that by doing so Guarantors shall be liable even
if Borrower had no liability at the time of execution of any of the Loan
Documents or thereafter ceases to be liable. Each of the Guarantors hereby
waives any and all benefits and defenses under CC Section 2809 and agrees that
by doing so Guarantors’ liability may be larger in amount and more burdensome
than that of Borrower Notwithstanding any other provision of this Guaranty, the
amount guaranteed by each Guarantor hereunder shall be limited to the extent, if
any, required so that its obligations hereunder shall not be subject to
avoidance under Section 548 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law. In determining the limitations, if any, on the amount of
any Guarantor’s obligations hereunder pursuant to the preceding sentence, it is
the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which such Guarantor may have under this
Guaranty, any other agreement or applicable law shall be taken into account.


Exhibit E – Page 4

--------------------------------------------------------------------------------





SECTION 4.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(i)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
(ii)    any modification or amendment of or supplement to the Credit Agreement,
any agreement evidencing Rate Management Transactions or any other Loan
Document, including, without limitation, any such amendment which may increase
the amount of, or the interest rates applicable to, any of the Guaranteed
Obligations guaranteed hereby;
(iii)    any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
Person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations, any impairment or any diminution or loss of value of any
security or collateral for the Loan, or any disability or other defense of
Borrower or any other Guarantor;
(iv)    any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;
(v)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Lender or any other
Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
(vi)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any agreement
evidencing Rate Management Transactions or any provision of applicable law,
decree, order or regulation purporting to prohibit the payment by the Borrower
or any other guarantor of the


Exhibit E – Page 5

--------------------------------------------------------------------------------





Guaranteed Obligations, of any of the Guaranteed Obligations or otherwise
affecting any term of any of the Guaranteed Obligations;
(vii)    the failure of the Administrative Agent to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;
(viii)    the election by, or on behalf of, any one or more of the Lenders, in
any proceeding instituted under Chapter 11 of Title 11 of the United States Code
(11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;
(ix)    any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(x)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Lenders or the Administrative Agent for repayment
of all or any part of the Guaranteed Obligations;
(xi)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
(xii)    any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this Section 3, constitute a legal or equitable discharge
of any Guarantor’s obligations hereunder or otherwise reduce, release, prejudice
or extinguish its liability under this Guaranty.
SECTION 5.    Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash (other than Unliquidated Obligations) and all Commitments and all
Facility LCs shall have terminated or expired or, in the case of all Facility
LCs, are fully collateralized on terms reasonably acceptable to the
Administrative Agent, at which time, subject to all the foregoing conditions,
the guarantees made hereunder shall automatically terminate. Each of the
Guarantors agrees that Administrative Agent and Lenders may enforce this
Guaranty without the necessity of resorting to or exhausting any security or
collateral (including, without limitation, pursuant to a judicial or nonjudicial
foreclosure), if any, and without the necessity of proceeding against Borrower
or any other Guarantor. Until all Guaranteed Obligations shall have been paid in
full in cash (other than Unliquidated Obligations), each of the Guarantors
hereby waives any and all benefits under CC Sections 2845, 2849 and 2850,
including, without limitation, the right to require Administrative Agent or
Lenders to proceed against Borrower, to proceed against any other Guarantor, to
foreclose any lien on any real or personal property, to exercise any right or
remedy under the Loan Documents, to draw upon any letter of credit issued in
connection herewith, or to pursue any other remedy or to enforce any other
right. For purposes of this Guaranty “Unliquidated Obligations” means at any
time, any Obligations (or portion thereof) that are contingent in nature or
unliquidated at such time, including any Obligation


Exhibit E – Page 6

--------------------------------------------------------------------------------





that is: (i) an obligation under the Credit Agreement to reimburse each LC
Issuer for drawings not yet made under a Facility LC issued by it; (ii) any
other obligation (including any guarantee) under the Credit Agreement that is
contingent in nature at such time; or (iii) an obligation under the Credit
Agreement to provide collateral to secure any of the foregoing types of
obligations. If at any time any payment of the principal of or interest on any
Loan Obligation, or any other amount payable by the Borrower or any other party
under the Credit Agreement, any agreement evidencing Rate Management
Transactions or any other Loan Document is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Lender in its discretion), each of the Guarantors’ obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time.
SECTION 6.    General Waivers; Additional Waivers.
(a)    General Waivers.
(i)    Each of the Guarantors irrevocably waives acceptance hereof, presentment,
demand or action on delinquency, protest, the benefit of any statutes of
limitations and, to the fullest extent permitted by law, any notice not provided
for herein or under the other Loan Documents, as well as any requirement that at
any time any action be taken by any Person against the Borrower, any other
guarantor of the Guaranteed Obligations, or any other Person.
(ii)    Each of the Guarantors waives any and all rights of subrogation,
reimbursement, indemnification and contribution, and any other rights and
defenses that are or may become available to Guarantors by reason of CC
Sections 2787 to 2855, inclusive, 2899 and 3433 including, without limitation,
any and all rights or defenses Guarantors may have by reason of protection
afforded to the principal with respect to any of the Guaranteed Obligations or
to any other guarantor of any of the Guaranteed Obligations with respect to such
guarantor’s obligations under its guaranty, in either case, pursuant to the
antideficiency or other laws of this state limiting or discharging the
principal’s indebtedness or such other guarantor’s obligations, including,
without limitation, California Code of Civil Procedure (“CCP”) Sections 580a,
580b, 580d or 726.
(iii)    Each of the Guarantors waives all rights and defenses that Guarantors
may have because Borrower’s debt is, or at any time may be, secured by real
property. This means, among other things:
(1)    Administrative Agent and Lenders may collect from Guarantors without
first foreclosing on any real or personal property collateral (if any) pledged
by Borrower;
(2)    If Administrative Agent or any Lender forecloses on any real property
collateral pledged by Borrower:
(A)    The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price;


Exhibit E – Page 7

--------------------------------------------------------------------------------





(B)    Administrative Agent and Lenders may collect from Guarantors even if
Administrative Agent or any Lender, by foreclosing on the real property
collateral, has destroyed any right Guarantors may have to collect from
Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses
Guarantors may have because Borrower’s debt is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon CCP Sections 580a, 580b, 580d, or 726.
(iv)    Each of the Guarantors waives all rights and defenses arising out of an
election of remedies by Administrative Agent or Lenders, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for the Guaranteed Obligations, if any, has destroyed Guarantors’ rights of
subrogation and reimbursement against Borrower by the operation of CCP
Section 580d or otherwise, and even though that election of remedies by
Administrative Agent or Lenders has destroyed Guarantors’ rights of contribution
against another guarantor of any of the Guaranteed Obligations.
(v)    Each of the Guarantors hereby waives any right it might otherwise have
under Section 2822 of the California Civil Code or similar law or otherwise to
have Borrower designate the portion of any such obligation to be satisfied in
the event that Borrower provides partial satisfaction of such obligation. Each
of the Guarantors acknowledges and agrees that Borrower may already have agreed
with Administrative Agent, or may hereafter agree, that in any such event the
designation of the portion of the obligation to be satisfied shall, to the
extent not expressly made by the terms of the Loan Documents, be made by
Administrative Agent rather than by Borrower.
No other provision of this Guaranty shall be construed as limiting the
generality of any of the covenants and waivers set forth in this Section 5(a).
(b)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives, to the fullest extent permitted by law:
(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
(ii)    (1) notice of acceptance hereof; (2) notice of any Loans, Facility LCs
or other financial accommodations made or extended under the Loan Documents or
the creation or existence of any Guaranteed Obligations; (3) notice of the
amount of the Guaranteed Obligations, subject, however, to each Guarantor’s
right to make inquiry of the Administrative Agent and the Lenders to ascertain
the amount of the Guaranteed Obligations at any reasonable time; (4) notice of
any adverse change in the financial condition of the Borrower or of any other
fact that might increase such Guarantor’s risk hereunder; (5) notice of
presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (6) notice of any Default or Event of
Default; and (7) all other notices (except if such notice is specifically
required to be given


Exhibit E – Page 8

--------------------------------------------------------------------------------





to such Guarantor hereunder or under the other Loan Documents) and demands to
which each Guarantor might otherwise be entitled;
(iii)    its right, if any, to require the Administrative Agent and the other
Lenders to institute suit against, or to exhaust any rights and remedies which
the Administrative Agent and the other Lenders has or may have against, the
other Guarantors or any third party; and each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid in full in cash) of the other Guarantors or by
reason of the cessation from any cause whatsoever of the liability of the other
Guarantors in respect thereof;
(iv)    (a) any rights to assert against the Administrative Agent and the other
Lenders defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against the other Guarantors or
any other party liable to the Administrative Agent and the other Lenders; (b)
any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: (1) the
impairment or suspension of the Administrative Agent’s and the other Lenders’
rights or remedies against the other guarantor of the Guaranteed Obligations;
(2) the alteration by the Administrative Agent and the other Lenders of the
Guaranteed Obligations; (3) any discharge of the other Guarantors’ obligations
to the Administrative Agent and the other Lenders by operation of law as a
result of the Administrative Agent’s and the other Lenders’ intervention or
omission; or (4) the acceptance by the Administrative Agent and the other
Lenders of anything in partial satisfaction of the Guaranteed Obligations; and
(d) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor’s liability hereunder; and
(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Lenders; or (b) any election by the Administrative Agent and the other Lenders
under the Bankruptcy Code, to limit the amount of, or any collateral securing,
its claim against the Guarantors.
(vi)    Without limiting the generality of the foregoing, each of the Guarantors
hereby expressly waives any and all benefits and defenses under (i) CCP
Section 580a (which Section, if Guarantors had not given this waiver, would
otherwise limit Guarantors’ liability after a nonjudicial foreclosure sale to
the difference between the obligations guaranteed herein and the fair market
value of the property or interests sold at such nonjudicial foreclosure sale),
(ii) CCP Sections 580b and 580d (which Sections, if Guarantors had not given
this waiver, would otherwise limit Administrative Agent’s and Lenders’ right to
recover a deficiency judgment with respect to purchase money obligations and
after a nonjudicial foreclosure sale, respectively), and (iii) CCP Section 726
(which Section, if Guarantors had not given this waiver, among other things,
would otherwise require Administrative Agent and Lenders to exhaust all of its
security before a personal


Exhibit E – Page 9

--------------------------------------------------------------------------------





judgment may be obtained for a deficiency). Notwithstanding any foreclosure of
the lien of any deed of trust or security agreement with respect to any or all
of the real or personal property secured thereby (if any), whether by the
exercise of the power of sale contained therein, by an action for judicial
foreclosure or by an acceptance of a deed in lieu of foreclosure, Guarantors
shall remain bound under this Guaranty.
SECTION 7.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
(a)    Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash (other than
Unliquidated Obligations), the Guarantors waive all benefits and defenses under
CC Sections 2847, 2848 and 2849 and agree Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waive any right
to enforce any remedy which any LC Issuer, any of the Lenders or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and until such time the Guarantors waive any benefit of, and
any right to participate in, any security or collateral given to the Lenders,
any LC Issuer and the Administrative Agent to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of the
Borrower to the Lenders, any LC Issuer or the Administrative Agent. Should any
Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
until the Guaranteed Obligations are indefeasibly paid in full in cash (other
than Unliquidated Obligations) and (B) waives any and all defenses available to
a surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash (other than Unliquidated Obligations).
Each Guarantor acknowledges and agrees that this subordination is intended to
benefit the Administrative Agent and the Lenders and shall not limit or
otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Guaranty, and that the Administrative Agent, the Lenders and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 6(a).
(b)    Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any Intercompany Indebtedness (as
hereinafter defined), any endorser, obligor or any other guarantor of all or any
part of the Guaranteed Obligations, or against any of its properties shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Lenders and the Administrative Agent in those
assets. No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the


Exhibit E – Page 10

--------------------------------------------------------------------------------





Guaranteed Obligations (other than Unliquidated Obligations) shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document and any agreement evidencing Rate Management Transactions have
been terminated. If all or any part of the assets of any Obligor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrower and the Lenders, such Guarantor
shall receive and hold the same in trust, as trustee, for the benefit of the
Lenders and shall forthwith deliver the same to the Administrative Agent, for
the benefit of the Lenders, in precisely the form received (except for the
endorsement or assignment of the Guarantor where necessary), for application to
any of the Guaranteed Obligations, due or not due, and, until so delivered, the
same shall be held in trust by the Guarantor as the property of the Lenders. If
any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees that
until the Guaranteed Obligations (other than Unliquidated Obligations) have been
paid in full (in cash) and satisfied and all financing arrangements pursuant to
any Loan Document among the Borrower and the Lenders have been terminated, no
Guarantor will assign or transfer to any Person (other than the Administrative
Agent) any claim any such Guarantor has or may have against any Obligor.
SECTION 8.    Contribution with Respect to Guaranteed Obligations.
(a)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s Allocable Amount
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guarantor Payment and the Guaranteed
Obligations (other than Unliquidated Obligations), termination or expiration of
all Commitments and Facility LCs or, in the case of all Facility LCs, full
collateralization on terms reasonably acceptable to the Administrative Agent,
termination of the Credit Agreement and satisfaction of all outstanding
obligations under the agreements evidencing Rate Management Transactions, such
Guarantor shall be entitled to receive contribution


Exhibit E – Page 11

--------------------------------------------------------------------------------





and indemnification payments from, and be reimbursed by, each other Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the value of the property of such Guarantor at a
fair valuation over the total liabilities of such Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Guarantor that
is also liable for such contingent liability pays its ratable share thereof),
giving effect to all payments made by other Guarantors as of such date in a
manner to maximize the amount of such contributions.
(c)    This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 7 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash (other than Unliquidated Obligations) and the
termination or expiry (or in the case of all Facility LCs, full
collateralization), on terms reasonably acceptable to the Administrative Agent,
of all Commitments and all Facility LCs and the termination of the Credit
Agreement and the satisfaction of all outstanding obligations under the
agreements evidencing Rate Management Transactions.
SECTION 9.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Credit Agreement, any counterparty
to any agreement evidencing Rate Management Transactions or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or any of its Affiliates, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any agreement evidencing
Rate Management Transactions or any other Loan Document shall nonetheless be
payable by each of the Guarantors hereunder forthwith on demand by the
Administrative Agent.
SECTION 10.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 13.1 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and, with respect to any Guarantor, in the care of the Borrower at the
address of the Borrower set forth in the Credit Agreement, or such other address
or telecopy number as such party may hereafter specify for such purpose in
accordance with the provisions of Section 13.1 of the Credit Agreement.
SECTION 11.    No Waivers. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any


Exhibit E – Page 12

--------------------------------------------------------------------------------





single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, the Credit Agreement, any agreement
evidencing Rate Management Transactions and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.
SECTION 12.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns, provided that no Guarantor shall have any right to assign its
rights or obligations hereunder without the consent of the Administrative Agent
and the Required Lenders, and any such assignment in violation of this Section
11 shall be null and void; and in the event of an assignment of any amounts
payable under the Credit Agreement, any agreement evidencing Rate Management
Transactions or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.
SECTION 13.    Changes in Writing. Other than in connection with the addition of
other Guarantors, which become parties hereto by executing a Guaranty Supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent and in
accordance with Section 8.3 of the Credit Agreement.
SECTION 14.    Governing Law; Jurisdiction.
(a)    THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
(WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF CALIFORNIA,
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
(b)    EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN ORANGE COUNTY, CALIFORNIA
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING
BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER
OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN


Exhibit E – Page 13

--------------------------------------------------------------------------------





DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN ORANGE COUNTY, CALIFORNIA.
(c)    Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 9 of this Guaranty, and each of the
Guarantors hereby appoints the Borrower as its agent for service of process.
Nothing in this Guaranty or any other Loan Document will affect the right of any
party to this Guaranty to serve process in any other manner permitted by law.
SECTION 15.    WAIVER OF JURY TRIAL; WAIVER OF CERTAIN DAMAGES. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS GUARANTY HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER. EACH GUARANTOR (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER GUARANTOR HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER GUARANTOR WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER GUARANTORS HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 14. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
GUARANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ADMINISTRATIVE
AGENT OR ANY LENDER, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY, THE
GUARANTEED OBLIGATIONS, THE LOAN DOCUMENTS, THE TRANSACTIONS DESCRIBED THEREIN,
THE LOAN OR THE USE OF THE PROCEEDS THEREOF.
SECTION 16.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.
SECTION 17.    Taxes, Expenses of Enforcement, Etc.
(a)    Taxes.
(i)    Any and all payments by or on account of any obligation of any Guarantor
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Guarantor shall be entitled to make such


Exhibit E – Page 14

--------------------------------------------------------------------------------





deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant governmental authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 16) the
applicable Lender or the Administrative Agent receives an amount equal to the
sum it would have received had no such deduction or withholding been made.
(ii)    The Guarantor shall timely pay to the relevant governmental authority in
accordance with applicable law or, at the option of the Administrative Agent,
timely reimburse it for the payment of, any Other Taxes.
(iii)    The Guarantor shall indemnify each Lender or the Administrative Agent,
within fifteen (15) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes and Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 16) payable or
paid by such Lender or the Administrative Agent or required to be withheld or
deducted from a payment to such Lender or the Administrative Agent and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes and Other Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to the Guarantor by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(iv)    As soon as practicable after any payment of Taxes by any Guarantor to a
governmental authority pursuant to this Section 16, such Guarantor shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such governmental authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(b)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Lenders for any reasonable costs and
out-of-pocket expenses (including attorneys’ fees) paid or incurred by the
Administrative Agent or any other Lenders in connection with the collection and
enforcement of amounts due under the Loan Documents, including without
limitation this Guaranty.
SECTION 18.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower, the other Guarantors and any and all endorsers and/or other guarantors
of all or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby agrees
that none of the Lenders or the Administrative Agent shall have any duty to
advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Lender or the
Administrative Agent, in its sole discretion, undertakes at any time or from
time to time to provide any such information to a Guarantor, such Lender or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Lender or the Administrative Agent, pursuant to accepted


Exhibit E – Page 15

--------------------------------------------------------------------------------





or reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.
SECTION 19.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 20.    Merger; No Oral Agreements. This Guaranty represents the final
agreement of each of the Guarantors with respect to the matters contained herein
and may not be contradicted by evidence of prior or contemporaneous agreements,
or subsequent oral agreements, between each such Guarantor and any Lender or the
Administrative Agent. Each Guarantor, by executing this Guaranty (or the
Supplement to Guaranty), expressly represents and warrants that it did not rely
on any representation, assurance or agreement, oral or written, not expressly
set forth in this Guaranty in reaching its decisions to enter into this Guaranty
and that no promises or other representations have been made to such Guarantor
which conflict with the written terms of this Guaranty. No course of prior
dealing among the parties, no usage of trade, and no parol or extrinsic evidence
of any nature may be used to supplement, modify or vary any of the terms hereof.
There are no conditions to the full effectiveness of this Guaranty.
SECTION 21.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.
SECTION 22.    Keepwell. Each Qualified ECP Guarantor (as hereinafter defined)
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor to honor all of its obligations under this Guaranty
in respect of all Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 21 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 21, or otherwise under this Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 21 shall remain in full force and effect until all Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash (other than Unliquidated Obligations) and the Commitments and all
Facility LCs shall have terminated or expired or, in the case of all Facility
LCs, are fully collateralized on terms reasonably acceptable to the
Administrative Agent. Each Qualified ECP Guarantor intends that this Section 21
constitute, and this Section 21 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Notwithstanding anything herein to the contrary, if a Guarantor or a
counterparty under any swap makes a written representation to the Lenders in
connection with this Guaranty, a swap, or any master agreement governing a swap
to the effect that such Guarantor is or will be an “eligible contract
participant” as defined in the Commodity Exchange Act on the date the Guaranty
becomes effective with respect to such swap (this date shall be the date of the
execution of the swap if the corresponding Guaranty is then in effect, and
otherwise it shall be the date of execution and


Exhibit E – Page 16

--------------------------------------------------------------------------------





delivery of such Guaranty unless the Guaranty specifies a subsequent effective
date), and such representation proves to have been incorrect when made or deemed
to have been made, the Lenders reserve all of their contractual and other rights
and remedies, at law or in equity, including (to the extent permitted by
applicable law) the right to claim, and pursue a separate cause of action, for
damages as a result of such misrepresentation, provided that such Guarantor’s
liability for such damages shall not exceed the amount of the Excluded Swap
Obligations with respect to such swap. As used herein, “Qualified ECP Guarantor”
means, in respect of any Swap Obligation, each Guarantor that has total assets
exceeding $10,000,000 at the time the relevant guarantee or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
[SIGNATURE PAGES TO FOLLOW]


Exhibit E – Page 17

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.
INITIAL GUARANTOR:


 
TRI POINTE HOMES, INC.
TRI POINTE HOLDINGS, INC.
MARACAY 91, L.L.C.
MARACAY HOMES, L.L.C.
PARDEE HOMES
PARDEE HOMES OF NEVADA
THE QUADRANT CORPORATION
TRENDMAKER HOMES, INC.
WINCHESTER HOMES INC.




By:________________________________
Name: _____________________________
Title: ______________________________
TRENDMAKER HOMES HOLDINGS, L.L.C.,


By: Trendmaker Homes, Inc., 
   its Manager




By:______________________________
Name: ___________________________
Title: ____________________________




TRENDMAKER HOMES DFW, L.L.C.,


By: Trendmaker Homes Holdings, L.L.C., 
   its Manager


   By: Trendmaker Homes, Inc., 
      its Manager




      By:______________________________
      Name: ___________________________
      Title: ____________________________ 






Exhibit E – Page 18

--------------------------------------------------------------------------------







Acknowledged and Agreed to:


U.S. BANK NATIONAL ASSOCIATION,
d/b/a Housing Capital Company,
as Administrative Agent




By:______________________________
Name: ___________________________
Title: ____________________________


Exhibit E – Page 19

--------------------------------------------------------------------------------









ANNEX I
SUPPLEMENT TO GUARANTY
Reference is hereby made to the Second Amended and Restated Guaranty (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), dated as of March 29, 2019, made by the Persons listed on
the signature pages thereto (each an “Initial Guarantor”, and together with any
additional Persons which become parties to the Guaranty by executing Guaranty
Supplements thereto substantially similar in form and substance hereto, the
“Guarantors”), in favor of the Administrative Agent, for the ratable benefit of
the Lenders, under the Credit Agreement. Each capitalized term used herein and
not defined herein shall have the meaning given to it in the Guaranty.
By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[________________] [corporation] [partnership] [limited liability company] (the
“New Guarantor”), unconditionally agrees to become, and does hereby become, a
Guarantor under the Guaranty and a party to the California Judicial Reference
Agreement, and agrees to be bound by all the terms, conditions, obligations,
liabilities and undertakings of each Guarantor or to which each Guarantor is
subject under such Guaranty and the California Judicial Reference Agreement as
if originally a party thereto, all with the same force and effect as if the
undersigned were an original signatory to the Guaranty and the California
Judicial Reference Agreement. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Section 1 of the Guaranty are true and correct in all respects as
of the date hereof. The undersigned hereby acknowledges and affirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Guarantor contained in the Guaranty.
IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Supplement
to Guaranty as of this __________ day of _________, 20___.


 
[NAME OF NEW GUARANTOR]




By: ______________________________
Name:
Title:











Exhibit E – Page 20

--------------------------------------------------------------------------------






EXHIBIT F-1

FORM OF REVOLVING NOTE
_____________, 20__
TRI Pointe Group, Inc., a Delaware corporation (the “Borrower”), promises to pay
to the order of [____________________________________] (the “Lender”) the
principal sum of _______________________ Dollars ($______________), or so much
of the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrower pursuant to Section 2.1(a) of the Agreement (as
hereinafter defined), in immediately available funds at the applicable office of
U.S. Bank National Association, d/b/a Housing Capital Company, as Administrative
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Agreement. The Borrower shall pay the
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date applicable to the Revolving Facility.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This Revolving Note is one of the Notes issued pursuant to, and is entitled to
the benefits of, the Second Amended and Restated Credit Agreement dated as of
March 29, 2019 (which, as it may be amended or modified and in effect from time
to time, is herein called the “Agreement”), among the Borrower, the lenders
party thereto, including the Lender, and U.S. Bank National Association, d/b/a
Housing Capital Company, as Administrative Agent, to which Agreement reference
is hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. This Note is guaranteed pursuant to the Guaranty, all
as more specifically described in the Agreement, and reference is made thereto
for a statement of the terms and provisions thereof. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.
In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
 
TRI POINTE GROUP, INC., a Delaware corporation




By: ______________________________
   Print Name:
   Title:



Exhibit F-1 – Page 1

--------------------------------------------------------------------------------







SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [_________________],
DATED ____________, 20___
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
 
 
 
 
 







Exhibit F-1 – Page 2

--------------------------------------------------------------------------------






EXHIBIT F-2

FORM OF TERM NOTE
_____________, 20__
TRI Pointe Group, Inc., a Delaware corporation (the “Borrower”), promises to pay
to the order of [____________________________________] (the “Lender”) the
principal sum of _______________________ Dollars ($______________), or so much
of the aggregate unpaid principal amount of all Term Loans made by the Lender to
the Borrower pursuant to Section 2.1(b) of the Agreement (as hereinafter
defined), in immediately available funds at the applicable office of U.S. Bank
National Association, d/b/a Housing Capital Company, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay the principal of
and accrued and unpaid interest on the Loans in full on the Facility Termination
Date applicable to the Term Facility.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This Term Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Second Amended and Restated Credit Agreement dated as of March
29, 2019 (which, as it may be amended or modified and in effect from time to
time, is herein called the “Agreement”), among the Borrower, the lenders party
thereto, including the Lender, and U.S. Bank National Association, d/b/a Housing
Capital Company, as Administrative Agent, to which Agreement reference is hereby
made for a statement of the terms and conditions governing this Note, including
the terms and conditions under which this Note may be prepaid or its maturity
date accelerated. This Note is guaranteed pursuant to the Guaranty, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof. Capitalized terms used herein and
not otherwise defined herein are used with the meanings attributed to them in
the Agreement.
In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
 
TRI POINTE GROUP, INC., a Delaware corporation




By: ______________________________
   Print Name:
   Title:





Exhibit F-2 – Page 1

--------------------------------------------------------------------------------







SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [_________________],
DATED ____________, 20___
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
 
 
 
 
 





Exhibit F-2 – Page 2

--------------------------------------------------------------------------------






EXHIBIT G

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), by
and among each of the signatories hereto, to the Second Amended and Restated
Credit Agreement, dated as of March 29, 2019 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
TRI Pointe Group, Inc., a Delaware corporation (the “Borrower”), the Lenders
party thereto and U.S. Bank National Association, d/b/a Housing Capital Company,
as Administrative Agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Total Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Revolving
Commitment and/or Term Commitment;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Total Commitment pursuant to such
Section 2.24 of the Credit Agreement; and
WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its [Revolving
Commitment] [and] [Term Commitment] under the Credit Agreement by executing and
delivering to the Borrower and the Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have [its Revolving Commitment increased by $[__________], thereby making the
aggregate amount of its Revolving Commitment equal to $[__________] [, and] [its
Term Commitment increased by $[__________], thereby making the aggregate amount
of its Term Commitment equal to $[__________]].
2.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
4.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of California.


Exhibit G – Page 1

--------------------------------------------------------------------------------





5.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


 
[INSERT NAME OF INCREASING LENDER]




By: ______________________________
   Name:
   Title:



Accepted and agreed to as of the date first written above:
TRI POINTE GROUP, INC., a Delaware corporation




By:    ______________________________________
Name:
Title:




Acknowledged as of the date first written above:
U.S. BANK NATIONAL ASSOCIATION, d/b/a Housing Capital Company,
as Administrative Agent




By:    ______________________________________
Name:
Title:




Exhibit G – Page 2

--------------------------------------------------------------------------------






EXHIBIT H

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated [__________], 20[__] (this “Supplement”), to
the Amended and Restated Credit Agreement, dated as of July 7, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among TRI Pointe Group, Inc., a Delaware corporation (the
“Borrower”), the Lenders party thereto and U.S. Bank National Association, d/b/a
Housing Capital Company, as Administrative Agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.24 thereof that any bank,
financial institution or other entity may extend Revolving Commitments and/or
Term Commitments under the Credit Agreement subject to the approval of the
Borrower and the Administrative Agent, by executing and delivering to the
Borrower and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with [a Revolving Commitment of $[__________]]
[and] [a Term Commitment of $[__________]].
2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.


Exhibit H – Page 1

--------------------------------------------------------------------------------





3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4.    The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
5.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
6.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of California.
7.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]


Exhibit H – Page 2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.


 
[INSERT NAME OF AUGMENTING LENDER]




By: ______________________________
   Name:
   Title:



Accepted and agreed to as of the date first written above:
TRI POINTE GROUP, INC., a Delaware corporation




By:    _____________________________________
Name:
Title:




Acknowledged as of the date first written above:
U.S. BANK NATIONAL ASSOCIATION, d/b/a Housing Capital Company,
as Administrative Agent




By:    _____________________________________
Name:
Title:




Exhibit H – Page 3

--------------------------------------------------------------------------------






EXHIBIT I

INTENTIONALLY OMITTED




Exhibit I

--------------------------------------------------------------------------------






EXHIBIT J
PRO FORMA BORROWING BASE CERTIFICATE


[__________, 20__]
 
 
 
 
 
 
The undersigned herby certifies that as of the above date, TRI Pointe Group was
in compliance with the Financial Covenant Tests as provided for in the Credit
Agreement. Borrower and each Guarantor are in compliance with all covenants,
terms and conditions applicable to Borrower and each Guarantor under or pursuant
to the Credit Documents. Other than as hereinafter disclosed there exists no
Event of Default or Default by the Borrower or Guarantors under the Credit
Agreement. In addition, this Borrowing Base Certificate is in compliance with
all terms of the Second Amended and Restated Credit Agreement dated as of March
29, 2019 (as amended, modified, renewed or extended from time to time) among TRI
Pointe Group, Inc. (“Borrower”) , the Lenders party thereto and U.S Bank
National Association, as Administrative Agent for the Lenders and LC Issuer(s).
 
 
 
 
 
 
($ in thousands)
 
 
 
 
 
 
 
Total
Borrowing Base
 
Available
Commitment
 
Aggregate Revolving Commitment:
 
 
 


$600,000


 
Aggregate Term Commitment:
 
 
 


$250,000


 
Borrowing Base Value:
 
$[_________]
 
 
 
 
Less: Borrowing Base Debt
 
 
 
 
 
Borrowed Money, net:
-$[_________]
 
 
 
 
Borrowed Money (General Partner Liability)
$[0]
 
 
 
 
Repayment Guarantees
$[0]
 
 
 
 
Loan Obligations/Advances
$[0]
 
 
 
 
Contingent Obligations (due and payable)
$[0]
 
 
 
 
Total Borrowing Base Debt:
 
-$[______]
 
 
 
 
Letters of Credit:
 
$
0
 
 


$0


 
Excess:
 
$[___________]
 
 
 
 
Available Credit
 
 
 


$850,000


 
 
 
 
 
 
 
Certified:
 
 
 
 
 
 
 
 
 
 
 
By: _____________________________________
 
 
 
Name:
 
 
 
Title:
 
 
 







Exhibit J – Page 1